

C L I F F O R D
C H A N C E
CLIFFORD CHANGE LLP
 
 
 
Execution Version
 
 
 
WESTERN POWER DISTRIBUTION PLC
AS THE BORROWER
HSBC BANK PLC
AND
MIZUHO BANK, LTD.
AS MANDATED LEAD ARRANGERS


AND
MIZUHO BANK, LTD.
AS FACILITY AGENT


 
£230,000,000 TERM FACILITY AGREEMENT
 









--------------------------------------------------------------------------------


 







 
CONTENTS
 
Clause
 
Page
1
Interpretation
1
2
The Facility
20
3
Purpose
22
4
Conditions Precedent
22
5
Utilisation
23
6
Repayment
24
7
Prepayment and Cancellation
24
8
Interest
27
9
Terms
28
10
Changes To The Calculation Of Interest
29
11
Tax gross-up and indemnities
30
12
Increased Costs
39
13
Mitigation
40
14
Payments
42
15
Representations
45
16
Information Covenants
49
17
Financial Covenants
53
18
General Covenants
56
19
Default
63
20
Role of the Facility Agent and the Arranger
67
21
Conduct of business by the Finance Parties
76
22
Evidence and Calculations
76
23
Fees
77
24
Other Indemnities
77
25
Expenses
78
26
Amendments and Waivers
79
27
Changes to the Parties
81
28
Confidentiality and Disclosure of Information
87
29
Confidentiality of Funding Rates
90
30
Set-off
92
31
Pro rata sharing
92
32
Severability
93
33
Counterparts
94
34
Notices
94
35
Language
96
36
Governing law
96
37
Enforcement
96
Schedule 1 Original Parties
98
Schedule 2 Conditions Precedent
99
Schedule 3 Requests
100
Part I Request
100
Part II Selection Notice
101





--------------------------------------------------------------------------------

 





Schedule 4 Form of Transfer Certificate
102
Schedule 5 Form of Assignment Agreement
105
Schedule 6 Form of Compliance Certificate
108
Schedule 7 Form of Increase Confirmation
109
Schedule 8 Timetables
112
Schedule 9 Forms of notifiable debt purchase transaction notice
113
Part I Form of notice on entering into notifiable debt purchase transaction
113
Part II Form of notice on termination of notifiable debt purchase
114
transaction/notifiable debt purchase transaction ceasing to be
 
with relevant person
 
Schedule 10 Form of Subordination Deed
115
Schedule 11 Form of Distribution Certificate
127







--------------------------------------------------------------------------------


 





THIS AGREEMENT is dated 28 March 2017
BETWEEN:
(1)
WESTERN POWER DISTRIBUTION PLC (registered number 09223384) (the "Borrower");

(2)
HSBC BANK PLC and MIZUHO BANK, LTD. as mandated lead arrangers (whether acting
individually or together the "Arranger");

(3)
THE FINANCIAL INSTITUTIONS listed in Schedule 1 (Original Parties) as original
lenders (the "Original Lenders"); and

(4)
MIZUHO BANK, LTD. as facility agent (the "Facility Agent").

IT IS AGREED as follows:
1.
INTERPRETATION

1.1
Definitions

In this Agreement:
"Acceptable Bank" means a bank or financial institution which has a rating for
its long-term unsecured and non credit-enhanced debt obligations of A- or higher
by Standard & Poor's Rating Services or A- or higher by Fitch Ratings Ltd or A3
or higher by Moody's Investors Service Limited or a comparable rating from an
internationally recognised credit rating agency.
"Acceptable Jurisdiction" means:
(a)
the United States of America;

(b)
the United Kingdom; or

(c)
any other member state of the European Union or any Participating Member State
where such country has long term sovereign credit rating of AA or higher by
Standard & Poor's Rating Services or Aa2 or higher from Moody's Investors
Service Limited or AA or higher from Fitch Ratings Ltd.

"Act" means the Electricity Act 1989 and, unless the context otherwise requires,
all subordinate legislation made pursuant thereto.
"Administrative Party" means the Arranger, or the Facility Agent.
"Affiliate" means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
"Applicable Accounting Principles" means those accounting principles, standards
and practices generally accepted in the United Kingdom and the accounting and
reporting




--------------------------------------------------------------------------------

 





requirements of the Companies Act 2006, in each case as used in the Original
Financial Statements.
"Assignment Agreement" means an agreement substantially in the form set out in
Schedule 5 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee.
"Authority" means The Gas and Electricity Markets Authority established under
Section 1 of the Utilities Act 2000.
"Availability Period" means, in respect of any Lender's Available Commitment,
the period from and including the date of this Agreement to and including the
date falling two weeks after the date of this Agreement.
"Available Commitment" means a Lender's Commitment minus:
(a)
the amount of its participation in any outstanding Loans; and

(b)
in relation to any proposed Loans, the amount of its participation in any Loans
that are due to be made on or before the proposed Drawdown Date.

"Available Facility" means the aggregate for the time being of each Lender's
Available Commitment.
"Balancing and Settlement Code" means the document, as modified from time to
time, setting out the electricity balancing and settlement arrangements
designated by the Secretary of State and adopted by The National Grid Company
plc (Registered No. 2366977) or its successor pursuant to its transmission
licence.
"Balancing and Settlement Code Framework Agreement" means the agreement of that
title, in the form approved by the Secretary of State, as amended from time to
time, to which a Distribution Company is a party and by which the Balancing and
Settlement Code is made binding upon that Distribution Company.
"Basel III" means:
(a)
the agreements on capital requirements, a leverage ratio and liquidity standards
contained in "Basel III: A global regulatory framework for more resilient banks
and banking systems", "Basel III: International framework for liquidity risk
measurement, standards and monitoring" and "Guidance for national authorities
operating the countercyclical capital buffer" published by the Basel Committee
on Banking Supervision in December 2010, each as amended, supplemented or
restated;

(b)
the rules for global systematically important banks contained in "Global
systematically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text" published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and





--------------------------------------------------------------------------------

 





(c)
any further guidance or standards published by the Basel Committee on Banking
Supervision relating to "Basel III".

"Break Costs" means the amount (if any) determined by the relevant Lender by
which:
(a)
the interest (excluding Margin) which that Lender would have received for the
period from the date of receipt of any part of its share in a Loan or Unpaid Sum
to the last day of the applicable Term for that Loan or Unpaid Sum if the
principal or Unpaid Sum received had been paid on the last day of that Term;

exceeds:
(b)
the amount which that Lender would be able to obtain by placing an amount equal
to the amount received by it on deposit with a leading bank for a period
starting on the Business Day following receipt or recovery and ending on the
last day of the applicable Term.

"Business Day" means a day (other than a Saturday or a Sunday) on which
commercial banks are open for general business in London.
"Code" means the US Internal Revenue Code of 1986.
"Commitment" means:
(a)
in relation to an Original Lender, the amount set opposite its name under the
heading "Commitment" in Schedule 1 (Original Parties) and the amount of any
other Commitment transferred to it under this Agreement or assumed by it in
accordance with Clause 2.2 (Increase); and 

(b)
in relation to any other Lender, the amount of any Commitment transferred to it
under this Agreement or assumed by it in accordance with Clause 2.2 (Increase),

to the extent not cancelled, reduced or transferred by it under this Agreement.
"Compliance Certificate" means a certificate substantially in the form of
Schedule 6 (Form of Compliance Certificate) setting out, among other things,
calculations of the financial covenants.
"Confidential Information" means all information relating to each of the
Borrower and its Subsidiaries, PPL Corporation and any of its Subsidiaries which
directly or indirectly holds shares in the Borrower and the directors, officers
and employees of any of them (the "Extended Group"), the Finance Documents or
the Facility of which a Finance Party becomes aware in its capacity as, or for
the purpose of becoming, a Finance Party or which is received by a Finance Party
in relation to, or for the purpose of becoming a Finance Party under, the
Finance Documents or the Facility from either:
(a)
any member of the Extended Group or any of its advisers; or

(b)
another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Extended Group or any of its
advisers,





--------------------------------------------------------------------------------

 





in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes:
(i)
information that:

(A)
is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 28 (Confidentiality and disclosure of
information); or

(B)
is identified in writing at the time of delivery as non-confidential by any
member of the Extended Group or any of its advisers; or

(C)
is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Group and which, in either case, as
far as that Finance Party is aware, has not been obtained in breach of, and is
not otherwise subject to, any obligation of confidentiality; and

(ii)
any Funding Rate.

"Confidentiality Undertaking" means a confidentiality undertaking substantially
in a recommended form of the LMA or in any other form agreed between the
Borrower and the Facility Agent.
"Contribution Notice" means a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004.
"CRD IV" means:
(a)
Regulation (EU) No. 575/2013 of the European Parliament and of the Council of 26
June 2013 on prudential requirements for credit institutions and investment
firms; and

(b)
Directive 2013/36/EU of the European Parliament and of the Council of 26 June
2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms, amending Directive
2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC.

"CTA 2009" means the Corporation Tax Act 2009.
"CTA 2010" means the Corporation Tax Act 2010.
"Debt Purchase Transaction" means, in relation to a person, a transaction where
such person:
(a)
purchases by way of assignment or transfer;

(b)
enters into any sub-participation in respect of; or





--------------------------------------------------------------------------------

 





(c)
enters into any other agreement or arrangement having an economic effect
substantially similar to a sub-participation in respect of,

any Commitment or amount outstanding under this Agreement.
"Default" means:
(a)
an Event of Default; or

(b)
an event or circumstance which would be (with the lapse of time, the expiry of a
grace period, the giving of notice or the making of any determination under the
Finance Documents or any combination of them) an Event of Default.

"Defaulting Lender" means any Lender:
(a)
which has failed to make its participation in a Loan available or has notified
the Facility Agent that it will not make its participation in a Loan available
by the Drawdown Date of that Loan in accordance with Clause 5.4 (Advance of
Loan);

(b)
which has otherwise rescinded or repudiated a Finance Document; or

(c)
with respect to which an Insolvency Event has occurred and is continuing,

unless, in the case of paragraph (a) above:
(i)
its failure to pay is caused by:

(A)
administrative or technical error; or

(B)
a Disruption Event,

and payment is made within five Business Days of its due date; or
(ii)
the Lender is disputing in good faith whether it is contractually obliged to
make the payment in question.

"Disruption Event" means either or both of:
(a)
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Finance Documents (or otherwise in
order for the transactions contemplated by the Finance Documents to be carried
out) which disruption is not caused by, and is beyond the control of, any of the
Parties; or

(b)
the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:

(i)
from performing its payment obligations under the Finance Documents; or





--------------------------------------------------------------------------------

 





(ii)
from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.
"Distribution Certificate" means a distribution certificate substantially in the
form of Schedule 11 (Form of Distribution Certificate).
"Distribution Companies" means Western Power Distribution (South West) plc,
Western Power Distribution (South Wales) plc, Western Power Distribution (West
Midlands) plc and Western Power Distribution (East Midlands) plc and any other
distribution company which is licensed by OFGEM or any successor regulatory body
as a distribution network operator and owned (whether directly or indirectly) by
the Borrower from time to time.
"Drawdown Date" means each date on which a Loan is made.
"Environment" means humans, animals, plants and all other living organisms
including the ecological systems of which they form part and the following
media:
(a)
air (including, without limitation, air within natural or man-made structures,
whether above or below ground);

(b)
water (including, without limitation, territorial, coastal and inland waters,
water under or within land and water in drains and sewers); and

(c)
land (including, without limitation, land under water).

"Environmental Claim" means any claim, proceeding, formal notice or
investigation by any person in respect of any Environmental Law.
"Environmental Law" means any applicable law or regulation which relates to:
(a)
the pollution or protection of the Environment;

(b)
the conditions of the workplace; or

(c)
the generation, handling, storage, use, release or spillage of any substance
which, alone or in combination with any other, is capable of causing harm to the
Environment, including, without limitation, any waste.

"Event of Default" means an event or circumstance specified as such in this
Agreement.
"Facility" means the term facility made available under this Agreement as
described in sub-clause 2.1 of Clause 2 (The Facility).
"Facility Office" means the office(s) notified by a Lender to the Facility
Agent:
(a)
on or before the date it becomes a Lender; or

(b)
by not less than five Business Days' notice,





--------------------------------------------------------------------------------

 





as the office(s) through which it will perform its obligations under this
Agreement.
"FATCA" means:
(a)
sections 1471 to 1474 of the Code or any associated regulations;

(b)
any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of any law or regulation referred to
in paragraph (a) above; or

(c)
any agreement pursuant to the implementation of any treaty, law or regulation
referred to in paragraphs (a) or (b) above with the US Internal Revenue Service,
the US government or any governmental or taxation authority in any other
jurisdiction.

"FATCA Application Date" means:
(a)
in relation to a "withholdable payment" described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014;

(b)
in relation to a "withholdable payment" described in section 1473(1)(A)(ii) of
the Code (which relates to "gross proceeds" from the disposition of property of
a type that can produce interest from sources within the US), 1 January 2019; or

(c)
in relation to a "passthru payment" described in section 1471(d)(7) of the Code
not falling within paragraphs (a) or (b) above, 1 January 2019,

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.
"FATCA Deduction" means a deduction or withholding from a payment under a
Finance Document required by FATCA.
"FATCA Exempt Party" means a Party that is entitled to receive payments free
from any FATCA Deduction.
"Fee Letter" means any letter entered into by reference to the Facility between
one or more Administrative Parties and the Borrower setting out the amount of
certain fees referred to in the Agreement.
"Final Maturity Date" means the date falling nine months after the date of this
Agreement.
"Finance Document" means:
(a)
this Agreement;

(b)
a Fee Letter;





--------------------------------------------------------------------------------

 





(c)
a Transfer Certificate;

(d)
an Assignment Agreement; or

(e)
any other document designated as such by the Facility Agent and the Borrower.

"Finance Party" means a Lender or an Administrative Party.
"Financial Indebtedness" means any indebtedness for or in respect of:
(a)
moneys borrowed;

(b)
any acceptance credit;

(c)
any bond, note, debenture, loan stock or other similar instrument;

(d)
any redeemable preference share;

(e)
any finance or capital lease;

(f)
receivables sold or discounted (otherwise than on a non-recourse basis);

(g)
the acquisition cost of any asset to the extent payable after its acquisition or
possession by the party liable where the deferred payment is arranged primarily
as a method of raising finance or financing the acquisition of that asset;

(h)
any derivative transaction protecting against or benefiting from fluctuations in
any rate or price (and, when calculating the value of any derivative
transaction, only the marked to market value (or, if any actual amount is due as
a result of the termination or close-out of that derivative transaction, that
amount) shall be taken into account);

(i)
any other transaction (including any forward sale or purchase agreement) of a
type not referred to in any other paragraph of this definition which has the
commercial effect of a borrowing;

(j)
any counter-indemnity obligation in respect of any guarantee, indemnity, bond,
letter of credit or any other instrument issued by a bank or financial
institution; or

(k)
any guarantee, indemnity or similar assurance against financial loss of any
person in respect of any item referred to in paragraphs (a) to (j) above.

"Financial Support Direction" means a financial support direction issued by the
Pensions Regulator under section 43 of the Pensions Act 2004.
"Funding Rate" means any individual rate notified by a Lender to the Facility
Agent pursuant to paragraph (b) of sub-clause 10.3.1 of Clause 10.3 (Cost of
funds).
"Group" means the Borrower and its Subsidiaries.




--------------------------------------------------------------------------------

 





"Holding Company" means in relation to a person, any other person in respect of
which it is a Subsidiary.
"Impaired Agent" means the Facility Agent at any time when:
(a)
it has failed to make (or has notified a Party that it will not make) a payment
required to be made by it under the Finance Documents by the due date for
payment;

(b)
the Facility Agent otherwise rescinds or repudiates a Finance Document;

(c)
(if the Facility Agent is also a Lender) it is a Defaulting Lender under
paragraph (a) or (b) of the definition of "Defaulting Lender"; or

(d)
an Insolvency Event has occurred and is continuing with respect to the Facility
Agent,

unless, in the case of paragraph (a) above:
(i)
its failure to pay is caused by:

(A)
administrative or technical error; or

(B)
a Disruption Event,

and payment is made within five Business Days of its due date; or
(ii)
the Facility Agent is disputing in good faith whether it is contractually
obliged to make the payment in question.

"Increase Confirmation" means a confirmation substantially in the form set out
in Schedule 7 (Form of Increase Confirmation).
"Increase Lender" has the meaning given to that term in Clause 2.2 (Increase).
"Increased Cost" means:
(a)
an additional or increased cost;

(b)
a reduction in the rate of return under a Finance Document or on a Finance
Party's (or its Affiliate's) overall capital; or

(c)
a reduction of an amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates but
only to the extent attributable to that Finance Party having entered into any
Finance Document or funding or performing its obligations under any Finance
Document.
"Insolvency Event" in relation to a Finance Party means that the Finance Party:
(a)
is dissolved (other than pursuant to a consolidation, amalgamation or merger);





--------------------------------------------------------------------------------

 





(b)
becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due;

(c)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors;

(d)
institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors' rights, or a petition is presented
for its winding up or liquidation by it or such regulator, supervisor or similar
official;

(e)
has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors' rights, or a petition is presented for its
winding up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition is instituted or
presented by a person or entity not described in paragraph (d) above and:

(i)
results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding up or liquidation; or

(ii)
is not dismissed, discharged, stayed or restrained in each case within 30 days
of the institution or presentation thereof;

(f)
has a resolution passed for its winding up, official management or liquidation
(other than pursuant to a consolidation, amalgamation or merger);

(g)
seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets (other than, for so long as it
is required by law or regulation not to be publicly disclosed, any such
appointment which is to be made, or is made, by a person or entity described in
paragraph (d) above);

(h)
has a secured party take possession of all or substantially all its assets or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;

(i)
causes or is subject to any event with respect to it which, under the applicable
laws of any jurisdiction, has an analogous effect to any of the events specified
in paragraphs (a) to (h) above; or

(j)
takes any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any of the foregoing acts.





--------------------------------------------------------------------------------

 





"Interpolated Screen Rate" means, in relation to any Loan, the rate rounded to
the same number of decimal places as the two relevant Screen Rates which results
from interpolating on a linear basis between:
(a)
the applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the Term of that Loan; and

(b)
the applicable Screen Rate for the shortest period (for which that Screen Rate
is available) which exceeds the Term of that Loan,

each as of the Specified Time for Sterling.
"ITA" means the Income Tax Act 2007.
"Legal Reservations" means:
(a)
the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;

(b)
the time barring of claims under the Limitation Act 1980 and the Foreign
Limitation Periods Act 1984, the possibility that an undertaking to assume
liability for or indemnify a person against non-payment of UK stamp duty may be
void and defences of set-off or counterclaim;

(c)
similar principles, rights and defences under the laws of any jurisdiction in
which a member of the Group or a Holding Company of the Borrower is
incorporated; and

(d)
any other matters which are set out as qualifications or reservations as to
matters of law of general application in any legal opinion provided under
Schedule 2 (Conditions Precedent).

"Lender" means:
(a)
an Original Lender; or

(b)
any person which becomes a Lender after the date of this Agreement in accordance
with Clause 2.2 (Increase) or Clause 27 (Changes to the Parties),

which in each case has not ceased to be a Lender in accordance with the terms of
this Agreement.
"LIBOR" means, in relation to any Loan:
(a)
the applicable Screen Rate as of the Specified Time for Sterling and for a
period equal in length to the Term of that Loan; or

(b)
as otherwise determined pursuant to Clause 10.1 (Unavailability of Screen
Rates),

and if, in each case, that rate is less than zero, LIBOR shall be deemed to be
zero.




--------------------------------------------------------------------------------

 





"Licence" means:
(a)
each electricity distribution licence made and treated as granted to a
Distribution Company under Section 6(1)(c) of the Act pursuant to a licensing
scheme made by the Secretary of State under Part II of Schedule 7 to the
Utilities Act 2000 on 28 September, 2001; or

(b)
any statutory amendment or replacement licence or licences granted pursuant to
the Utilities Act 2000 (or any equivalent legislation which supersedes the
Utilities Act 2000) which permit a Distribution Company to distribute
electricity in the area it is certified to operate in.

"LMA" means the Loan Market Association.
"Loan" means, unless otherwise stated in this Agreement, the principal amount of
each borrowing under this Agreement or the principal amount outstanding of that
borrowing.
"Majority Lenders" means, at any time, Lenders:
(a)
whose share in the outstanding Loans and whose undrawn Commitments then
aggregate 66⅔ per cent. or more of the aggregate of all the outstanding Loans
and the undrawn Commitments of all the Lenders;

(b)
if there are no Loans then outstanding, whose undrawn Commitments then aggregate
66⅔ per cent. or more of the Total Commitments; or

(c)
if there are no Loans then outstanding and the Total Commitments have been
reduced to zero, whose Commitments aggregated 66⅔ per cent. or more of the Total
Commitments immediately before the reduction.

"Margin" means, provided that:
(a)
at least one of Moody's Investors Service Limited ("Moody's") and Standard &
Poor's Ratings Services ("Standard & Poor's") has provided a rating (being an
issuer rating with respect to the Borrower from Moody's and a long-term
corporate credit rating with respect to the Borrower from Standard & Poor's)
(the "Ratings"); and

(b)
no Event of Default is outstanding,

the rate set out in the table below:
Rating
(Moody's)
Rating
(Standard & Poor's)
Margin (per annum)
Less than or equal to Ba1
Less than or equal to BB+
2.00%
Baa3
BBB-
1.60%
Baa2
BBB
1.30%
Baa1
BBB+
1.10%
More than or equal to A3
More than or equal to A-
0.90%





--------------------------------------------------------------------------------

 





If the current Moody's and Standard & Poor's Ratings imply different Margin
rates, the Margin shall be the average of the two Margin rates implied. If only
one of Moody's and Standard & Poor's provides a Rating, that Rating alone shall
be used to determine the applicable Margin. If neither Moody's nor Standard &
Poor's provides a Rating, or if an Event of Default is outstanding, the
applicable Margin shall be 2.00% per annum. Any increase or decrease in the
Margin shall take effect on (i) the date on which the Moody's and/or Standard &
Poor's Rating is published or, as the case may be, changed or (ii) where the
Facility Agent receives notice from the Borrower or otherwise becomes aware that
an Event of Default has occurred or has ceased to be outstanding, with effect
from the date on which such Event of Default occurs or ceases to be outstanding.
The Borrower shall notify the Facility Agent of any change to the Moody's or
Standard & Poor's Rating pursuant to sub-clause 16.4.7.
For the purposes of this definition, an Event of Default being "outstanding"
means that it has not been remedied (as evidenced by the Borrower to the
Facility Agent (acting reasonably)) or waived.
"Material Adverse Effect" means a material adverse effect on:
(a)
the business, assets or financial condition of the Group taken as a whole;

(b)
the ability of the Borrower to perform its payment obligations under the Finance
Documents or its obligations under Clauses 17.3 (Interest Cover) or 17.4 (Asset
Cover) of this Agreement; or

(c)
the validity or enforceability of the Finance Documents or the rights or
remedies of any Finance Party under any of the Finance Documents.

"Measurement Date" means the last day of a Measurement Period, being 31 March or
30 September.
"Measurement Period" means each period of twelve months ending on 31 March or 30
September.
"New Lender" has the meaning given to that term in sub-clause ‎27.2.1 of Clause
27.2 (Assignments and transfers by Lenders).
"OFGEM" means the Office of Gas and Electricity Markets.
"Original Financial Statements" means the audited consolidated financial
statements of the Borrower and each Distribution Company for the year ended 31
March 2016.
"Participating Member State" means any member state of the European Union that
has the euro as its lawful currency in accordance with the legislation of the
European Union relating to Economic and Monetary Union.
"Party" means a party to this Agreement.
"Pensions Regulator" means the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004.




--------------------------------------------------------------------------------

 





"Permitted Acquisition" means the acquisition by any member of the Group of an
entity:
(a)
which carries out a Permitted Business;

(b)
which is incorporated or established in England or the European Union; and

(c)
in respect of which the Borrower has delivered to the Facility Agent, not later
than three Business Days before the relevant member of the Group legally commits
to make such acquisition, a certificate signed by two directors of the Borrower
to which is attached a copy of the latest audited accounts (or if not available,
management accounts) of the target entity giving calculations showing in
reasonable detail that the Borrower would have remained in compliance with its
obligations under Clause 17 (Financial Covenants) if the covenant tests had been
recalculated for the most recently ended Measurement Period consolidating the
financial statements of the target entity (consolidated if it has Subsidiaries)
with the financial statements of the Group for such period on a pro forma basis
and as if the consideration (including associated costs and expenses) for the
proposed acquisition had been paid at the start of that Measurement Period.

"Permitted Business" means:
(a)
a business that:

(i)
possesses characteristics similar to the regulated business of a distribution
network operator, as carried out by any of the Distribution Companies (a "DNO
Business");

(ii)
provides facilities for and connected with a DNO Business;

(iii)
is complementary or ancillary to the operation of a DNO Business or any other
business already conducted by an entity within the Group;

(iv)
provides services to any member of the Group which are currently provided by
third parties; or

(b)
any other business approved or consented to by the Facility Agent.

"Person" has the meaning given to that term in Clause 15.20 (Sanctions).
"PPL Corporation" means PPL Corporation, a company incorporated in Pennsylvania,
US, whose head office is at 2 N 9th Street, Allentown, PA18101, Pennsylvania,
US, and whose registered number is 2570936.
"PPL Group" means PPL Corporation and any of its Subsidiaries.
"Pro Rata Share" means:
(a)
for the purpose of determining a Lender's share in a Loan, the proportion which
its Available Commitment bears to the Available Facility immediately prior to
making the Loan; and





--------------------------------------------------------------------------------

 





(b)
for any other purpose on a particular date:

(i)
the proportion which its Commitment bears to the Total Commitments on that date;
or

(ii)
if the Total Commitments have been cancelled, the proportion which its
Commitments bore to the Total Commitments immediately before being cancelled.

"PUHCA" means the Public Utility Holding Company Act of 2005, as amended, of the
United States of America.
"Qualifying Lender" has the meaning given to it in Clause 11 (Tax gross-up and
Indemnities).
"Rate Fixing Day" means, in relation to any period for which an interest rate is
to be determined, the first day of that period, unless market practice differs
in the Relevant Market, in which case the Rate Fixing Day will be determined by
the Facility Agent in accordance with market practice in the Relevant Market
(and if quotations would normally be given on more than one day, the Rate Fixing
Day will be the last of those days).
"Related Fund" in relation to a fund (the "first fund"), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.
"Relevant Market" means the London interbank market.
"Repeating Representations" means the representations which are deemed to be
repeated under this Agreement.
"Representative" means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.
"Request" means a request for a Loan, substantially in the relevant form set out
in Part I of Schedule 3 (Requests).
"Sanctions" has the meaning given to that term in Clause 15.20 (Sanctions).
"Screen Rate" means the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for Sterling and for the relevant period displayed
on page LIBOR01 of the Thomson Reuters screen (or any replacement Thomson
Reuters page which displays that rate) or on the appropriate page of such other
information service which publishes that rate from time to time in place of
Thomson Reuters. If such page or service ceases to be available, the Facility
Agent may specify another page or service displaying the relevant rate after
consultation with the Borrower.




--------------------------------------------------------------------------------

 





"Secretary of State" means the Secretary of State for Business, Energy and
Industrial Strategy.
"Security Interest" means any mortgage, pledge, lien, charge, assignment,
hypothecation or security interest or any other agreement or arrangement having
a similar effect.
"Selection Notice" means a notice substantially in the form set out in Part II
of Schedule 3 (Requests) given in accordance with Clause 9 (Terms)
"Specified Time" means a day or time determined in accordance with Schedule 8
(Timetable).
"Subordination Deed" means a document substantially in the form set out in
Schedule 10 (Form of Subordination Deed) duly completed and executed by the
parties thereto.
"Subsidiary" means:
(a)
a subsidiary within the meaning of section 1159 of the Companies Act 2006; and

(b)
unless the context otherwise requires, a subsidiary undertaking within the
meaning of section 1162 of the Companies Act 2006.

"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty, addition to tax or any interest payable
in connection with any failure to pay or any delay in paying any of the same).
"Tax Credit" has the meaning given to it in Clause 11 (Tax gross-up and
Indemnities).
"Tax Deduction" has the meaning given to it in Clause 11 (Tax gross-up and
Indemnities).
"Tax Payment" means either the increase in a payment made by the Borrower to a
Finance Party under Clause 11.2 (Tax gross-up) or a payment under Clause 11.3
(Tax indemnity).
"Term" means, in respect of a Loan, each period determined under this Agreement
by reference to which interest on a Loan or an overdue amount is calculated.
"Total Commitments" means the aggregate of the Commitments, being £230,000,000
at the date of this Agreement.
"Transfer Certificate" means a certificate, substantially in the form of
Schedule 4 (Form of Transfer Certificate), with such amendments as the Facility
Agent may approve or reasonably require or any other form agreed between the
Facility Agent and the Borrower.
"Transfer Date" means, in relation to a transfer, the later of:
(a)
the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and

(b)
the date on which the Facility Agent executes the relevant Assignment Agreement
or Transfer Certificate.





--------------------------------------------------------------------------------

 





"Treaty Lender" has the meaning given to it in Clause 11 (Tax gross-up and
Indemnities).
"U.K." means the United Kingdom.
"Unpaid Sum" means any sum due and payable but unpaid by the Borrower under the
Finance Documents.
"US" means the United States of America.
"VAT" means:
(a)
any tax imposed in compliance with the Council Directive of 28 November 2006 on
the common system of value added tax (EC Directive 2006/112); and

(b)
any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere.

1.2
Construction

1.2.1
The following definitions have the meanings given to them in Clause 17
(Financial Covenants):

(a)
Cash;

(b)
Cash Equivalent Investments;

(c)
Consolidated EBITDA;

(d)
Interest Payable;

(e)
Regulatory Asset Value; and

(f)
Total Net Debt.

1.2.2
In this Agreement, unless the contrary intention appears, a reference to:

(a)
an amendment includes a supplement, novation, restatement or re-enactment and
amended will be construed accordingly;

(b)
assets includes present and future properties, revenues and rights of every
description;

(c)
an authorisation includes an authorisation, consent, approval, resolution,
licence, exemption, filing, registration or notarisation;

(d)
disposal means a sale, transfer, grant, lease or other disposal, whether
voluntary or involuntary, and dispose will be construed accordingly;

(e)
indebtedness includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money;





--------------------------------------------------------------------------------

 





(f)
know your customer requirements are the identification checks that a Finance
Party requests in order to meet its obligations under any applicable law or
regulation to identify a person who is (or is to become) its customer;

(g)
a person includes any individual, company, corporation, unincorporated
association or body (including a partnership, trust, joint venture or
consortium), government, state, agency, organisation or other entity whether or
not having separate legal personality;

(h)
a regulation includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law but, if not having the force
of law, being of a type with which any person to which it applies is accustomed
to comply) of any governmental, inter-governmental or supranational body,
agency, department or regulatory, self-regulatory or other authority or
organisation;

(i)
the winding-up of a person includes the administration, dissolution or
liquidation or other like process of that person, any composition or arrangement
with the creditors, amalgamation, reconstruction, reorganisation or
consolidation pursuant to Part XXVI of the Companies Act 2006 proposed or
carried out in respect of that person or a company voluntary arrangement
pursuant to the Insolvency Act 1986 carried out or proposed in respect of that
person;

(j)
a currency is a reference to the lawful currency for the time being of the
relevant country;

(k)
save as set out in the definition of Margin in Clause 1.1 (Definitions), a
Default (other than an Event of Default) being outstanding means that it has not
been remedied or waived and an Event of Default being outstanding means that it
has not been waived;

(l)
a provision of law is a reference to that provision as extended, applied,
amended or re-enacted and includes any subordinate legislation;

(m)
a Clause, a Subclause or a Schedule is a reference to a clause or subclause of,
or a schedule to, this Agreement;

(n)
a person includes its successors in title, permitted assigns and permitted
transferees;

(o)
a Finance Document or another document is a reference to that Finance Document
or other document as amended;

(p)
a "group of Lenders" includes all the Lenders; and

(q)
a time of day is a reference to London time.

1.2.3
Unless the contrary intention appears, a reference to a month or months is a
reference to a period starting on one day in a calendar month and ending on the





--------------------------------------------------------------------------------

 





numerically corresponding day in the next calendar month or the calendar month
in which it is to end, except that:
(a)
if the numerically corresponding day is not a Business Day, the period will end
on the next Business Day in that month (if there is one) or the preceding
Business Day (if there is not);

(b)
if there is no numerically corresponding day in that month, that period will end
on the last Business Day in that month; and

(c)
notwithstanding paragraph (a) above, a period which commences on the last
Business Day of a month will end on the last Business Day in the next month or
the calendar month in which it is to end, as appropriate.

The above rules will only apply to the last month of any period.
1.2.4
Unless the contrary intention appears:

(a)
a reference to a Party will not include that Party if it has ceased to be a
Party under this Agreement;

(b)
a word or expression used in any other Finance Document or in any notice given
in connection with any Finance Document has the same meaning in that Finance
Document or notice as in this Agreement; and

(c)
any obligation of the Borrower under the Finance Documents which is not a
payment obligation remains in force for so long as any payment obligation of the
Borrower is or may be outstanding under the Finance Documents.

1.2.5
The headings in this Agreement do not affect its interpretation.

1.2.6
The determination of the extent to which a rate is "for a period equal in
length" to a Term shall disregard any inconsistency arising from the last day of
that Term being determined pursuant to the terms of this Agreement.

1.3
Third Party Rights

1.3.1
Unless expressly provided to the contrary in a Finance Document, a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
(the "Third Parties Act") to enforce or to enjoy the benefit of any term of this
Agreement.

1.3.2
Notwithstanding any term of any Finance Document, the consent of any person who
is not a Party is not required to rescind or vary this Agreement at any time.

1.4
Currency symbols and definitions

"£", "GBP" and "Sterling" denote the lawful currency of the United Kingdom.
2.
THE FACILITY





--------------------------------------------------------------------------------

 





2.1
The Facility

Subject to the terms of this Agreement, the Lenders make available to the
Borrower a Sterling term facility in an aggregate amount which is equal to the
Total Commitments.
2.2
Increase

2.2.1
The Borrower may by giving prior notice to the Facility Agent by no later than
the date falling 10 Business Days after the effective date of a cancellation of:

(a)
the Available Commitments of a Defaulting Lender in accordance with
sub-clause 7.6.4 of Clause 7.6 (Involuntary prepayment and cancellation); or

(b)
the Commitments of a Lender in accordance with Clause 7.1 (Mandatory prepayment
– illegality),

request that the Total Commitments be increased (and the Total Commitments shall
be so increased) in an aggregate amount in Sterling of up to the amount of the
Available Commitments or Commitments so cancelled as follows:
(c)
the increased Commitments will be assumed by one or more Lenders or other banks,
financial institutions, trusts, funds or other entities (each an "Increase
Lender") selected by the Borrower (each of which shall not be a member of the
Group and which is further acceptable to the Facility Agent (acting reasonably))
and each of which confirms its willingness to assume and does assume all the
obligations of a Lender corresponding to that part of the increased Commitments
which it is to assume, as if it had been an Original Lender;

(d)
the Borrower and any Increase Lender shall assume obligations towards one
another and/or acquire rights against one another as the Borrower and the
Increase Lender would have assumed and/or acquired had the Increase Lender been
an Original Lender;

(e)
each Increase Lender shall become a Party as a "Lender" and any Increase Lender
and each of the other Finance Parties shall assume obligations towards one
another and acquire rights against one another as that Increase Lender and those
Finance Parties would have assumed and/or acquired had the Increase Lender been
an Original Lender;

(f)
the Commitments of the other Lenders shall continue in full force and effect;
and

(g)
any increase in the Total Commitments shall take effect on the date specified by
the Borrower in the notice referred to above or any later date on which the
conditions set out in sub-clause 2.2.2 below are satisfied.

2.2.2
An increase in the Total Commitments will only be effective on:





--------------------------------------------------------------------------------

 





(a)
the execution by the Facility Agent of an Increase Confirmation from the
relevant Increase Lender; and

(b)
in relation to an Increase Lender which is not a Lender immediately prior to the
relevant increase, the performance by the Facility Agent of all necessary "know
your customer requirements" or other similar checks under all applicable laws
and regulations in relation to the assumption of the increased Commitments by
that Increase Lender, the completion of which the Facility Agent shall promptly
notify to the Borrower and the Increase Lender.

2.2.3
Each Increase Lender, by executing the Increase Confirmation, confirms (for the
avoidance of doubt) that the Facility Agent has authority to execute on its
behalf any amendment or waiver that has been approved by or on behalf of the
requisite Lender or Lenders in accordance with this Agreement on or prior to the
date on which the increase becomes effective.

2.2.4
Unless the Facility Agent otherwise agrees or the increased Commitment is
assumed by an existing Lender, the Borrower shall, on the date upon which the
increase takes effect, pay to the Facility Agent (for its own account) a fee of
£1,750 and the Borrower shall promptly on demand pay the Facility Agent the
amount of all costs and expenses (including legal fees) reasonably incurred by
it in connection with any increase in Commitments under this Clause 2.2.

2.2.5
The Borrower may pay to the Increase Lender a fee in the amount and at the times
agreed between the Borrower and the Increase Lender in a letter between the
Borrower and the Increase Lender setting out that fee. A reference in this
Agreement to a Fee Letter shall include any letter referred to in this
paragraph.

2.2.6
Clause 27.4 (Limitation of responsibility of Existing Lender) shall apply
mutatis mutandis in this Clause 2.2 in relation to an Increase Lender as if
references in that Clause to:

(a)
an "Existing Lender" were references to all the Lenders immediately prior to the
relevant increase;

(b)
the "New Lender" were references to that "Increase Lender"; and

(c)
a "re‑transfer" and "re-assignment" were references to respectively a "transfer"
and "assignment"."

2.2.7
Each Party (other than the Increase Lender) irrevocably authorises the Facility
Agent to execute any duly completed Increase Confirmation on its behalf.

2.3
Finance Party's rights and obligations

2.3.1
The obligations of each Finance Party under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents.





--------------------------------------------------------------------------------

 





No Finance Party is responsible for the obligations of any other Finance Party
under the Finance Documents.
2.3.2
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from the Borrower is a separate and
independent debt in respect of which a Finance Party shall be entitled to
enforce its rights in accordance with sub-clause 2.3.3 below. The rights of each
Finance Party include any debt owing to that Finance Party under the Finance
Documents and, for the avoidance of doubt, any part of a Loan or other amount
owed by the Borrower which relates to a Finance Party's participation in the
Facility or its role under a Finance Document (including any such amount payable
to the Facility Agent on its behalf) is a debt owing to that Finance Party by
the Borrower.

2.3.3
A Finance Party may, except as specifically provided in the Finance Documents,
separately enforce its rights under or in connection with the Finance Documents.

3.
PURPOSE

3.1
Purpose

The Borrower shall apply all amounts borrowed by it under the Facility towards
an advance payment of its pension contributions for the financial year ending
5 April 2018.
3.2
No obligation to monitor

No Finance Party is bound to monitor or verify any amount borrowed pursuant to
this Agreement.
4.
CONDITIONS PRECEDENT

4.1
Conditions precedent documents

4.1.1
A Request may not be given until the Facility Agent has notified the Borrower
and the Lenders that it has received (or, subject to all Lender consent, waived
receipt of) all of the documents and evidence set out in Schedule 2 (Conditions
Precedent) in form and substance satisfactory to the Facility Agent. The
Facility Agent shall give this notification to the Borrower and the Lenders upon
being so satisfied.

4.1.2
Other than to the extent that the Majority Lenders notify the Facility Agent in
writing to the contrary before the Facility Agent gives the notification
described in paragraph 4.1.1 above, the Lenders authorise (but do not require)
the Facility Agent to give that notification. The Facility Agent shall not be
liable for any damages, costs or losses whatsoever as a result of giving any
such notification.

4.2
Further conditions precedent

The obligations of each Lender to participate in any Loan are subject to the
further conditions precedent that on both the date of the Request and the
Drawdown Date for that Loan:




--------------------------------------------------------------------------------

 





4.2.1
the Repeating Representations are correct in all material respects; and

4.2.2
no Default is outstanding or would result from the Loan.

4.3
Maximum number

Unless the Facility Agent agrees, a Request may not be given if, as a result,
there would be more than two Loans outstanding.
5.
UTILISATION

5.1
Giving of Requests

5.1.1
The Borrower may borrow a Loan by giving to the Facility Agent a duly completed
Request not later than the Specified Time.

5.1.2
Each Request is irrevocable.

5.2
Completion of Requests

A Request for a Loan will not be regarded as having been duly completed unless:
5.2.1
the Drawdown Date is a Business Day falling within the Availability Period;

5.2.2
the currency and amount of the proposed Loan comply with Clause 5.3 (Currency
and amount); and

5.2.3
the proposed Term complies with this Agreement.

Only one Loan may be requested in a Request.
5.3
Currency and amount

5.3.1
The currency specified in a Request must be Sterling.

5.3.2
The amount of the proposed Loan must be a minimum of £5,000,000 and an integral
multiple of £1,000,000 or, if less, the Available Facility.

5.4
Advance of Loan

5.4.1
The Facility Agent must promptly notify each Lender of the details of the
requested Loan and the amount of its share in that Loan.

5.4.2
The amount of each Lender's share of the Loan will be its Pro Rata Share on the
proposed Drawdown Date.

5.4.3
No Lender is obliged to participate in a Loan if as a result:

(a)
its share in the aggregate amount of the Loans would exceed its Commitment; or

(b)
the aggregate amount of the Loans would exceed the Total Commitments.





--------------------------------------------------------------------------------

 





5.4.4
If the conditions set out in this Agreement have been met, each Lender must make
its share in the Loan available to the Facility Agent for the Borrower by no
later than 2.00 pm on the Drawdown Date.

5.4.5
The Facility Agent shall notify each Lender of the amount of each Loan and the
amount of its participation in that Loan in each case by the Specified Time.

6.
REPAYMENT

6.1
Repayment of Loans

6.1.1
The Borrower must repay each Loan in full on the Final Maturity Date.

6.1.2
The Borrower may not re-borrow any part of the Facility which is repaid.

7.
PREPAYMENT AND CANCELLATION

7.1
Mandatory prepayment - illegality

7.1.1
A Lender must notify the Borrower promptly if it becomes aware that it is
unlawful in any jurisdiction for that Lender to perform any of its obligations
under a Finance Document or to fund or maintain its share in any Loan or it
becomes unlawful for any Affiliate of a Lender for that Lender to do so.

7.1.2
After notification under sub-clause 7.1.1 above:

(a)
the Borrower must repay or prepay the share of that Lender in each Loan made to
it on the date specified in sub-clause 7.1.3 below; and

(b)
the Available Commitment of that Lender will be immediately cancelled.

7.1.3
The date for repayment or prepayment of a Lender's share in a Loan will be:

(a)
the Business Day following receipt by the Borrower of notice from the Lender
under sub-clause 7.1.1 above; or

(b)
if later, the latest date allowed by the relevant law,

and on such date that Lender's corresponding Commitment shall be cancelled in
the amount of the participation repaid.
7.2
Mandatory prepayment - change of control

If, except to the extent of a group reorganisation where the Borrower continues
to be controlled directly or indirectly by PPL Corporation, the Borrower becomes
aware of any person (whether alone or together with any associated person or
persons) gaining control of the Borrower (for these purposes "associated person"
means, in relation to any person, a person who is (i) "acting in concert" (as
defined in the City Code on Takeovers and Mergers) with that person or (ii) a
"connected person" (as defined in section 1122 of the CTA 2010) of that person
and "control" means the relevant person satisfies any of the criteria set out in
paragraphs (1)(a) to (c) of Section 1159 of the Companies Act 2006):




--------------------------------------------------------------------------------

 





7.2.1
within five days of such date, the Borrower shall give notice of such change of
control to the Facility Agent;

7.2.2
the Lenders and the Borrower shall immediately enter into negotiations for a
period of not more than 45 days from the date of the change of control with a
view to agreeing whether the Facility shall continue to be made available and on
what terms;

7.2.3
if no such agreement is reached within the said period of 45 days then:

(a)
any Lender may on 10 days' notice to the Facility Agent and to the Borrower
require the repayment of its share in each Loan and cancel its Commitment; and

(b)
the Majority Lenders may on 10 days' notice to the Borrower require repayment in
full of all outstanding Loans and cancel the Total Commitments; and

7.2.4
a Lender shall not be obliged to fund any further loans under the Facility
during the negotiation period set out in sub-clause 7.2.2, and if no agreement
is reached within such negotiation period, during the 10 day notice period set
out in sub-clause 7.2.3.

7.3
Voluntary prepayment

7.3.1
The Borrower may, by giving not less than five Business Days' prior written
notice to the Facility Agent, prepay any Loan at any time in whole or in part.

7.3.2
A prepayment of part of a Loan must be by an amount that reduces the amount of
the Loan by a minimum amount of £5,000,000 and an integral multiple of
£1,000,000.

7.3.3
Any prepayment of a Loan pursuant to this Clause 7.3 shall be applied pro rata
to each Lender's participation in that Loan.

7.4
Automatic cancellation

The Commitments of each Lender will be automatically cancelled at the close of
business on the last day of the Availability Period.
7.5
Voluntary cancellation

7.5.1
The Borrower may, by giving not less than three Business Days' prior written
notice to the Facility Agent, cancel the unutilised amount of the Total
Commitments in whole or in part.

7.5.2
Partial cancellation of the Total Commitments must be by an amount that reduces
the amount of the Loan by a minimum amount of £5,000,000 and an integral
multiple of £1,000,000.





--------------------------------------------------------------------------------

 





7.5.3
Any cancellation in part shall be applied against the Commitment of each Lender
pro rata.

7.6
Involuntary prepayment and cancellation

7.6.1
If the Borrower is, or will be, required to pay to a Lender a Tax Payment or an
Increased Cost, the Borrower may, while the requirement continues, give notice
to the Facility Agent requesting prepayment and cancellation in respect of that
Lender.

7.6.2
After notification under sub-clause 7.6.1 above:

(a)
the Borrower must repay or prepay that Lender's share in each Loan made to it on
the date specified in sub-clause 7.6.3 below; and

(b)
the Commitment of that Lender will be immediately cancelled.

7.6.3
The date for repayment or prepayment of a Lender's share in a Loan will be the
last day of the current Term for that Loan or, if earlier, the date specified by
the Borrower in its notification.

7.6.4
If any Lender becomes a Defaulting Lender, the Borrower may, at any time whilst
the Lender continues to be a Defaulting Lender, give the Facility Agent five
Business Days' notice of cancellation of the Available Commitment of that
Lender.

7.6.5
On the notice referred to in sub-clause 7.6.4 above becoming effective, the
Available Commitment of the Defaulting Lender shall immediately be reduced to
zero.

7.6.6
The Facility Agent shall as soon as practicable after receipt of a notice
referred to in sub-clause 7.6.4 above, notify all the Lenders.

7.7
No re-borrowing of Loans

The Borrower may not re-borrow any part of the Facility which is prepaid.
7.8
Miscellaneous provisions

7.8.1
Any notice of prepayment and/or cancellation under this Agreement is irrevocable
and must specify the relevant date(s) and the affected Loans and Commitments.
The Facility Agent must notify the Lenders promptly of receipt of any such
notice.

7.8.2
All prepayments under this Agreement must be made with accrued interest on the
amount prepaid. No premium or penalty is payable in respect of any prepayment
except for Break Costs.

7.8.3
The Majority Lenders may agree a shorter notice period for a voluntary
prepayment or a voluntary cancellation.

7.8.4
No prepayment or cancellation is allowed except in accordance with the express
terms of this Agreement.





--------------------------------------------------------------------------------

 





7.8.5
Subject to Clause 2.2 (Increase), no amount of the Total Commitments cancelled
under this Agreement may subsequently be reinstated.

7.8.6
If all or part of any Lender's participation in a Loan is repaid or prepaid, an
amount of that Lender's Commitment (equal to the amount of the participation
which is repaid or prepaid) will be deemed to be cancelled on the date of
repayment or prepayment.

8.
INTEREST

8.1
Calculation of interest

The rate of interest on each Loan for each Term is the percentage rate per annum
equal to the aggregate of the applicable:
8.1.1
Margin; and

8.1.2
LIBOR.

8.2
Payment of interest

Except where it is provided to the contrary in this Agreement, the Borrower must
pay accrued interest on each Loan made to it on the last day of each Term and
also, if the Term is longer than six months, on the dates falling at six-monthly
intervals after the first day of that Term.
8.3
Interest on overdue amounts

8.3.1
If the Borrower fails to pay any amount payable by it under the Finance
Documents on its due date, it must immediately on demand by the Facility Agent
pay interest on the overdue amount from its due date up to the date of actual
payment, both before, on and after judgment.

8.3.2
Interest on an overdue amount is payable at a rate determined by the Facility
Agent to be one per cent. per annum above the rate which would have been payable
if the overdue amount had, during the period of non-payment, constituted a Loan.
For this purpose, the Facility Agent may (acting reasonably):

(a)
select successive Terms of any duration of up to three months; and

(b)
determine the appropriate Rate Fixing Day for that Term.

8.3.3
Notwithstanding sub-clause 8.3.2 above, if the overdue amount is a principal
amount of a Loan and becomes due and payable prior to the last day of its
current Term, then:

(a)
the first Term for that overdue amount will be the unexpired portion of that
Term; and

(b)
the rate of interest on the overdue amount for that first Term will be one per
cent. per annum above the rate then payable on that Loan.





--------------------------------------------------------------------------------

 





After the expiry of the first Term for that overdue amount, the rate on the
overdue amount will be calculated in accordance with sub-clause 8.3.2 above.
8.3.4
Interest (if unpaid) on an overdue amount will be compounded with that overdue
amount at the end of each of its Terms but will remain immediately due and
payable.

8.4
Notification of rates of interest

8.4.1
The Facility Agent must promptly notify each relevant Party of the determination
of a rate of interest under this Agreement.

8.4.2
The Facility Agent shall promptly notify the Borrower of each Funding Rate
relating to a Loan.

9.
TERMS

9.1
Selection

9.1.1
The Borrower may select the Term for a Loan in the relevant Request or (if the
Loan has already been borrowed) in a Selection Notice.

9.1.2
Each Selection Notice for a Loan is irrevocable and must be delivered to the
Facility Agent by the Borrower not later than the Specified Time.

9.1.3
If the Borrower fails to deliver a Selection Notice to the Facility Agent in
accordance with sub-clause 9.1.2 above, the relevant Term will be one month.

9.1.4
Subject to this Clause, the Borrower may select a Term for each Loan of one,
three or six months or any other period agreed between the Borrower and the
Lenders in relation to the relevant Loan.

9.1.5
A Term for a Loan shall start on the Drawdown Date for that Loan or (if already
made) on the last day of its preceding Term.

9.2
No overrunning the Final Maturity Date

If a Term would otherwise overrun the Final Maturity Date, it will be shortened
so that it ends on such Final Maturity Date.
9.3
Other adjustments

9.3.1
The Facility Agent and the Borrower may enter into such other arrangements as
they may agree for the adjustment of Terms and the consolidation and/or
splitting of Loans.

9.3.2
Subject to sub-clause 9.3.3 below, if two or more Terms in respect of Loans end
on the same date, those Loans will, unless the Borrower specifies to the
contrary in the Selection Notice for the next Term, be consolidated into, and
treated as, a single Loan on the last day of the Term.





--------------------------------------------------------------------------------

 





9.3.3
Subject to Clause 4.3 (Maximum Number) and Clause 5.2 (Completion of Requests)
if the Borrower requests in a Selection Notice that a Loan be divided into two
or more Loans, that Loan will, on the last day of its Term, be so divided into
the amounts specified in that Selection Notice, having an aggregate amount equal
to the amount of the Loan immediately before its division.

9.4
Notification

The Facility Agent must notify the Borrower and the Lenders of the duration of
each Term promptly after ascertaining its duration.
10.
CHANGES TO THE CALCULATION OF INTEREST

10.1
Unavailability of Screen Rate

10.1.1
Interpolated Screen Rate: If no Screen Rate is available for LIBOR for the Term
of a Loan, the applicable LIBOR shall be the Interpolated Screen Rate for a
period equal in length to the Term of that Loan.

Cost of funds: If no Screen Rate is available for LIBOR for Sterling or for the
Term of a Loan and it is not possible to calculate the Interpolated Screen Rate,
there shall be no LIBOR for that Loan and Clause 10.3 (Cost of funds) shall
apply to that Loan for that Term.
10.2
Market disruption

If before close of business in London on the Rate Fixing Day for the relevant
Term the Facility Agent receives notifications from a Lender or Lenders (whose
participations in a Loan exceed 50 per cent. of that Loan) that the cost to it
of funding its participation in that Loan from whatever source it may reasonably
select would be in excess of LIBOR then Clause 10.3 (Cost of funds) shall apply
to that Loan for the relevant Term.
10.3
Cost of funds

10.3.1
If this Clause 10.3 applies, the rate of interest on each Lender's share of the
relevant Loan for the relevant Term shall be the percentage rate per annum which
is the sum of:

(a)
the Margin; and

(b)
the rate notified to the Facility Agent by that Lender as soon as practicable
and in any event before interest is due to be paid in respect of that Term, to
be that which expresses as a percentage rate per annum the cost to the relevant
Lender of funding its participation in that Loan from whatever source it may
reasonably select.

10.3.2
If this Clause 10.3 applies and the Facility Agent or the Borrower so requires,
the Facility Agent and the Borrower shall enter into negotiations (for a period
of not more than thirty days) with a view to agreeing a substitute basis for
determining the rate of interest.





--------------------------------------------------------------------------------

 





10.3.3
Any alternative basis agreed pursuant to sub-clause 10.3.2 above shall, with the
prior consent of all the Lenders and the Borrower, be binding on all Parties.

10.4
Break Costs

10.4.1
The Borrower shall, within three Business Days of demand by a Finance Party, pay
to that Finance Party its Break Costs attributable to all or any part of a Loan
or Unpaid Sum being paid by the Borrower on a day other than the last day of a
Term for that Loan or Unpaid Sum.

10.4.2
Each Lender shall, as soon as reasonably practicable after a demand by the
Facility Agent, provide a certificate confirming the amount of its Break Costs
for any Term in which they accrue.

11.
TAX GROSS-UP AND INDEMNITIES

11.1
Definitions

11.1.1
In this Agreement:

"Qualifying Lender" means:
(a)
a Lender which is beneficially entitled to interest payable to that Lender in
respect of an advance under a Finance Document and is:

(i)    a Lender:
(A)
which is a bank (as defined for the purpose of section 879 of the ITA) making an
advance under a Finance Document and which is within the charge to United
Kingdom corporation tax as respects any payments of interest made in respect of
that advance or would be within such charge as respects such payment apart from
section 18A of the CTA 2009; or

(B)
in respect of an advance made under a Finance Document by a person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made, and which is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance; or

(ii)    a Lender which is:
(A)
a company resident in the United Kingdom for United Kingdom tax purposes;

(B)    a partnership each member of which is:
(1)    a company so resident in the United Kingdom; or




--------------------------------------------------------------------------------

 





(2)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the CTA
2009) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA 2009; or

(C)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA 2009) of that company; or

(iii)    a Treaty Lender; or
(b)
a Lender which is a building society (as defined for the purpose of section 880
of the ITA) making an advance under a Finance Document.

"Tax Confirmation" means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document is either:
(a)
a company resident in the United Kingdom for United Kingdom tax purposes;

(b)    a partnership each member of which is:
(i)    a company so resident in the United Kingdom; or
(ii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the CTA
2009) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA 2009; or

(c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA 2009) of that company.

"Tax Credit" means a credit against, relief or remission for, or repayment of
any Tax.
"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.




--------------------------------------------------------------------------------

 





"Treaty Lender" means a Lender which:
(a)    is treated as a resident of a Treaty State for the purposes of the
Treaty;
(b)
does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender's participation in the Loan is effectively
connected; and

(c)
meets all other conditions which must be met under the Treaty for residents of
such Treaty State to obtain full exemption from tax on interest imposed by the
United Kingdom, except that for this purpose it shall be assumed that the
following are satisfied:

(i)
any condition which relates (expressly or by implication) to the amounts or
terms of any Loan or the Finance Documents or any condition which relates
(expressly or by implication) to there not being a special relationship between
the Borrower and the Finance Party or between them both and another person; and

(ii)    any necessary procedural formality.
"Treaty State" means a jurisdiction having a double taxation agreement (a
"Treaty") with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
"UK Non-Bank Lender" means where a Lender becomes a Party after the day on which
this Agreement is entered into, a Lender which gives a Tax Confirmation in the
Assignment Agreement, Transfer Certificate or Increase Confirmation which it
executes on becoming a Party.
11.1.2
Unless a contrary indication appears, in this Clause 11 a reference to
"determines" or "determined" means a determination made in the absolute
discretion of the person making the determination.

11.2
Tax gross-up

11.2.1
The Borrower shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

11.2.2
The Borrower shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Facility Agent accordingly. Similarly, a Lender shall
notify the Facility Agent on becoming so aware in respect of a payment payable
to that Lender. If the Facility Agent receives such notification from a Lender
it shall notify the Borrower.

11.2.3
If a Tax Deduction is required by law to be made by the Borrower, the amount of
the payment due from the Borrower shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.





--------------------------------------------------------------------------------

 





11.2.4
A payment shall not be increased under sub-clause 11.2.3 above by reason of a
Tax Deduction on account of Tax imposed by the United Kingdom, if on the date on
which the payment falls due:

(a)
the payment could have been made to the relevant Lender without a Tax Deduction
if the Lender had been a Qualifying Lender, but on that date that Lender is not
or has ceased to be a Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty, or any
published practice or published concession of any relevant taxing authority; or

(b)
the relevant Lender is a Qualifying Lender solely by virtue of paragraph (a)(ii)
of the definition of Qualifying Lender and:

(i)
an officer of HM Revenue & Customs has given (and not revoked) a direction (a
"Direction") under section 931 of the ITA which relates to the payment and that
Lender has received from the Borrower a certified copy of that Direction; and

(ii)
the payment could have been made to the Lender without any Tax Deduction if that
Direction had not been made; or

(c)
the relevant Lender is a Qualifying Lender solely by virtue of paragraph (a)(ii)
of the definition of Qualifying Lender and:

(i)
the relevant Lender has not given a Tax Confirmation to the Borrower; and

(ii)
the payment could have been made to the Lender without any Tax Deduction if the
Lender had given a Tax Confirmation to the Borrower on the basis that the Tax
Confirmation would have enabled the Borrower to have formed a reasonable belief
that the payment was an "excepted payment" for the purpose of section 930 of the
ITA; or

(d)
the relevant Lender is a Treaty Lender and the Borrower making the payment is
able to demonstrate that the payment could have been made to the Lender without
the Tax Deduction had that Lender complied with its obligations under
sub-clause 11.2.7 below.

11.2.5
If the Borrower is required to make a Tax Deduction, the Borrower shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

11.2.6
Within thirty days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Borrower making that Tax Deduction shall
deliver to the Facility Agent for the Finance Party entitled to the payment a
statement under Section 975 of the ITA, or other evidence reasonably
satisfactory





--------------------------------------------------------------------------------

 





to that Finance Party that the Tax Deduction has been made or (as applicable)
any appropriate payment paid to the relevant taxing authority.
11.2.7    
(a)
Subject to paragraph (b) below, a Treaty Lender and the Borrower which makes a
payment to which that Treaty Lender is entitled shall co-operate in completing
any procedural formalities necessary for that Borrower to obtain authorisation
to make that payment without a Tax Deduction.

(b)
Nothing in paragraph (a) above shall require a Treaty Lender to:

(i)
register under the HMRC DT Treaty Passport scheme;

(ii)
apply the HMRC DT Treaty Passport scheme to any Loan if it has so registered; or

(iii)
file Treaty forms if it has included an indication to the effect that it wishes
the HMRC DT Treaty Passport scheme to apply to this Agreement in accordance with
sub-clause 11.2.9 below or sub-clause 11.6.1 of Clause 11.6 (HMRC DT Treaty
Passport scheme confirmation) and the Borrower making that payment has not
complied with its obligations under sub-clause 11.2.10 below or sub-clause
11.6.2 of Clause 11.6 (HMRC DT Treaty Passport scheme confirmation).

11.2.8
A UK Non-Bank Lender shall promptly notify the Borrower and the Facility Agent
if there is any change in the position from that set out in the Tax
Confirmation.

11.2.9
A Treaty Lender which becomes a Party on the day on which this Agreement is
entered into that holds a passport under the HMRC DT Treaty Passport scheme, and
which wishes that scheme to apply to this Agreement, shall include an indication
to that effect (for the benefit of the Facility Agent and without liability to
the Borrower) by including its scheme reference number and its jurisdiction of
tax residence opposite its name in ‎Schedule 1 (Original Parties).

11.2.10
Where a Lender includes the indication described in sub-clause 11.2.9 above in
Schedule 1 (Original Parties), the Borrower shall file a duly completed form
DTTP2 in respect of such Lender with HM Revenue & Customs within 30 days of the
date of this Agreement and shall promptly provide the Lender with a copy of that
filing provided that the Borrower shall not be liable in respect of any
non-compliance with its obligations under this sub-clause 11.2.10 where such
non-compliance is due to circumstances beyond the control of the Borrower
(including, without limitation, any delay, failure or omission on the part of
the relevant Lender or the Facility Agent to comply with any obligation owed to
the Borrower, or to any inaccuracy in any information provided by the relevant
Lender or the Facility Agent in connection with the DT Treaty Passport scheme).

11.2.11
Any Lender which has confirmed that it is entitled to use its DT Treaty Passport
in accordance with sub-clause 11.2.9 or sub-clause 11.6.1 of Clause 11.6 (HMRC





--------------------------------------------------------------------------------

 





DT Treaty Passport scheme confirmation) will reasonably promptly notify the
Facility Agent and the Borrower if at any time it ceases to holds a passport
under the HMRC DT Treaty Passport scheme or if it ceases to be able to use such
passport as a Lender.
11.2.12
If a Lender has not included an indication to the effect that it wishes the HMRC
DT Treaty Passport scheme to apply to this Agreement in accordance with
sub-clause 11.2.9 above or sub-clause 11.6.1 of Clause 11.6 (HMRC DT Treaty
Passport scheme confirmation), the Borrower shall not file any form relating to
the HMRC DT Treaty Passport scheme in respect of that Lender's Commitment or its
participation in any Loan.

11.3
Tax indemnity

11.3.1
Except as provided below, the Borrower must indemnify a Finance Party, within
three Business Days of demand, against any loss or liability which that Finance
Party (in its absolute discretion) determines will be or has been suffered
(directly or indirectly) by that Finance Party for or on account of Tax in
relation to a payment received or receivable (or any payment deemed to be
received or receivable) under a Finance Document.

11.3.2
Sub-clause 11.3.1 above does not apply to any Tax assessed on a Finance Party
under the laws of the jurisdiction in which:

(a)
that Finance Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Finance Party is treated as resident for tax
purposes; or

(b)
that Finance Party's Facility Office is located in respect of amounts received
or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable by that Finance Party. However, any payment deemed to be received
or receivable, including any amount treated as income but not actually received
by the Finance Party, such as a Tax Deduction, will not be treated as net income
received or receivable for this purpose.
11.3.3
Sub-clause 11.3.1 above does not apply to any Tax assessed on a Finance Party to
the extent the loss or liability:

(a)
is compensated for by an increased payment under Clause 11.2 (Tax gross-up);

(b)
would have been compensated for by an increased payment under Clause 11.2 (Tax
gross-up) but was not so compensated solely because one of the exclusions in
Clause 11.2 (Tax gross-up) applied; or

(c)
relates to a FATCA Deduction required to be made by a Party.





--------------------------------------------------------------------------------

 





11.3.4
A Finance Party making, or intending to make, a claim under sub-clause 11.3.1
above must promptly notify the Borrower of the event which will give, or has
given, rise to the claim.

11.4
Tax Credit

If the Borrower makes a Tax Payment and the relevant Finance Party determines
that:
11.4.1
a Tax Credit is attributable to an increased payment of which that Tax Payment
forms part, to that Tax Payment or to a Tax Deduction in consequence of which
that Tax Payment was required; and

11.4.2
that Finance Party has obtained and utilised that Tax Credit,

then, if in its discretion (acting reasonably) it can do so without any further
adverse consequences for it, the Finance Party shall pay an amount to the
Borrower which that Finance Party determines will leave it (after that payment)
in the same after Tax position as it would have been in had the Tax Payment not
been required to be made by the Borrower.
11.5
Lender Status Confirmation

Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Transfer Certificate, Assignment Agreement or
Increase Confirmation which it executes on becoming a Party, and for the benefit
of the Facility Agent and without liability to the Borrower, which of the
following categories it falls in:
11.5.1
not a Qualifying Lender;

11.5.2
a Qualifying Lender (other than a Treaty Lender); or

11.5.3
a Treaty Lender.

If a New Lender or Increase Lender fails to indicate its status in accordance
with this Clause 11.5 then such New Lender or Increase Lender shall be treated
for the purposes of this Agreement as if it is not a Qualifying Lender until
such time as it notifies the Facility Agent which category applies (and the
Facility Agent, upon receipt of such notification, shall inform the Borrower).
For the avoidance of doubt, a Transfer Certificate, Assignment Agreement or
Increase Confirmation shall not be invalidated by any failure of a Lender to
comply with this Clause 11.5.
11.6
HMRC DT Treaty Passport scheme confirmation

11.6.1
A New Lender or Increase Lender that is a Treaty Lender that holds a passport
under the HMRC DT Treaty Passport scheme, and which wishes that scheme to apply
to this Agreement, shall include an indication to that effect (for the benefit
of the Facility Agent and without liability to the Borrower) in the Assignment
Agreement, Transfer Certificate or Increase Confirmation (as applicable) which
it executes by including its scheme reference number and its jurisdiction of tax
residence in that Assignment Agreement, Transfer Certificate or Increase
Confirmation.





--------------------------------------------------------------------------------

 





11.6.2
Where a New Lender or Increase Lender includes the indication described in
sub-clause 11.6.1 above in the relevant Assignment Agreement, Transfer
Certificate or Increase Confirmation (as applicable) the Borrower shall file a
duly completed form DTTP2 in respect of such Lender with HM Revenue & Customs
within 30 days of the relevant Transfer Date or the date on which such increase
takes effect and shall promptly provide the Lender with a copy of that filing.

11.7
Stamp taxes

The Borrower shall pay and, within three Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that Finance Party incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document, except for any such Tax payable in respect of a
Transfer Certificate or other transfer or disposal of a Lender's rights or
obligations under a Finance Document.
11.8
VAT

11.8.1
All amounts expressed to be payable under a Finance Document by any Party to a
Finance Party which (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply and, accordingly, subject to sub-clause 11.8.2 below,
if VAT is or becomes chargeable on any supply made by any Finance Party to any
Party under a Finance Document and such Finance Party is required to account to
the relevant tax authority for the VAT, that Party must pay to such Finance
Party (in addition to and at the same time as paying any other consideration for
such supply) an amount equal to the amount of the VAT (and such Finance Party
must promptly provide an appropriate VAT invoice to that Party).

11.8.2
If VAT is or becomes chargeable on any supply made by any Finance Party (the
"Supplier") to any other Finance Party (the "Recipient") under a Finance
Document, and any Party other than the Recipient (the "Relevant Party") is
required by the terms of any Finance Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

(a)
(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (a) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and

(b)
(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient pay to the Recipient an amount equal to the VAT chargeable on that
supply but only to the extent that the Recipient





--------------------------------------------------------------------------------

 





reasonably determines that it is not entitled to credit or repayment from the
relevant tax authority in respect of that VAT.
11.8.3
Where a Finance Document requires any Party to reimburse or indemnify a Finance
Party for any cost or expense, that Party shall reimburse or indemnify (as the
case may be) such Finance Party for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Finance Party reasonably determines that it is entitled to credit or repayment
in respect of such VAT from the relevant tax authority.

11.8.4
Any reference in this Clause 11.8 to any Party shall, at any time when such
Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term "representative
member" to have the same meaning as in the Value Added Tax Act 1994).

11.8.5
In relation to any supply made by a Finance Party to any Party under a Finance
Document if reasonably requested by such Finance Party that Party must promptly
provide such Finance Party with details of that Party's VAT registration and
such other information as is reasonably requested in connection with such
Finance Party's VAT reporting requirements in relation to such supply.

11.9
FATCA Information

11.9.1
Subject to sub-clause 11.9.3 below, each Party shall, within ten Business Days
of a reasonable request by another Party:

(a)
confirm to that other Party whether it is:

(i)
a FATCA Exempt Party; or

(ii)
not a FATCA Exempt Party;

(b)
supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party's compliance with FATCA; and

(c)
supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party's compliance with any other law, regulation, or exchange of
information regime.

11.9.2
If a Party confirms to another Party pursuant to paragraph (a) of sub-clause
11.9.1 above that it is a FATCA Exempt Party and it subsequently becomes aware
that it is not or has ceased to be a FATCA Exempt Party, that Party shall notify
that other Party reasonably promptly.

11.9.3
Sub-clause 11.9.1 above shall not oblige any Finance Party to do anything, and
paragraph (c) of sub-clause 11.9.1 above shall not oblige any other Party to do
anything, which would or might in its reasonable opinion constitute a breach of:





--------------------------------------------------------------------------------

 





(a)
any law or regulation;

(b)
any fiduciary duty; or

(c)
any duty of confidentiality.

11.9.4
If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraphs (a) or (b) of sub-clause 11.9.1 above (including, for the avoidance
of doubt, where sub-clause 11.9.3 above applies), then such Party shall be
treated for the purposes of the Finance Documents (and payments under them) as
if it is not a FATCA Exempt Party until such time as the Party in question
provides the requested confirmation, forms, documentation or other information.

11.10
FATCA Deduction

11.10.1
Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

11.10.2
Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
shall notify the Borrower and the Facility Agent and the Facility Agent shall
notify the other Finance Parties.

12.
INCREASED COSTS

12.1
Increased Costs

Except as provided below in this Clause, the Borrower must pay to a Finance
Party the amount of any Increased Cost incurred by that Finance Party or any of
its Affiliates as a result of:
12.1.1
the introduction of, or any change in, or any change in the interpretation,
administration or application of, any law or regulation;

12.1.2
compliance with any law or regulation made after the date of this Agreement;

12.1.3
the implementation or application of, or compliance with, Basel III or CRD IV or
any law or regulation that implements or applies Basel III or CRD IV to the
extent such increased costs were not reasonably capable of being accurately
calculated prior to the date of this Agreement; or

12.1.4
compliance with the Dodd-Frank Wall Street Reform and Consumer Protection Act or
any law or regulation made under, or connected with, that Act.

12.2
Exceptions





--------------------------------------------------------------------------------

 





The Borrower need not make any payment for an Increased Cost to the extent that
the Increased Cost is:
12.2.1
compensated for under another Clause or would have been but for an exception to
that Clause;

12.2.2
attributable to a Tax Deduction required by law to be made by the Borrower;

12.2.3
compensated for by Clause 11.3 (Tax indemnity) (or would have been compensated
for under Clause 11.3 (Tax indemnity) but was not so compensated solely because
any of the exclusions in paragraph (b) of Clause 11.3 (Tax indemnity) applied);

12.2.4
attributable to a FATCA Deduction required to be made by a Party;

12.2.5
attributable to a Finance Party or its Affiliate wilfully failing to comply with
any law or regulation; or

12.2.6
attributable to the implementation or application of or compliance with the
"International Convergence of Capital Measurement and Capital Standards, a
Revised Framework" published by the Basel Committee on Banking Supervision in
June 2004 in the form existing on the date of this Agreement (but excluding any
amendment arising out of Basel III) ("Basel II") or any other law or regulation
which implements Basel II (whether such implementation, application or
compliance is by a government, regulator, Finance Party or any of its
Affiliates).

12.3
Claims

A Finance Party intending to make a claim for an Increased Cost must notify the
Borrower promptly of the circumstances giving rise to, and the amount of, the
claim.
13.
MITIGATION

13.1
Mitigation

13.1.1
Each Finance Party shall, in consultation with the Borrower (other than upon the
occurrence of an event referred to at paragraph (d) below where no such
consultation is required), take all reasonable steps to mitigate any
circumstances which arise and which result or would result in the Facility
ceasing to be available or:

(a)
any Tax Payment or Increased Cost being payable to that Finance Party;

(b)
that Finance Party being able to exercise any right of prepayment and/or
cancellation under this Agreement by reason of any illegality;

(c)
that Finance Party incurring any cost of complying with the minimum reserve
requirements of the European Central Bank; or

(d)
the occurrence of any market disruption event,





--------------------------------------------------------------------------------

 





including transferring its rights and obligations under the Finance Documents to
an Affiliate or changing its Facility Office.
13.1.2
A Finance Party is not obliged to take any step under this Clause 13 if, in the
opinion of that Finance Party (acting reasonably), to do so might be prejudicial
to it.

13.1.3
Each Finance Party must promptly notify the Borrower of any circumstances as
described in paragraphs (a) to (d) of sub-clause 13.1.1 of this Clause 13.1.

13.1.4
The Borrower must indemnify each Finance Party for all costs and expenses
reasonably incurred by it as a result of any step taken under this Clause 13.1.

13.1.5
This Clause does not in any way limit the obligations of the Borrower under the
Finance Documents.

13.2
Substitution

Notwithstanding Clause 13.1 (Mitigation), if any circumstances arise which
result in:
13.2.1
any Tax Payment or Increased Cost being payable to that Finance Party;

13.2.2
that Finance Party being able to exercise any right of prepayment and/or
cancellation under this Agreement by reason of any illegality;

13.2.3
that Finance Party incurring any cost of complying with the minimum reserve
requirements of the European Central Bank; or

13.2.4
the occurrence of any market disruption event,

then the Borrower, at its expense, at any time within 180 days after the
occurrence of the relevant event or circumstance, so long as no Default is
outstanding, may by notice to the Facility Agent and such Finance Party require
it (and, if applicable, its Affiliate) to (and to the extent permitted by law
such Finance Party or, if applicable, its Affiliate shall) novate pursuant to
Clause 27 (Changes to the Parties) all (and not part only) of its rights and
obligations under this Agreement to a bank, financial institution, trust, fund
or other entity (a "Replacement Finance Party") selected by the Borrower, and
which is acceptable to the Facility Agent (acting reasonably) (unless the
Facility Agent is an Impaired Agent), which confirms its willingness to assume
and does assume all the obligations of the transferring Finance Party (including
the assumption of the transferring Finance Party's participations or unfunded
participations (as the case may be) on the same basis as the transferring
Finance Party) for a purchase price in cash payable at the time of transfer in
an amount equal to the outstanding principal amount of such Finance Party's
participation in the outstanding Loans and all accrued interest (to the extent
that the Facility Agent has not given a notification under Clause 27.9 (Pro rata
interest settlement)), Break Costs and other amounts payable to such Finance
Party under the Finance Documents provided that:




--------------------------------------------------------------------------------

 





13.2.5
the Borrower shall have paid to the Finance Party (or, if applicable, its
Affiliate) all amounts accrued and owing to such Finance Party (or, if
applicable, its Affiliate) hereunder;

13.2.6
the Borrower shall have no right to replace the Facility Agent;

13.2.7
neither the Facility Agent nor such Finance Party shall have any obligation to
the Borrower to find a Replacement Finance Party;

13.2.8
the transfer must take place no later than 14 days after the notice referred to
above;

13.2.9
in no event shall such Finance Party be required to pay or surrender to the
Replacement Finance Party any of the fees received by such Finance Party
pursuant to the Finance Documents; and

13.2.10
the Finance Party shall only be obligated to transfer its rights and obligations
pursuant to this Clause 13.2 once it is satisfied that it has complied with all
necessary "know your customer requirements" or other similar checks under all
applicable laws and regulations in relation to that transfer to the Replacement
Finance Party.

Notwithstanding the above, the Borrower shall not be entitled to require a
novation under this Clause 13.2 with respect to any Finance Party if:
13.2.11
the relevant Finance Party shall have mitigated the effect of the relevant event
or circumstance as provided in sub-clause 13.1.1 of Clause 13.1 (Mitigation),
and the novation would have no greater or further mitigating effect; or

13.2.12
the relevant event or circumstances are applicable to all Finance Parties.

13.3
Conduct of business by a Finance Party

No term of this Agreement will:
13.3.1
interfere with the right of any Finance Party to arrange its affairs (Tax or
otherwise) in whatever manner it thinks fit or oblige any Finance Party to
investigate or claim any Tax Credit; or

13.3.2
oblige any Finance Party to disclose any information relating to its affairs
(Tax or otherwise) or any computation in respect of Tax.

14.
PAYMENTS

14.1
Place

Unless a Finance Document specifies that payments under it are to be made in
another manner, all payments by a Party (other than the Facility Agent) under
the Finance Documents must be made to the Facility Agent to its account at such
office or bank in the principal financial centre of the country of that currency
as it may notify to that Party for this purpose by not less than five Business
Days' prior notice.
14.2
Funds





--------------------------------------------------------------------------------

 





Payments under the Finance Documents to the Facility Agent must be made for
value on the due date at such times and in such funds as the Facility Agent may
specify to the Party concerned as being customary at the time for the settlement
of transactions in the relevant currency in the place of payment.
14.3
Distribution

14.3.1
Each payment received by the Facility Agent under the Finance Documents for
another Party must, except as provided below, be made available by the Facility
Agent to that Party by payment (as soon as practicable after receipt) to its
account with such office or bank in the principal financial centre of the
country of that currency, as it may notify to that Party for this purpose by not
less than five Business Days' prior notice.

14.3.2
The Facility Agent may apply any amount received by it for the Borrower in or
towards payment (as soon as practicable after receipt) of any amount due from
the Borrower under the Finance Documents or in or towards the purchase of any
amount of any currency to be so applied.

14.3.3
Where a sum is paid to the Facility Agent under this Agreement for another
Party, the Facility Agent is not obliged to pay that sum to that Party (or enter
into or perform any related exchange contract) until it has established that it
has actually received it. However, the Facility Agent may assume that the sum
has been paid to it, and, in reliance on that assumption, make available to that
Party a corresponding amount. Unless sub-clause 14.3.4 applies, if it transpires
that the sum has not been received by the Facility Agent, that Party must
immediately on demand by the Facility Agent refund any corresponding amount made
available to it together with interest on that amount from the date of payment
to the date of receipt by the Facility Agent at a rate calculated by the
Facility Agent to reflect its cost of funds.

14.3.4
If the Facility Agent has notified the Lenders that it is willing to make
available amounts for the account of the Borrower before receiving funds from
the Lenders then if and to the extent that the Facility Agent does so but it
proves to be the case that it does not then receive funds from a Lender in
respect of a sum which it paid to the Borrower:

(a)
the Borrower shall on demand refund it to the Facility Agent; and

(b)
the Lender by whom those funds should have been made available or, if that
Lender fails to do so, the Borrower shall on demand pay to the Facility Agent
the amount (as certified by the Facility Agent) which will indemnify the
Facility Agent against any funding cost incurred by it as a result of paying out
that sum before receiving those funds from that Lender.

14.4
Currency of account

14.4.1
Subject to sub-clauses 14.4.2 and 14.4.3 below, Sterling is the currency of
account and payment for any sum due from the Borrower under any Finance
Document.





--------------------------------------------------------------------------------

 





14.4.2
Amounts payable in respect of costs and expenses and Taxes are payable in the
currency in which they are incurred.

14.4.3
Any amount expressed to be payable in a currency other than Sterling shall be
paid in that other currency.

14.5
No set-off or counterclaim

All payments made by the Borrower under the Finance Documents must be made
without set-off or counterclaim.
14.6
Business Days

14.6.1
If a payment under the Finance Documents is due on a day which is not a Business
Day, the due date for that payment will instead be the next Business Day in the
same calendar month (if there is one) or the preceding Business Day (if there is
not) or whatever day the Facility Agent determines is market practice.

14.6.2
During any extension of the due date for payment of any principal (or overdue
amount) under this Agreement interest is payable on that principal (or overdue
amount) at the rate payable on the original due date.

14.7
Impaired Agent

14.7.1
If, at any time, the Facility Agent becomes an Impaired Agent, the Borrower or a
Lender which is required to make a payment under the Finance Documents to the
Facility Agent in accordance with Clause 14.1 (Place) may instead either pay
that amount direct to the required recipient or pay that amount to an interest
bearing account held with an Acceptable Bank and in relation to which no
Insolvency Event has occurred and is continuing, in the name of the Borrower or
the Lender making the payment and designated as a trust account for the benefit
of the Party or Parties beneficially entitled to that payment under the Finance
Documents. In each case such payments must be made on the due date for payment
under the Finance Documents.

14.7.2
All interest accrued on the amount standing to the credit of the trust account
shall be for the benefit of the beneficiaries of that trust account pro rata to
their respective entitlements.

14.7.3
A Party which has made a payment in accordance with this Clause 14.7 shall be
discharged of the relevant payment obligation under the Finance Documents and
shall not take any credit risk with respect to the amounts standing to the
credit of the trust account.

14.7.4
Promptly upon the appointment of a successor Facility Agent in accordance with
Clause 20.13 (Replacement of the Facility Agent), each Party which has made a
payment to a trust account in accordance with this Clause 14.7 shall give all
requisite instructions to the bank with whom the trust account is held to
transfer the amount (together with any accrued interest) to the successor
Facility Agent for distribution in accordance with Clause 14.3 (Distribution).





--------------------------------------------------------------------------------

 





14.7.5
For the purposes of this Clause 14.7 only, an Acceptable Bank shall include any
bank or financial institution approved by the Facility Agent or, if the Facility
Agent is an Impaired Agent, the Majority Lenders.

14.8
Partial payments

14.8.1
If any Administrative Party receives a payment insufficient to discharge all the
amounts then due and payable by the Borrower under the Finance Documents, the
Administrative Party must apply that payment towards the obligations of the
Borrower under the Finance Documents in the following order:

(a)
first, in or towards payment pro rata of any unpaid amounts owing to the
Administrative Parties under the Finance Documents;

(b)
secondly, in or towards payment pro rata of any accrued interest or fee due but
unpaid under this Agreement;

(c)
thirdly, in or towards payment pro rata of any principal amount due but unpaid
under this Agreement; and

(d)
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

14.8.2
The Facility Agent must, if so directed by all the Lenders, vary the order set
out in paragraphs (b) to (d) of sub-clause 14.8.1 of this Clause 14.8.

14.8.3
This Clause will override any appropriation made by the Borrower.

14.9
Timing of payments

If a Finance Document does not provide for when a particular payment is due,
that payment will be due within three Business Days of demand by the relevant
Finance Party.
15.
REPRESENTATIONS

15.1
Representations

The representations set out in this Clause are made by the Borrower to each
Finance Party.
15.2
Status

It is a limited liability company, duly incorporated and validly existing under
the Companies Act 2006 in England and Wales.
15.3
Powers and authority

It has the power to enter into and perform, and has taken all necessary action
to authorise the entry into and performance of, the Finance Documents to which
it is or will be a party and the transactions contemplated by those Finance
Documents.
15.4
Legal validity





--------------------------------------------------------------------------------

 





Subject to any general principles of law limiting its obligations and referred
to in any legal opinion required under this Agreement, each Finance Document to
which it is a party is its legally binding, valid and enforceable obligation.
15.5
Non-conflict

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not conflict with any borrowing or other power or
restriction granted or imposed by:
15.5.1
any law or regulation applicable to it and violation of which has or is likely
to have a Material Adverse Effect; or

15.5.2
its constitutional documents.

15.6
No default

15.6.1
No Event of Default is outstanding or might reasonably be expected to result
from the making of any Loan.

15.6.2
No other event or circumstance is outstanding which constitutes a default under
any other agreement or instrument which is binding on it or any of its
Subsidiaries or to which its (or any of its Subsidiaries') assets are subject
which might have a Material Adverse Effect.

15.7
Authorisations

All authorisations required by it (including any authorisations required under
PUHCA or the Act, if any):
15.7.1
in connection with the entry into, performance, validity and enforceability of,
and the transactions contemplated by, the Finance Documents; and

15.7.2
to make the Finance Documents admissible in evidence in England and Wales,

have been obtained or effected (as appropriate) and are in full force and
effect.
15.8
Financial statements

Its and each of the Distribution Companies' audited consolidated financial
statements most recently delivered to the Facility Agent (which, at the date of
this Agreement, are the Original Financial Statements):
15.8.1
have been prepared in accordance with accounting principles and practices
generally accepted in its jurisdiction of incorporation, consistently applied;
and

15.8.2
fairly represent its consolidated financial condition as at the date to which
they were drawn up,

except, in each case, as disclosed to the contrary in those financial
statements.




--------------------------------------------------------------------------------

 





15.9
No material adverse change

Other than as disclosed in writing to the Arranger prior to the date of this
Agreement, there has been no material adverse change in its consolidated
financial condition since the date to which the Original Financial Statements
were drawn up.
15.10
Litigation

No litigation, arbitration or administrative proceedings are current or, to its
knowledge, pending or threatened, which, if adversely determined, are reasonably
likely to have a Material Adverse Effect.
15.11
Winding Up

No meeting has been convened for its winding-up and, so far as it is aware, no
petition, application or the like is outstanding for its winding-up.
15.12
Non-Violation of other Agreements

Its entry into, exercise of its rights and/or performance of or compliance with
its obligations under this Agreement do not and will not violate, to an extent
or in a manner which has or is likely to have a Material Adverse Effect on it,
any agreement to which it is a party or which is binding on it.
15.13
Governing Law and Enforcement

15.13.1
The choice of English law as the governing law of the Finance Documents will be
recognised and enforced in its jurisdiction of incorporation.

15.13.2
Any judgement obtained in England in relation to a Finance Document will be
recognised and enforced in its jurisdiction of incorporation.

15.14
Deduction of Tax

It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document to a Lender which is:
15.14.1
a Qualifying Lender:

(a)
falling within paragraph (a)(i) of the definition of Qualifying Lender; or

(b)
except where a Direction has been given under section 931 of the ITA in relation
to the payment concerned, falling within paragraph (a)(ii) of the definition of
Qualifying Lender; or

(c)
falling within paragraph (b) of the definition of Qualifying Lender; or

15.14.2
a Treaty Lender and the payment is one specified in a direction given by the
Commissioners of Revenue & Customs under Regulation 2 of the Double Taxation
Relief (Taxes on Income) (General) Regulations 1970 (SI 1970/488).





--------------------------------------------------------------------------------

 





15.15
No filing or stamp taxes

Under the law of its jurisdiction of incorporation it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration or similar tax be
paid on or in relation to the Finance Documents (which for these purposes does
not include a Transfer Certificate or other transfer or disposal of a Lender's
rights or obligations under a Finance Document) or the transactions contemplated
by the Finance Documents.
15.16
No misleading information

15.16.1
Any factual information provided by any member of the Group to any Finance Party
in connection with the Facility was true and accurate in all material respects
as at the date it was provided or as at the date (if any) at which it is stated.

15.16.2
Nothing has occurred or been omitted from the information provided to any
Finance Party in connection with the Facility and no information has been given
or withheld that results in the information provided being untrue or misleading
in any material respect.

15.17
Pari Passu ranking

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.
15.18
Licence

Each Licence is in full force and effect and there is no investigation or
proceeding current, pending or threatened which could, if adversely determined,
result in the termination of any Licence.
15.19
Anti-corruption law

Each member of the Group has conducted its businesses in compliance with
applicable anti-corruption laws and has instituted and maintained policies and
procedures designed to promote and achieve compliance with such laws.
15.20
Sanctions

No member of the Group or, to the knowledge of the Borrower, any director,
officer employee, agent, affiliate or representative of any member of the Group
is an individual or entity (the "Person") currently the subject of any sanctions
administered or enforced by the U.S. Department of Treasury's Office of Foreign
Assets Control (the "OFAC"), the U.S. Department of State, the United Nations
Security Council (the "UNSC"), the European Union, Her Majesty's Treasury (the
"HMT"), or other relevant sanctions authority (collectively, "Sanctions"), nor
is any member of the Group located, organized or resident in a country or
territory that is the subject of Sanctions. The Borrower represents for itself
and on behalf of other members of the Group that no member of the Group will,
directly or indirectly, use the proceeds of the transaction, or lend, contribute
or otherwise




--------------------------------------------------------------------------------

 





make available such proceeds to any subsidiary, joint venture partner or other
Person, to fund any activities of or business with any Person, or in
Burma/Myanmar, Syria, Cuba, Iran, North Korea, Sudan, the Crimea region or in
any other country or territory, that, at the time of such funding, is the
subject of Sanctions, or in any other manner that will result in a violation by
any Person (including any Person participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of Sanctions.
15.21
Times for making representations

15.21.1
The representations set out in this Clause are made by the Borrower on the date
of this Agreement.

15.21.2
The representations in Clauses 15.2 to 15.8 (inclusive), 15.10, 15.12, and
15.13, are deemed to be repeated by the Borrower on the date of each Request and
the first day of each Term.

15.21.3
When a representation is repeated, it is applied to the circumstances existing
at the time of repetition.

16.
INFORMATION COVENANTS

16.1
Financial statements

16.1.1
The Borrower must supply to the Facility Agent (in sufficient copies for all the
Lenders if the Facility Agent so requests):

(a)
its and each of the Distribution Companies' audited consolidated financial
statements for each of their financial years; and

(b)
its interim consolidated financial statements for the first half-year of each of
its financial years.

16.1.2
All financial statements must be supplied as soon as they are available and:

(a)
in the case of the Borrower's and each of the Distribution Companies' audited
consolidated financial statements, within 180 days; and

(b)
in the case of the Borrower's interim financial statements, within 90 days,

of the end of the relevant financial period.
16.2
Form of Financial Statement

If any financial statement delivered or to be delivered to the Facility Agent
under Clause 16.1 is not to be or, as the case may be, has not been prepared in
accordance with Applicable Accounting Principles:
16.2.1
the Borrower and the Facility Agent (on behalf of and after consultation with
all the Lenders) shall, on the request of the Facility Agent or the Borrower,
negotiate in good faith with a view to agreeing such amendments to the financial
ratios and/or the definitions of the terms used in Clause 17 (Financial
covenants) as are





--------------------------------------------------------------------------------

 





necessary to give the Lenders comparable protection to that contemplated at the
date of this Agreement;
16.2.2
if amendments are agreed by the Borrower and the Majority Lenders within 25
days, those amendments shall take effect in accordance with the terms of that
agreement; and

16.2.3
if such amendments are not so agreed within 25 days, the Borrower shall:

(a)
within 30 days after the end of that 25 day period; and

(b)
with all subsequent financial statements to be delivered to the Facility Agent
under Clause 16.1,

deliver to the Facility Agent details of all such adjustments as need to be made
to the relevant financial statements to bring them into line with the Companies
Act 2006 (as in effect on the date of this Agreement) and Applicable Accounting
Principles.
16.3
Compliance Certificate

16.3.1
The Borrower must supply to the Facility Agent a Compliance Certificate with
each set of its financial statements sent to the Facility Agent under this
Agreement.

16.3.2
Each Compliance Certificate must be signed by two directors of the Borrower.

16.4
Information - miscellaneous

The Borrower must supply to the Facility Agent, in sufficient copies for all the
Lenders:
16.4.1
copies of all documents despatched by the Borrower to its creditors generally
(or any class of them) at the same time as they are despatched;

16.4.2
promptly upon becoming aware of them, details of any litigation, arbitration or
administrative proceedings which are current, threatened or pending against any
member of the Group and which might, if adversely determined, have a Material
Adverse Effect;

16.4.3
promptly, details of the loss of any Licence or any communication from OFGEM or
other government agency regarding any potential or threatened loss of any
Licence;

16.4.4
promptly, details of any modification of an authorisation or other material
regulatory notices received by any Distribution Company from OFGEM or any other
government agency;

16.4.5
a copy of all material information relating to any matter which is reasonably
likely to have a Material Adverse Effect which any Distribution Company supplies
to, or receives from, any applicable regulatory body (including OFGEM) (at the
same time as it is supplied to, or promptly following its receipt from, the
applicable regulatory body);





--------------------------------------------------------------------------------

 





16.4.6
written notice of the details of any proposed changes to the Licence as soon as
reasonably practicable after becoming aware of the same (other than changes of a
formal, minor or technical nature);

16.4.7
within five Business Days of receiving them, details of any change to the Rating
by Moody's or Standard & Poor's;

16.4.8
the Borrower shall deliver to the Facility Agent at such times as those reports
are prepared in order to comply with the then current statutory or auditing
requirements (as applicable either to the trustees of any relevant schemes or to
the Borrower), actuarial reports in relation to all pension schemes mentioned in
sub-clause 18.15.2 of Clause 18.15 (Pensions). This obligation shall apply to
only those pension schemes (or groups of the Electricity Supply Pension Scheme)
of which the Borrower is at that time a participating employer and to those
reports which have been provided to the Borrower; and

16.4.9
promptly on request, such further information regarding the financial condition,
business and operations of the Group as any Finance Party through the Facility
Agent may reasonably request.

16.5
Notification of Default

16.5.1
The Borrower must notify the Facility Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence.

16.5.2
Promptly on request by the Facility Agent, the Borrower must supply to the
Facility Agent a certificate signed by two of its directors on its behalf,
certifying that no Default is outstanding or, if a Default is outstanding,
specifying the Default and the steps, if any, being taken to remedy it.

16.6
Use of websites

16.6.1
Except as provided below, the Borrower may deliver any information under this
Agreement to a Lender by posting it on to an electronic website if:

(a)
the Facility Agent and the Lender agree;

(b)
the Borrower and the Facility Agent designate an electronic website for this
purpose;

(c)
the Borrower notifies the Facility Agent of the address of and password for the
website; and

(d)
the information posted is in a format agreed between the Borrower and the
Facility Agent.

The Facility Agent must supply each relevant Lender with the address of and
password for the website.




--------------------------------------------------------------------------------

 





16.6.2
Notwithstanding the above, the Borrower must supply to the Facility Agent in
paper form a copy of any information posted on the website together with
sufficient copies for:

(a)
any Lender not agreeing to receive information via the website; and

(b)
any other Lender within ten Business Days of request by that Lender.

16.6.3
The Borrower must promptly upon becoming aware of its occurrence, notify the
Facility Agent if:

(a)
the website cannot be accessed;

(b)
the website or any information on the website is infected by any electronic
virus or similar software;

(c)
the password for the website is changed; or

(d)
any information to be supplied under this Agreement is posted on the website or
amended after being posted.

If the circumstances in paragraphs (a) or (b) above occur, the Borrower must
supply any information required under this Agreement in paper form.
16.7
Know your customer requirements

16.7.1
If:

(a)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

(b)
any change in the status of the Borrower after the date of this Agreement; or

(c)
a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

obliges the Facility Agent or any Lender (or, in the case of paragraph (c)
above, any prospective new Lender) to comply with "know your customer
requirements" or similar identification procedures in circumstances where the
necessary information is not already available to it, the Borrower shall
promptly upon the request of the Facility Agent or any Lender supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Facility Agent (for itself or on behalf of any Lender) or any Lender (for
itself or, in the case of the event described in paragraph (c) above, on behalf
of any prospective new Lender) in order for the Facility Agent, such Lender or,
in the case of the event described in paragraph (c) above, any prospective new
Lender to carry out and be satisfied it has complied with all necessary "know
your customer requirements"




--------------------------------------------------------------------------------

 





or other similar checks under all applicable laws and regulations pursuant to
the transactions contemplated in the Finance Documents.
17.
FINANCIAL COVENANTS

17.1
Definitions

In this Clause:
"Cash" means, at any time, cash denominated in a currency of an Acceptable
Jurisdiction in hand or at bank and (in the latter case) credited to an account
in the name of a member of the Group with an Acceptable Bank and to which a
member of the Group is alone (or together with other members of the Group)
beneficially entitled and for so long as:
(a)
that cash is repayable:

(i)
if that cash is deposited with a Lender, within 180 days after the relevant date
of calculation; or

(ii)
if that cash is deposited with any other lender or financial institution, within
45 days after the relevant date of calculation;

(b)
repayment of that cash is not contingent on the prior discharge of any other
indebtedness of any member of the Group or of any other person whatsoever or on
the satisfaction of any other condition;

(c)
there is no Security Interest over that cash other than Security Interests
permitted under paragraph (b) of sub-clause 18.5.3 of Clause 18.5 (Negative
pledge); and

(d)
the cash is freely and (except as mentioned in paragraph (a) above) immediately
available to be applied in repayment or prepayment of the Facility.

"Cash Equivalent Investments" means at any time:
(a)
certificates of deposit maturing within one year after the relevant date of
calculation and issued by an Acceptable Bank;

(b)
any investment in marketable debt obligations issued or guaranteed by the
government of an Acceptable Jurisdiction or by an instrumentality or agency of
any of them having an equivalent credit rating, maturing within one year after
the relevant date of calculation and not convertible or exchangeable to any
other security;

(c)
commercial paper not convertible or exchangeable to any other security:

(i)
for which a recognised trading market exists;

(ii)
issued by an issuer incorporated in an Acceptable Jurisdiction;

(iii)
which matures within one year after the relevant date of calculation; and





--------------------------------------------------------------------------------

 





(iv)
which has a credit rating of either A-1 or higher by Standard & Poor's Rating
Services or F1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody's
Investors Service Limited, or, if no rating is available in respect of the
commercial paper, the issuer of which has, in respect of its long-term unsecured
and non-credit enhanced debt obligations, an equivalent rating;

(d)
Sterling bills of exchange eligible for rediscount at the Bank of England (or
their dematerialised equivalent) and accepted by an Acceptable Bank;

(e)
any investment in money market funds which:

(i)
have a credit rating of either A-1 or higher by Standard & Poor's Rating
Services or F1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody's
Investors Service Limited;

(ii)
invest substantially all their assets in securities of the types described in
paragraphs (a) to (d) above; and

(iii)
can be turned into cash on not more than 30 days' notice; or

(f)
any other debt security approved by the Majority Lenders,

in each case, denominated in a currency of an Acceptable Jurisdiction and to
which any member of the Group is alone (or together with other members of the
Group) beneficially entitled at that time and which is not issued or guaranteed
by any member of the Group or subject to any Security Interest (other than
Security Interests permitted under paragraph (b) of sub-clause 18.5.3 of Clause
18.5 (Negative pledge)).
"Consolidated EBITDA" means the consolidated net pre-taxation profits of the
Group for a Measurement Period as adjusted by:
(a)
adding back Interest Payable;

(b)
taking no account of any exceptional or extraordinary item;

(c)
excluding any amount attributable to minority interests;

(d)
adding back depreciation and amortisation; and

(e)
taking no account of any revaluation of an asset or any loss or gain over book
value arising on the disposal of an asset (otherwise than in the ordinary course
of trading) by a member of the Group during that Measurement Period.

"Interest Payable" means, in relation to any Measurement Period, all interest
payable and similar charges of the Group expressed in the relevant currency and
determined on a consolidated basis in accordance with Applicable Accounting
Principles but excluding interest payable or similar charges of the Group in
relation to intra-Group items, loans from Affiliates and shareholder loans to
the extent that such intra-Group items, loans from Affiliates and/or shareholder
loans are subordinated on the terms set out in a Subordination Deed.




--------------------------------------------------------------------------------

 





"Regulatory Asset Value" means at any date, the regulatory asset value of the
Distribution Companies for such date as last determined and notified by OFGEM
(interpolated as necessary and adjusted for additions to the regulatory asset
value and adjusted as appropriate for out-turn inflation / regulatory
depreciation). 
"Total Net Debt" means, at any time, the consolidated Financial Indebtedness of
the Group which is required to be accounted for as debt in the consolidated
annual financial statements of the Group less the aggregate at such time of all
Cash or Cash Equivalent Investments held by any member of the Group excluding
intra-Group items, loans from Affiliates and shareholder loans to the extent
that such intra-Group items, loans from Affiliates and/or shareholder loans are
subordinated on the terms set out in a Subordination Deed.
17.2
Interpretation

17.2.1
Except as provided to the contrary in this Agreement, an accounting term used in
this Clause is to be construed in accordance with the principles applied in
connection with the Original Financial Statements.

17.2.2
Any amount in a currency other than Sterling is to be taken into account at its
Sterling equivalent calculated on the basis of:

(a)
the Agent's spot rate of exchange for the purchase of the relevant currency in
the London foreign exchange market with Sterling at or about 11.00 a.m. on the
day the relevant amount falls to be calculated; or

(b)
if the amount is to be calculated on the last day of a financial period of the
Borrower, the relevant rates of exchange used by the Borrower in, or in
connection with, its financial statements for that period.

17.2.3
No item must be credited or deducted more than once in any calculation under
this Clause.

17.3
Interest cover

The Borrower must ensure that the ratio of Consolidated EBITDA to Interest
Payable is not, on the last day of each Measurement Period, less than 3 to 1.
17.4
Asset Cover

The Borrower must ensure that on the last day of each Measurement Period, Total
Net Debt does not exceed:
17.4.1
for the purpose of the calculations referred to in the Distribution Certificate
pursuant to Clause 18.17 (Dividends and Distribution), 85%; and

17.4.2
in all other respects, 87.5%,

in each case, of the Regulatory Asset Value.
17.5
Calculation of Interest Payable





--------------------------------------------------------------------------------

 





For the purpose of the financial covenant set out in Clause 17.3 (Interest
cover), in relation to any Measurement Period ending less than 12 months from
the date of this Agreement, Interest Payable shall be calculated ignoring any
amounts accrued before the date of this Agreement and in respect of the period
after the date of this Agreement shall be increased by a factor of A/B where 'A'
is 365 and 'B' is the total number of calendar days between the date of this
Agreement and the last day of such Measurement Period.
18.
GENERAL COVENANTS

18.1
General

The Borrower agrees to be bound by the covenants set out in this Clause relating
to it and, where the covenant is expressed to apply to each Distribution Company
or each member of the Group, the Borrower must ensure that each Distribution
Company or each of its Subsidiaries, as the case may be, performs that covenant.
18.2
Authorisations

The Borrower must promptly obtain, maintain and comply with the terms of any
authorisation required under any law or regulation to enable it to perform its
obligations under, or for the validity or enforceability of, any Finance
Document.
18.3
Compliance with laws

Each member of the Group must comply in all respects with all laws to which it
is subject where failure to do so is reasonably likely to have a Material
Adverse Effect.
18.4
Pari passu ranking

The Borrower must ensure that its payment obligations under the Finance
Documents rank at least pari passu with all its other present and future
unsecured and unsubordinated payment obligations, except for obligations
mandatorily preferred by law applying to companies generally.
18.5
Negative pledge

In this Clause 18.5, "Quasi-Security" means an arrangement or transaction
described in sub-clause 18.5.2 below.
18.5.1
Except as provided below, none of the Borrower, any Distribution Company nor any
Holding Company of a Distribution Company may create or allow to exist any
Security Interest or Quasi-Security on any of its assets.

18.5.2
Except as provided below, none of the Borrower, any Distribution Company nor any
Holding Company of a Distribution Company may:

(a)
sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by the Borrower or any other member of
the Group;





--------------------------------------------------------------------------------

 





(b)
sell, transfer or otherwise dispose of any of its receivables on recourse terms;

(c)
enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or

(d)
enter into any other preferential arrangement having a similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.
18.5.3
Sub-clauses 18.5.1 and 18.5.2 do not apply to:

(a)
any Security Interest or Quasi-Security created over the assets of or any shares
or other ownership interests in any entity which becomes a member of the Group
after the date of this Agreement as a result of a Permitted Acquisition;

(b)
any Security Interest or Quasi-Security created under or in connection with or
arising out of the Balancing and Settlement Code or any transactions or
arrangements entered into in connection with the management of risks relating
thereto;

(c)
in respect of overdue amounts which have not been overdue for more than 30 days
and/or are being contested in good faith, liens arising solely by operation of
law or by order of a court or tribunal (or by an agreement of similar effect)
and/or in the ordinary course of day to day business or operations;

(d)
any Security Interest or Quasi-Security arising out of title retention
provisions in a supplier's standard conditions of supply of goods acquired in
the ordinary course of business or operations;

(e)
any Security Interest or Quasi-Security created on any asset acquired after the
date of this Agreement for the sole purpose of financing or re-financing that
acquisition and securing a principal, capital or nominal amount not exceeding
the cost of that acquisition, provided that the Security Interest or
Quasi-Security is removed or discharged within 6 months of the date of
acquisition of such asset;

(f)
any Security Interest or Quasi-Security outstanding on or over any asset
acquired after the date of this Agreement and in existence at the date of such
acquisition, provided that the Security Interest or Quasi-Security is removed or
discharged within 6 months of the date of acquisition of such asset;

(g)
any Security Interest or Quasi-Security created or outstanding on or over any
asset of any company which becomes a Subsidiary of the Borrower





--------------------------------------------------------------------------------

 





after the date of this Agreement where such Security Interest or Quasi-Security
is created prior to the date on which such company becomes a Subsidiary of the
Borrower and is not created or increased in contemplation of such company being
acquired and/or becoming a Subsidiary of the Borrower and the Security Interest
or Quasi-Security is removed or discharged within 6 months of the date of such
company becoming a Subsidiary of the Borrower;
(h)
any Security Interest or Quasi-Security created on any asset to secure any
Financial Indebtedness incurred in connection with the financing of any asset or
project in respect of which the repayment of that Financial Indebtedness is to
be made from the revenues arising out of, or other proceeds of realisation from,
that asset or project, with recourse to those revenues and proceeds and other
assets used in connection with, or forming the subject matter of, that asset or
project but without recourse (or with such limited recourse as the Majority
Lenders may from time to time agree) to any other assets of the Group;

(i)
any netting arrangements under any swap or other hedging transaction which is on
standard market terms;

(j)
any Security Interest or Quasi-Security created or outstanding with the prior
approval of the Majority Lenders; and

(k)
any Security Interest or Quasi-Security created or outstanding on or over assets
of:

(i)
the Borrower provided that the aggregate outstanding principal or nominal amount
secured by all Security Interests and Quasi-Security created or outstanding
under this exception on or over such assets shall not at any time exceed
£5,000,000 or its equivalent; and

(ii)
a Distribution Company provided that the aggregate outstanding principal or
nominal amount secured by all Security Interests and Quasi-Security created or
outstanding under this exception on or over such assets shall not at any time
exceed £20,000,000 or its equivalent for each Distribution Company.

18.6
Disposals

18.6.1
Except as provided below, no member of the Group may, either in a single
transaction or in a series of transactions and whether related or not, dispose
of all or any part of its assets (other than cash).

18.6.2
Sub-clause 18.6.1 does not apply to:

(a)
any disposal made in the ordinary course of day to day business or operations of
the disposing entity;





--------------------------------------------------------------------------------

 





(b)
disposals on normal commercial terms of obsolete assets or assets no longer
required for the purpose of the relevant Person's business or operations;

(c)
any realisation of investments acquired, purchased or made by the temporary
application of funds not immediately required in the relevant Person's business
or operations;

(d)
the exchange of assets for other assets of a similar or superior nature and
value, or the sale of assets on normal commercial terms for cash which is
payable in full on the completion of the sale and is to be, and is, applied in
or towards the purchase of similar assets within 6 months;

(e)
the disposal of assets by one wholly-owned Subsidiary of the Borrower to another
or (if the consideration for the disposal does not exceed a normal commercial
consideration) to the Borrower by one of its Subsidiaries;

(f)
disposals in connection with sale-and-leaseback or sale and repurchase
transactions or any other form of "off balance sheet" financing, provided that
the aggregate book value (in the books of the disposing party) of all assets the
subject of all such disposals made during the period commencing on the date of
this Agreement and ending on the date when no amount remains payable under this
Agreement shall not exceed £100,000,000 or its equivalents;

(g)
any disposal which the Majority Lenders shall have agreed shall not be taken
into account; and

(h)
any disposal of any assets (including shares) other than:

(i)
any shares held in any Distribution Company or in any Holding Company of a
Distribution Company; and

(ii)
any assets of a Distribution Company,

for cash where the higher of the market value and net consideration receivable
(when aggregated with the higher of the market value and net consideration
receivable for any other sale, lease, licence, transfer or other disposal of any
such assets which is not permitted under any other paragraph of this sub-clause
18.6.2) does not exceed 10% of the Regulatory Asset Value (as defined in Clause
17.1 (Definitions)) at the relevant time.
18.7
Environmental matters

18.7.1
The Borrower will and will ensure that each Distribution Company will comply
with all applicable Environmental Law and other regulations, orders or other law
applicable to the conduct of the business of the supply or distribution of
electricity, in each case, where failure to do so would have a Material Adverse
Effect.

18.7.2
The Borrower will, promptly upon becoming aware of the same, inform the Facility
Agent in writing of:





--------------------------------------------------------------------------------

 





(a)
any Environmental Claim against it or any Distribution Company which is current,
pending or threatened; and

(b)
any facts or circumstances which are reasonably likely to result in any
Environmental Claim being commenced or threatened against it or any Distribution
Company,

where the claim, if determined against that member of the Group, would have a
Material Adverse Effect.
18.8
Insurance

Each member of the Group must insure its business and assets with insurance
companies to such an extent and against such risks as that member of the Group
reasonably considers to be appropriate, having regard to the insurance
arrangements of companies engaged in similar business.
18.9
Merger

The Borrower shall not enter into any amalgamation, demerger, merger, corporate
reconstruction or reorganisation.
18.10
Change of business

The Borrower shall procure that no substantial change is made to the general
nature of the business of the Borrower or the Group from that carried on at the
date of this Agreement.
18.11
Acquisitions

18.11.1
Except as provided below neither the Borrower nor any other member of the Group
may acquire a company or any shares or securities or a business or undertaking
(or, in each case, any interest in any of them).

18.11.2
Provided that no Event of Default is outstanding on the date of the acquisition
or would occur as a result of the acquisition, sub-clause 18.11.1 does not apply
to:

(a)
an acquisition by a member of the Group of an asset sold, leased, transferred or
otherwise disposed of by another member of the Group as permitted under
sub-clause 18.6.2 of Clause 18.6 (Disposals) above;

(b)
any Permitted Acquisition; or

(c)
any acquisition which the Majority Lenders shall have consented to in writing.

18.12
Prohibition on the Debt Purchase Transactions of the Group

The Borrower shall not, and shall procure that no other member of the Group
shall, enter into any Debt Purchase Transaction or beneficially own all or any
part of the share capital of a company that is a Lender or a party to a Debt
Purchase Transaction of the type referred to in paragraphs (b) and (c) of the
definition of Debt Purchase Transaction.




--------------------------------------------------------------------------------

 





18.13
Prohibition on Subsidiary Financial Indebtedness

The Borrower shall procure that no member of the Group (other than the Borrower,
any Distribution Company or any Subsidiary which is not a Holding Company of a
Distribution Company) will incur or allow to remain outstanding any Financial
Indebtedness (other than Financial Indebtedness owed to another member of the
Group).
18.14
Arm's length transactions

The Borrower shall not (and shall ensure that no member of the Group shall)
enter into any transactions with any other member of the PPL Group except on
arm's length terms and for full market value (or on terms which are more
favourable to the Group).
18.15
Pensions

18.15.1
The Borrower shall ensure that no action or omission is taken by any member of
the Group in relation to a pension scheme which has or is reasonably likely to
have a Material Adverse Effect (including, without limitation, the termination
or commencement of winding-up proceedings of any such pension scheme).

18.15.2
Except in respect of WPD South Wales Plc for the Western Power Utilities Pension
Scheme, the Infralec 92 Scheme and the WPD Group Electricity Supply Pension
Scheme (and in the case of merger, the CN Group of the ESPS) the Borrower shall
ensure that no member of the Group is an employer (for the purposes of sections
38 to 51 of the Pensions Act 2004) of an occupational pension scheme which is
not a money purchase scheme (both terms as defined in the Pension Schemes Act
1993) or "connected" with or an "associate" of (as those terms are used in
sections 38 or 43 of the Pensions Act 2004) such an employer.

18.15.3
The Borrower shall promptly notify the Facility Agent of any material change in
the rate of contributions payable or paid by it to any of the pension schemes
mentioned in sub-clause 18.15.2 above (whether required by law or otherwise).

18.15.4
The Borrower shall immediately notify the Facility Agent of any investigation or
proposed investigation by the Pensions Regulator which may lead to the issue of
a Financial Support Direction or a Contribution Notice to any member of the
Group.

18.15.5
The Borrower shall immediately notify the Facility Agent if it receives a
Financial Support Direction or a Contribution Notice from the Pensions
Regulator.

18.16
Licence

The Borrower will procure that each Distribution Company will at all times:
18.16.1
comply with the terms of its Licence in all material respects;

18.16.2
without prejudice to the generality of sub-clause 18.16.1 above, comply with the
ring fencing provisions of its Licence in all respects; and

18.16.3
not take any action or make any omission which is reasonably likely to result in
the revocation or termination of its Licence.





--------------------------------------------------------------------------------

 





18.17
Dividends and Distribution

The Borrower (and any other member of the Group) will be permitted, at any time,
to:
(a)
declare, make or pay any dividend, charge, fee or other distribution (or
interest on any unpaid dividend, charge, fee or other distribution) (whether in
cash or in kind) on or in respect of its share capital (or any class of its
share capital);

(b)
repay or distribute any dividend or share premium reserve;

(c)
pay or allow any member of the Group to pay any management, advisory or other
fee to or to the order of any of the shareholders of the Borrower; or

(d)
redeem, repurchase, defease, retire or repay any of its share capital or resolve
to do so,

provided that the Borrower, prior to any action referred to in paragraphs (a) to
(d) above being taken, delivers to the Facility Agent a Distribution
Certificate, signed by two directors of the Borrower, certifying that, taking
into account any such payment, the Borrower will be in compliance with its
obligations under Clause ‎17 (Financial Covenants) on each of the next two
Measurement Dates.
18.18
Sanctions

18.18.1
The Borrower shall ensure that neither it nor any other member of the Group
shall be the subject of any Sanctions, and that no member of the Group shall be
located, organised or resident in a country or territory that is the subject of
country-wide or territory-wide Sanctions.

18.18.2
The Borrower undertakes to ensure that no member of the Group will, directly or
indirectly, use the proceeds of the Facility, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person, to fund any activities of or business with any Person, or in
Burma/Myanmar, Syria, Cuba, Iran, North Korea, Sudan, the Crimea region or in
any other country or territory, that, at the time of such funding, is the
subject of country-wide or territory-wide Sanctions, or in any other manner that
will result in a violation by any Person (including any Person participating in
the Facility) of Sanctions.

18.18.3
The Borrower shall ensure that the source of any funds for discharging its
obligations under this Agreement is not obtained from any designated target of
any Sanctions or any of Burma/Myanmar, Syria, Cuba, Iran, North Korea, Sudan,
the Crimea region or any other country or territory, that, at the time of such
payment, is the subject of country-wide or territory-wide Sanctions.

18.19
Anti-corruption law

18.19.1
The Borrower shall not (and shall ensure that no other member of the Group will)
directly or indirectly use the proceeds of the Facility for any purpose which
would breach the Bribery Act 2010, the United States Foreign Corrupt Practices
Act of 1977 or other similar legislation in other jurisdictions.





--------------------------------------------------------------------------------

 





18.19.2
The Borrower shall (and shall ensure that each other member of the Group will):

(a)
conduct its business in compliance with applicable anti-corruption laws; and

(b)
maintain policies and procedures designed to promote and achieve compliance with
such laws.

19.
DEFAULT

19.1
Events of Default

Each of the events set out in this Clause is an Event of Default.
19.2
Non-payment

The Borrower fails to pay any sum payable under any Finance Document when due
unless its failure to pay is caused by:
19.2.1
administrative or technical error; or

19.2.2
a Disruption Event, ,

and payment is made within five Business Days of its due date.
19.3
Breach of other obligations

19.3.1
The Borrower does not perform or comply with its obligations under Clause 17
(Financial Covenants), Clause 18.5 (Negative pledge), Clause 18.6 (Disposals),
Clause 18.11 (Acquisitions) or Clause 18.18 (Sanctions).

19.3.2
The representation and warranty by the Borrower in Clause 15.20 (Sanctions) is
or proves to have been incorrect when made.

19.3.3
The Borrower does not perform or comply with any of its other obligations under
any Finance Document (other than those referred to in Clause 19.2 (Non-payment)
and in sub-clause 19.3.1 above) in any material respect or any representation or
warranty by the Borrower in this Agreement (other than that referred to in
sub-clause 19.3.2 above) or in any document delivered under this Agreement is or
proves to have been incorrect when made or deemed repeated, unless the
non‑compliance or circumstance giving rise to the misrepresentation, as the case
may be, is capable of remedy and is not remedied within 15 Business Days of the
earlier of the Facility Agent giving notice requiring the same to be remedied
and the Borrower becoming aware of such non‑compliance or misrepresentation, as
the case may be.

19.4
Cross-default

19.4.1
Any Financial Indebtedness of the Borrower or any Distribution Company is not
paid when due nor within any originally applicable grace period.





--------------------------------------------------------------------------------

 





19.4.2
Any Financial Indebtedness of the Borrower or any Distribution Company is
declared to be or otherwise becomes due and payable prior to its specified
maturity as a result of an event of default (however described).

19.4.3
Any commitment for any Financial Indebtedness of the Borrower or any
Distribution Company is cancelled or suspended by a creditor of that member of
the Group as a result of an event of default (however described).

19.4.4
Any creditor of the Borrower or any Distribution Company becomes entitled to
declare any Financial Indebtedness of any member of the Group due and payable
prior to its specified maturity as a result of an event of default (however
described).

19.4.5
No Event of Default will occur under this Clause 19.4 unless and until the
aggregate amount of such Financial Indebtedness falling within sub-clauses
19.4.1 to 19.4.4 above is more than £20,000,000 or its equivalent in any other
currency or currencies.

19.5
Insolvency

19.5.1
Any of the following occurs in respect of the Borrower:

(a)
it is unable to pay its debts generally as they fall due or it is deemed by a
court of competent jurisdiction to be insolvent;

(b)
it suspends making payments on all or any class of its debts or publicly
announces an intention to do so;

(c)
by reason of actual or anticipated financial difficulties, it begins
negotiations with all or any class of its creditors for the general rescheduling
of its indebtedness; or

(d)
a moratorium is declared in respect of any of its indebtedness.

19.5.2
If a moratorium occurs in respect of the Borrower, the ending of the moratorium
will not remedy any Event of Default caused by the moratorium.

19.6
Insolvency proceedings

19.6.1
Except as provided below, any of the following occurs in respect of the
Borrower:

(a)
a suspension of payments, a moratorium of any indebtedness or a reorganisation
(by way of voluntary arrangement, scheme of arrangement or otherwise);

(b)
any person presents a petition for its winding-up, administration or
dissolution;

(c)
an order for its winding-up, administration or dissolution is made;





--------------------------------------------------------------------------------

 





(d)
any liquidator, trustee in bankruptcy, judicial custodian, compulsory manager,
receiver, administrative receiver, administrator or similar officer is appointed
in respect of it or any of its assets;

(e)
its directors or other officers request the appointment of a liquidator, trustee
in bankruptcy, judicial custodian, compulsory manager, receiver, administrative
receiver, administrator or similar officer;

(f)
enforcement of any Security over any of its assets; or

(g)
any other analogous step or procedure is taken in any jurisdiction.

19.6.2
Sub-clause 19.6.1 does not apply to:

(a)
a petition for winding-up presented by a creditor which is being actively
contested in good faith and with due diligence and with a reasonable prospect of
success; or

(b)
a voluntary solvent winding-up, amalgamation, reconstruction or reorganisation
or otherwise part of a solvent scheme of arrangement, in each case which is on
terms approved by the Majority Lenders.

19.7
Creditors' process

A distress, attachment, execution or other legal process material in relation to
the Borrower's ability to perform its payment obligations under this Agreement
is levied, enforced or sued out on or against the assets of the Borrower and is
not discharged or stayed within 30 days.
19.8
Licence

Either:
19.8.1
notice is given to revoke or terminate any Licence unless such termination is
being contested in good faith and such notice is revoked or cancelled within 14
days of notice being given; or

19.8.2
any Licence is revoked,

in either case, other than in circumstances which permit the Borrower or the
relevant Distribution Company to carry on the distribution business of the
relevant Distribution Company either without a licence as a result of any change
in the Act or regulatory regime or with a new licence, permitting the
distribution of electricity in the authorised areas covered by the relevant
Licence, issued under the Act or pursuant to the Utilities Act, 2000.
19.9
Balancing and Settlement Code

19.9.1
Any Distribution Company ceases to be a party to the Balancing and Settlement
Code Framework Agreement other than in circumstances where that Distribution
Company is able to carry on its distribution business.





--------------------------------------------------------------------------------

 





19.9.2
Any Distribution Company breaches the Balancing and Settlement Code and such
breach has or is reasonably likely to have a Material Adverse Effect.

19.10
Unlawfulness and invalidity

19.10.1
It is or becomes unlawful for the Borrower to perform any of its obligations
under the Finance Documents in any material respect.

19.10.2
Any obligation or obligations of the Borrower under any Finance Documents are
not (subject to the Legal Reservations) or cease to be legal, valid, binding or
enforceable and the cessation individually or cumulatively materially and
adversely affects the interests of the Lenders under the Finance Documents.

19.11
Cessation of business

The Borrower or any Distribution Company suspends or ceases to carry on (or
threatens to suspend or cease to carry on) all or a material part of its
business except as a result of a disposal permitted by Clause 18.6 (Disposals).
19.12
Repudiation and rescission of agreements

The Borrower (or any other relevant party other than a Finance Party) rescinds
or purports to rescind or repudiates or purports to repudiate a Finance Document
or evidences an intention to rescind or repudiate a Finance Document.
19.13
Ownership of the Distribution Companies

The Borrower ceases to own (directly or indirectly) 100% of the shares in any
Distribution Company.
19.14
Material Adverse Effect

Any event or circumstance occurs which has or is reasonably likely to have a
Material Adverse Effect.
19.15
Acceleration

If an Event of Default is outstanding, the Facility Agent may, and must if so
instructed by the Majority Lenders, by notice to the Borrower:
19.15.1
cancel the Total Commitments; and/or

19.15.2
declare that all or part of any amounts outstanding under the Finance Documents
are:

(a)
immediately due and payable; and/or

(b)
payable on demand by the Facility Agent acting on the instructions of the
Majority Lenders.

Any notice given under this sub-clause will take effect in accordance with its
terms.




--------------------------------------------------------------------------------

 





20.
ROLE OF THE FACILITY AGENT AND THE ARRANGER

20.1
Appointment of the Facility Agent

20.1.1
Each of the Arranger and the Lenders appoints the Facility Agent to act as its
agent under and in connection with the Finance Documents.

20.1.2
Each of the Arranger and the Lenders authorises the Facility Agent to perform
the duties, obligations and responsibilities and to exercise the rights, powers,
authorities and discretions specifically given to the Facility Agent under or in
connection with the Finance Documents together with any other incidental rights,
powers, authorities and discretions.

20.2
Instructions

20.2.1
The Facility Agent shall:

(a)
unless a contrary indication appears in a Finance Document, exercise or refrain
from exercising any right, power, authority or discretion vested in it as
Facility Agent in accordance with any instructions given to it by:

(i)
all Lenders if the relevant Finance Document stipulates the matter is an all
Lender decision; and

(ii)
in all other cases, the Majority Lenders; and

(b)
not be liable for any act (or omission) if it acts (or refrains from acting) in
accordance with paragraph (a) above.

20.2.2
The Facility Agent shall be entitled to request instructions, or clarification
of any instruction, from the Majority Lenders (or, if the relevant Finance
Document stipulates the matter is a decision for any other Lender or group of
Lenders, from that Lender or group of Lenders) as to whether, and in what
manner, it should exercise or refrain from exercising any right, power,
authority or discretion. The Facility Agent may refrain from acting unless and
until it receives any such instructions or clarification that it has requested.

20.2.3
Save in the case of decisions stipulated to be a matter for any other Lender or
group of Lenders under the relevant Finance Document and unless a contrary
indication appears in a Finance Document, any instructions given to the Facility
Agent by the Majority Lenders shall override any conflicting instructions given
by any other Parties and will be binding on all Finance Parties.

20.2.4
The Facility Agent may refrain from acting in accordance with any instructions
of any Lender or group of Lenders until it has received any indemnification
and/or security that it may in its discretion require (which may be greater in
extent than that contained in the Finance Documents and which may include
payment in advance) for any cost, loss or liability which it may incur in
complying with those instructions.





--------------------------------------------------------------------------------

 





20.2.5
In the absence of instructions, the Facility Agent may act (or refrain from
acting) as it considers to be in the best interest of the Lenders.

20.2.6
The Facility Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender's consent) in any legal or arbitration proceedings
relating to any Finance Document.

20.3
Duties of the Facility Agent

20.3.1
The Facility Agent's duties under the Finance Documents are solely mechanical
and administrative in nature.

20.3.2
Subject to sub-clause 20.3.3 below, the Facility Agent shall promptly forward to
a Party the original or a copy of any document which is delivered to the
Facility Agent for that Party by any other Party.

20.3.3
Without prejudice to Clause 27.7 (Copy of Transfer Certificate, Assignment
Agreement or Increase Confirmation to the Borrower), sub-clause 20.3.2 above
shall not apply to any Transfer Certificate, Assignment Agreement or Increase
Confirmation.

20.3.4
Except where a Finance Document specifically provides otherwise, the Facility
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

20.3.5
If the Facility Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

20.3.6
If the Facility Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the Facility
Agent or the Arranger) under this Agreement it shall promptly notify the other
Finance Parties.

20.3.7
The Facility Agent shall have only those duties, obligations and
responsibilities expressly specified in the Finance Documents to which it is
expressed to be a party (and no others shall be implied).

20.4
Role of the Arranger

Except as specifically provided in the Finance Documents, the Arranger has no
obligation of any kind to any other Party under or in connection with any
Finance Document.
20.5
No fiduciary duties

20.5.1
Nothing in any Finance Document constitutes the Facility Agent or the Arranger
as a trustee or fiduciary of any other person.

20.5.2
Neither the Facility Agent nor the Arranger shall be bound to account to any
Lender for any sum or the profit element of any sum received by it for its own
account.





--------------------------------------------------------------------------------

 





20.6
Business with the Group

The Facility Agent and the Arranger may accept deposits from, lend money to and
generally engage in any kind of banking or other business with any member of the
Group.
20.7
Rights and discretions

20.7.1
The Facility Agent may:

(a)
rely on any representation, communication, notice or document believed by it to
be genuine, correct and appropriately authorised;

(b)
assume that:

(i)
any instructions received by it from the Majority Lenders, any Lenders or any
group of Lenders are duly given in accordance with the terms of the Finance
Documents; and

(ii)
unless it has received notice of revocation, that those instructions have not
been revoked; and

(c)
rely on a certificate from any person:

(i)
as to any matter of fact or circumstance which might reasonably be expected to
be within the knowledge of that person; or

(ii)
to the effect that such person approves of any particular dealing, transaction,
step, action or thing,

as sufficient evidence that that is the case and, in the case of paragraph (i)
above, may assume the truth and accuracy of that certificate.
20.7.2
The Facility Agent may assume (unless it has received notice to the contrary in
its capacity as agent for the Lenders) that:

(a)
no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 19.2 (Non-payment)); and

(b)
any right, power, authority or discretion vested in any Party or any group of
Lenders has not been exercised.

20.7.3
The Facility Agent may engage and pay for the advice or services of any lawyers,
accountants, tax advisers, surveyors or other professional advisers or experts.

20.7.4
Without prejudice to the generality of sub-clause 20.7.3 above or
sub-clause 20.7.5 below, the Facility Agent may at any time engage and pay for
the services of any lawyers to act as independent counsel to the Facility Agent
(and so separate from any lawyers instructed by the Lenders) if the Facility
Agent in its reasonable opinion deems this to be necessary.





--------------------------------------------------------------------------------

 





20.7.5
The Facility Agent may rely on the advice or services of any lawyers,
accountants, tax advisers, surveyors or other professional advisers or experts
(whether obtained by the Facility Agent or by any other Party) and shall not be
liable for any damages, costs or losses to any person, any diminution in value
or any liability whatsoever arising as a result of its so relying.

20.7.6
The Facility Agent may act in relation to the Finance Documents through its
officers, employees and agents.

20.7.7
Unless a Finance Document expressly provides otherwise the Facility Agent may
disclose to any other Party any information it reasonably believes it has
received as agent under this Agreement.

20.7.8
Notwithstanding any other provision of any Finance Document to the contrary,
neither the Facility Agent nor the Arranger is obliged to do or omit to do
anything if it would, or might in its reasonable opinion, constitute a breach of
any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

20.7.9
Notwithstanding any provision of any Finance Document to the contrary, the
Facility Agent is not obliged to expend or risk its own funds or otherwise incur
any financial liability in the performance of its duties, obligations or
responsibilities or the exercise of any right, power, authority or discretion if
it has grounds for believing the repayment of such funds or adequate indemnity
against, or security for, such risk or liability is not reasonably assured to
it.

20.8
Responsibility for documentation

Neither the Facility Agent nor the Arranger is responsible or liable for:
20.8.1
the adequacy, accuracy or completeness of any information (whether oral or
written) supplied by the Facility Agent, the Arranger, the Borrower or any other
person in or in connection with any Finance Document or the transactions
contemplated in the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document;

20.8.2
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;
or

20.8.3
any determination as to whether any information provided or to be provided to
any Finance Party is non-public information the use of which may be regulated or
prohibited by applicable law or regulation relating to insider dealing or
otherwise.

20.9
No duty to monitor

The Facility Agent shall not be bound to enquire:
20.9.1
whether or not any Default has occurred;





--------------------------------------------------------------------------------

 





20.9.2
as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or

20.9.3
whether any other event specified in any Finance Document has occurred.

20.10
Exclusion of liability

20.10.1
Without limiting sub-clause 20.10.2 below (and without prejudice to any other
provision of any Finance Document excluding or limiting the liability of the
Facility Agent), the Facility Agent will not be liable for:

(a)
any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Finance Document, unless directly caused by its
gross negligence or wilful misconduct;

(b)
exercising, or not exercising, any right, power, authority or discretion given
to it by, or in connection with, any Finance Document or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with, any Finance Document, other than by reason of its gross
negligence or wilful misconduct; or

(c)
without prejudice to the generality of paragraphs (a) and (b) above, any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever (but not including any claim based on the fraud of the Facility
Agent) arising as a result of:

(i)
any act, event or circumstance not reasonably within its control; or

(ii)
the general risks of investment in, or the holding of assets in, any
jurisdiction,

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets (including any
Disruption Event); breakdown, failure or malfunction of any third party
transport, telecommunications, computer services or systems; natural disasters
or acts of God; war, terrorism, insurrection or revolution; or strikes or
industrial action.
20.10.2
No Party (other than the Facility Agent) may take any proceedings against any
officer, employee or agent of the Agent in respect of any claim it might have
against the Facility Agent or in respect of any act or omission of any kind by
that officer, employee or agent in relation to any Finance Document and any
officer, employee or agent of the Facility Agent may rely on this Clause subject
to Clause 1.3 (Third party rights) and the provisions of the Third Parties Act.





--------------------------------------------------------------------------------

 





20.10.3
The Facility Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by the Facility Agent if the Facility Agent has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
the Facility Agent for that purpose.

20.10.4
Nothing in this Agreement shall oblige the Facility Agent or the Arranger to
carry out:

(a)
any "know your customer requirements" or other checks in relation to any person;
or

(b)
any check on the extent to which any transaction contemplated by this Agreement
might be unlawful for any Lender,

on behalf of any Lender and each Lender confirms to the Facility Agent and the
Arranger that it is solely responsible for any such checks it is required to
carry out and that it may not rely on any statement in relation to such checks
made by the Facility Agent or the Arranger.
20.10.5
Without prejudice to any provision of any Finance Document excluding or limiting
the Facility Agent's liability, any liability of the Facility Agent arising
under or in connection with any Finance Document shall be limited to the amount
of actual loss which has been suffered (as determined by reference to the date
of default of the Facility Agent or, if later, the date on which the loss arises
as a result of such default) but without reference to any special conditions or
circumstances known to the Facility Agent at any time which increase the amount
of that loss. In no event shall the Facility Agent be liable for any loss of
profits, goodwill, reputation, business opportunity or anticipated saving, or
for special, punitive, indirect or consequential damages, whether or not the
Facility Agent has been advised of the possibility of such loss or damages.

20.11
Lenders' indemnity to the Facility Agent

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Facility Agent,
within three Business Days of demand, against any cost, loss or liability
incurred by the Facility Agent (otherwise than by reason of the Facility Agent's
gross negligence or wilful misconduct), in acting as Facility Agent under the
Finance Documents (unless the Facility Agent has been reimbursed by the Borrower
pursuant to a Finance Document).
20.12
Resignation of the Facility Agent

20.12.1
The Facility Agent may resign and appoint one of its Affiliates acting through
an office in the United Kingdom as successor by giving notice to the Lenders and
the Borrower.





--------------------------------------------------------------------------------

 





20.12.2
Alternatively the Facility Agent may resign by giving 30 days' notice to the
Lenders and the Borrower, in which case the Majority Lenders (after consultation
with the Borrower) may appoint a successor Facility Agent.

20.12.3
If the Majority Lenders have not appointed a successor Facility Agent in
accordance with sub-clause 20.12.2 above within 20 days after notice of
resignation was given, the retiring Facility Agent (after consultation with the
Borrower) may appoint a successor Facility Agent (acting through an office in
the United Kingdom).

20.12.4
If the Facility Agent wishes to resign because (acting reasonably) it has
concluded that it is no longer appropriate for it to remain as agent and the
Facility Agent is entitled to appoint a successor Facility Agent under
sub-clause 20.12.3 above, the Facility Agent may (if it concludes (acting
reasonably) that it is necessary to do so in order to persuade the proposed
successor Facility Agent to become a party to this Agreement as Facility Agent)
agree with the proposed successor Facility Agent amendments to this Clause 20
and any other term of this Agreement dealing with the rights or obligations of
the Facility Agent consistent with then current market practice for the
appointment and protection of corporate trustees together with any reasonable
amendments to the agency fee payable under this Agreement which are consistent
with the successor Facility Agent's normal fee rates and those amendments will
bind the Parties.

20.12.5
The retiring Facility Agent shall, at its own cost, make available to the
successor Facility Agent such documents and records and provide such assistance
as the successor Facility Agent may reasonably request for the purposes of
performing its functions as Facility Agent under the Finance Documents.

20.12.6
The Facility Agent's resignation notice shall only take effect upon the
appointment of a successor.

20.12.7
Upon the appointment of a successor, the retiring Facility Agent shall be
discharged from any further obligation in respect of the Finance Documents
(other than its obligations under sub-clause 20.12.5 above) but shall remain
entitled to the benefit of Clause 24.2.3 (Indemnity to the Facility Agent) and
this Clause 20 (and any agency fees for the account of the retiring Facility
Agent shall cease to accrue from (and shall be payable on) that date). Any
successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

20.12.8
The Facility Agent shall resign in accordance with sub-clause 20.12.2 above
(and, to the extent applicable, shall use reasonable endeavours to appoint a
successor Facility Agent pursuant to sub-clause 20.12.3 above) if on or after
the date which is three months before the earliest FATCA Application Date
relating to any payment to the Facility Agent under the Finance Documents,
either:

(a)
the Facility Agent fails to respond to a request under Clause 11.9 (FATCA
Information) and the Borrower or a Lender reasonably believes that the Facility
Agent will not be (or will have ceased to be) a FATCA Exempt Party on or after
that FATCA Application Date;





--------------------------------------------------------------------------------

 





(b)
the information supplied by the Facility Agent pursuant to Clause 11.9 (FATCA
Information) indicates that the Facility Agent will not be (or will have ceased
to be) a FATCA Exempt Party on or after that FATCA Application Date; or

(c)
the Facility Agent notifies the Borrower and the Lenders that the Facility Agent
will not be (or will have ceased to be) a FATCA Exempt Party on or after that
FATCA Application Date;

and (in each case) the Borrower or a Lender reasonably believes that a Party
will be required to make a FATCA Deduction that would not be required if the
Facility Agent were a FATCA Exempt Party, and the Borrower or that Lender, by
notice to the Facility Agent, requires it to resign.
20.13
Replacement of the Facility Agent

20.13.1
After consultation with the Borrower, the Majority Lenders may, by giving 30
days' notice to the Facility Agent (or, at any time the Facility Agent is an
Impaired Agent, by giving any shorter notice determined by the Majority Lenders)
replace the Facility Agent by appointing a successor Facility Agent (acting
through an office in the United Kingdom).

20.13.2
The retiring Facility Agent shall (at its own cost if it is an Impaired Agent
and otherwise at the expense of the Lenders) make available to the successor
Facility Agent such documents and records and provide such assistance as the
successor Facility Agent may reasonably request for the purposes of performing
its functions as Facility Agent under the Finance Documents.

20.13.3
The replacement of the Facility Agent and the appointment of the successor
Facility Agent shall take effect on the date specified in the notice from the
Majority Lenders to the retiring Facility Agent. As from this date, the retiring
Facility Agent shall be discharged from any further obligation in respect of the
Finance Documents but shall remain entitled to the benefit of this Clause 20.13
(and any agency fees for the account of the retiring Facility Agent shall cease
to accrue from (and shall be payable on) that date).

20.13.4
Any successor Facility Agent and each of the other Parties shall have the same
rights and obligations amongst themselves as they would have had if such
successor had been an original Party.

20.14
Confidentiality

20.14.1
In acting as agent for the Finance Parties, the Facility Agent shall be regarded
as acting through its agency division which shall be treated as a separate
entity from any other of its divisions or departments.

20.14.2
If information is received by another division or department of the Facility
Agent, it may be treated as confidential to that division or department and the
Facility Agent shall not be deemed to have notice of it.





--------------------------------------------------------------------------------

 





20.15
Relationship with the Lenders

20.15.1
The Facility Agent may treat the person shown in its records as Lender at the
opening of business (in the place of the Facility Agent's principal office as
notified to the Finance Parties from time to time) as the Lender acting through
its Facility Office:

(a)
entitled to or liable for any payment due under any Finance Document on that
day; and

(b)
entitled to receive and act upon any notice, request, document or communication
or make any decision or determination under any Finance Document made or
delivered on that day,

unless it has received not less than five Business Days' prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.
20.15.2
Any Lender may by notice to the Facility Agent appoint a person to receive on
its behalf all notices, communications, information and documents to be made or
despatched to that Lender under the Finance Documents. Such notice shall contain
the address, fax number and (where communication by electronic mail or other
electronic means is permitted under Clause 34.4 (Electronic communication))
electronic mail address and/or any other information required to enable the
transmission of information by that means (and, in each case, the department or
officer, if any, for whose attention communication is to be made) and be treated
as a notification of a substitute address, fax number, electronic mail address
(or such other information), department and officer by that Lender for the
purposes of Clause 34.2 (Contact Details) and paragraph (b) of sub-clause 34.4.1
and the Facility Agent shall be entitled to treat such person as the person
entitled to receive all such notices, communications, information and documents
as though that person were that Lender.

20.16
Credit appraisal by the Lenders

Without affecting the responsibility of the Borrower for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Facility Agent and the Arranger that it has been, and will
continue to be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:
20.16.1
the financial condition, status and nature of each member of the Group;

20.16.2
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;

20.16.3
whether that Lender has recourse, and the nature and extent of that recourse,
against any Party or any of its respective assets under or in connection with
any Finance Document, the transactions contemplated by the Finance Documents or
any other





--------------------------------------------------------------------------------

 





agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and
20.16.4
the adequacy, accuracy or completeness of any information provided by the
Facility Agent, any Party or by any other person under or in connection with any
Finance Document, the transactions contemplated by any Finance Document or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document.

20.17
Facility Agent's management time

Any amount payable to the Facility Agent under Clause 24.2.3 (Indemnity to the
Facility Agent), Clause 25 (Expenses) and Clause 20.11 (Lenders' indemnity to
the Facility Agent) shall include the cost of utilising the Facility Agent's
management time or other resources and will be calculated on the basis of such
reasonable daily or hourly rates as the Facility Agent may notify to the
Borrower and the Lenders, and is in addition to any fee paid or payable to the
Facility Agent under Clause 23 (Fees).
20.18
Deduction from amounts payable by the Facility Agent

If any Party owes an amount to the Facility Agent under the Finance Documents
the Facility Agent may, after giving notice to that Party, deduct an amount not
exceeding that amount from any payment to that Party which the Facility Agent
would otherwise be obliged to make under the Finance Documents and apply the
amount deducted in or towards satisfaction of the amount owed. For the purposes
of the Finance Documents that Party shall be regarded as having received any
amount so deducted.
21.
CONDUCT OF BUSINESS BY THE FINANCE PARTIES

No provision of this Agreement will:
21.1.1
interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

21.1.2
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

21.1.3
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

22.
EVIDENCE AND CALCULATIONS

22.1
Accounts

Accounts maintained by a Finance Party in connection with this Agreement are
prima facie evidence of the matters to which they relate for the purpose of any
litigation or arbitration proceedings.
22.2
Certificates and determinations





--------------------------------------------------------------------------------

 





Any certification or determination by a Finance Party of a rate or amount under
the Finance Documents will be, in the absence of manifest error, conclusive
evidence of the matters to which it relates.
22.3
Calculations

Any interest or fee accruing under this Agreement accrues from day to day and is
calculated on the basis of the actual number of days elapsed and a year of 365
days or otherwise, depending on what the Facility Agent determines is market
practice.
23.
FEES

23.1
Agency fee

The Borrower must pay to the Facility Agent for its own account an annual agency
fee in the manner agreed between the Facility Agent and the Borrower.
23.2
Upfront fees

The Borrower must pay the upfront fees in the manner agreed between the relevant
Administrative Parties and the Borrower.
23.3
Commitment fee

23.3.1
The Borrower must pay a commitment fee computed at the rate of 35 per cent. of
the applicable Margin on the undrawn, uncancelled amount of each Lender's
Commitment for the Availability Period calculated from the date of this
Agreement.

23.3.2
The commitment fee is payable quarterly in arrear during the Availability Period
and on the last day of the Availability Period. Accrued commitment fee is also
payable to the Facility Agent for a Lender on the date its Commitment is
cancelled in full.

23.3.3
No commitment fee is payable to the Facility Agent (for the account of a Lender)
on any Available Commitment of that Lender for any day on which that Lender is a
Defaulting Lender.

24.
OTHER INDEMNITIES

24.1
Currency indemnity

24.1.1
The Borrower must, as an independent obligation, indemnify each Finance Party
against any loss or liability which that Finance Party incurs as a consequence
of:

(a)
that Finance Party receiving an amount in respect of the Borrower's liability
under the Finance Documents; or

(b)
that liability being converted into a claim, proof, judgment or order,

in a currency other than the currency in which the amount is expressed to be
payable under the relevant Finance Document.




--------------------------------------------------------------------------------

 





24.1.2
Unless otherwise required by law, the Borrower waives any right it may have in
any jurisdiction to pay any amount under the Finance Documents in a currency
other than that in which it is expressed to be payable.

24.2
Other indemnities

The Borrower shall within 15 days of demand indemnify the Facility Agent and
each Lender against any funding or other cost, loss, expense or liability in an
amount certified by it in reasonable detail (together with documentation in
support) sustained or incurred by it as a direct result of:
24.2.1
the occurrence of any Event of Default;

24.2.2
(other than by reason of negligence or default by a Finance Party) a Loan not
being made after a Request has been delivered for that Loan; or

24.2.3
the receipt or recovery by any party (or the Facility Agent on its behalf) of
all or any part of a Loan or overdue sum due from the Borrower otherwise than on
the Final Maturity Date or, in the case of an overdue sum, the last day of an
interest period relating to that overdue sum, as the case may be or a Loan or
any part thereof not being prepaid in accordance with a notice of prepayment.

24.3
Indemnity to the Facility Agent

The Borrower shall promptly indemnify the Facility Agent against any cost, loss
or liability incurred by the Facility Agent (acting reasonably) as a result of:
24.3.1
investigating any event which it reasonably believes is a Default;

24.3.2
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised; or

24.3.3
instructing lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts as permitted under this Agreement.

25.
EXPENSES

25.1
Initial costs

The Borrower must pay to each Administrative Party promptly on demand the amount
of all costs and expenses (including legal fees) reasonably incurred by it in
connection with the negotiation, preparation, printing, execution and
syndication of the Finance Documents.
25.2
Subsequent costs

The Borrower must pay to the Facility Agent promptly on demand the amount of all
costs and expenses (including legal fees) reasonably incurred by it in
connection with:




--------------------------------------------------------------------------------

 





25.2.1
the negotiation, preparation, printing and execution of any Finance Document
(other than a Transfer Certificate or Assignment Agreement) executed after the
date of this Agreement; and

25.2.2
any amendment, waiver or consent requested by or on behalf of the Borrower or
specifically allowed by this Agreement.

25.3
Enforcement costs

The Borrower must pay to each Finance Party the amount of all costs and expenses
(including legal fees) incurred by it in connection with the enforcement of, or
the preservation of any rights under, any Finance Document.
26.
AMENDMENTS AND WAIVERS

26.1
Procedure

26.1.1
Except as provided in this Clause 26, any term of the Finance Documents may be
amended or waived with the agreement of the Borrower and the Majority Lenders.
The Facility Agent may effect, on behalf of any Finance Party, an amendment or
waiver allowed under this Clause.

26.1.2
The Facility Agent must promptly notify the other Parties of any amendment or
waiver effected by it under sub-clause 26.1.1 above. Any such amendment or
waiver is binding on all the Parties.

26.2
Exceptions

26.2.1
An amendment or waiver that has the effect of changing or which relates to:

(a)
the definition of Majority Lenders in Clause 1.1 (Definitions);

(b)
an extension of the date of payment of any amount to a Lender under the Finance
Documents;

(c)
a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fee or other amount payable to a Lender under the Finance
Documents;

(d)
an increase in a Commitment or the Total Commitments, an extension of the
Availability Period or any requirement that a cancellation of Commitments
reduces the Commitments of the Lenders rateably under the Facility;

(e)
a term of a Finance Document which expressly requires the consent of each
Lender;

(f)
the right of a Lender to assign or transfer its rights or obligations under the
Finance Documents;





--------------------------------------------------------------------------------

 





(g)
Clause 7.1 (Mandatory prepayment – illegality), Clause 7.2 (Mandatory prepayment
– change of control), sub-clause 7.3.3 of Clause 7.3 (Voluntary prepayment) or
Clause 31 (Pro rata sharing);

(h)
Clause 15.20 (Sanctions) or 18.18 (Sanctions); or

(i)
this Clause, Clause 36 (Governing law) or Clause 37 (Enforcement),

may only be made with the consent of all the Lenders.
26.3
Other exceptions

An amendment or waiver which relates to the rights or obligations of the
Facility Agent or the Arranger (each in their capacity as such) may not be
effected without the consent of the Facility Agent or the Arranger, as the case
may be.
26.4
Disenfranchisement of Defaulting Lenders

26.4.1
For so long as a Defaulting Lender has any Available Commitment, in ascertaining
the Majority Lenders or whether any given percentage (including, for the
avoidance of doubt, unanimity) of the Total Commitments has been obtained to
approve any request for a consent, waiver, amendment or other vote under the
Finance Documents, that Defaulting Lender's Commitments will be reduced by the
amount of its Available Commitment.

26.4.2
For the purposes of this Clause 26.3, the Facility Agent may assume that the
following Lenders are Defaulting Lenders:

(a)
any Lender which has notified the Facility Agent that it has become a Defaulting
Lender;

(b)
any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a), (b) or (c) of the definition of
"Defaulting Lender" has occurred where, in the case of the events or
circumstances referred to in paragraph (a), none of the exceptions to that
paragraph apply,

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Facility
Agent) or the Facility Agent is otherwise aware that the Lender has ceased to be
a Defaulting Lender.
26.5
Replacement of a Defaulting Lender

26.5.1
The Borrower may, at any time a Lender has become and continues to be a
Defaulting Lender, by giving 10 Business Days' prior written notice to the
Facility Agent and such Lender, replace such Lender by requiring such Lender to
(and to the extent permitted by law such Lender shall) transfer pursuant to
Clause 27 (Changes to the Parties) all (and not part only) of its rights and
obligations under this Agreement to a Lender or other bank, financial
institution, trust, fund or other





--------------------------------------------------------------------------------

 





entity (a "Replacement Lender") selected by the Borrower, and which is
acceptable to the Facility Agent (acting reasonably) (unless the Facility Agent
is an Impaired Agent), which confirms its willingness to assume and does assume
all the obligations or all the relevant obligations of the transferring Lender
(including the assumption of the transferring Lender's participations or
unfunded participations (as the case may be) on the same basis as the
transferring Lender) for a purchase price in cash payable at the time of
transfer equal to the outstanding principal amount of such Lender's
participation in the outstanding Loans and all accrued interest (to the extent
that the Facility Agent has not given a notification under Clause ‎27.9 (Pro
rata interest settlement)), Break Costs and other amounts payable in relation
thereto under the Finance Documents.
26.5.2
Any transfer of rights and obligations of a Defaulting Lender pursuant to this
Clause shall be subject to the following conditions:

(a)
the Borrower shall have no right to replace the Facility Agent;

(b)
neither the Facility Agent nor the Defaulting Lender shall have any obligation
to the Borrower to find a Replacement Lender;

(c)
the transfer must take place no later than 14 days after the notice referred to
in sub-clause 26.5.1 above; and

(d)
in no event shall the Defaulting Lender be required to pay or surrender to the
Replacement Lender any of the fees received by the Defaulting Lender pursuant to
the Finance Documents.

26.6
Change of currency

If a change in any currency of a country occurs (including where there is more
than one currency or currency unit recognised at the same time as the lawful
currency of a country), the Finance Documents will be amended to the extent the
Facility Agent (acting reasonably and after consultation with the Borrower)
determines is necessary to reflect the change.
26.7
Waivers and remedies cumulative

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under a Finance Document shall operate as a waiver of
any such right or remedy or constitute an election to affirm any of the Finance
Documents. No election to affirm any Finance Document on the part of any Finance
Party shall be effective unless it is in writing. No single or partial exercise
of any right or remedy shall prevent any further or other exercise or the
exercise of any other right or remedy. The rights and remedies provided in each
Finance Document are cumulative and not exclusive of any rights or remedies
provided by law.
27.
CHANGES TO THE PARTIES

27.1
Assignments and transfers by the Borrower





--------------------------------------------------------------------------------

 





The Borrower may not assign or transfer any of its rights and obligations under
the Finance Documents without the prior consent of all the Lenders.
27.2
Assignments and transfers by Lenders

27.2.1
A Lender (the "Existing Lender") may, subject to the following provisions of
this Clause 27, at any time assign or transfer (including by way of novation)
any of its rights and obligations under this Agreement to any bank, financial
institution or trust, fund or other entity which is regularly engaged in or
established for the purpose of making, purchasing or investing in loans,
securities or other financial assets (the "New Lender").

27.2.2
Unless the Borrower and the Facility Agent otherwise agree, an assignment or
transfer of part of a Commitment or rights and obligations under this Agreement
by the Existing Lender must be in a minimum amount of £5,000,000.

27.2.3
An Existing Lender must consult with the Borrower for no more than five Business
Days before it may make an assignment or transfer unless:

(a)
the New Lender is another Lender or an Affiliate of a Lender; or

(b)
an Event of Default has occurred and is outstanding.

27.2.4
The Facility Agent is not obliged to execute a Transfer Certificate or
Assignment Agreement until it has completed all "know your customer
requirements" to its satisfaction. The Facility Agent must promptly notify the
Existing Lender and the New Lender if there are any such requirements.

27.2.5
An assignment of rights or a transfer of rights and obligations will be
effective only if either:

(a)
the obligations are novated in accordance with the following provisions of this
Clause 27; or

(b)
the New Lender confirms to the Facility Agent and the Borrower in form and
substance satisfactory to the Facility Agent that it is bound by the terms of
this Agreement as a Lender. On the assignment or transfer becoming effective in
this manner the Existing Lender will be released from its rights and obligations
under this Agreement to the extent that they are transferred to the New Lender.

27.2.6
Unless the Facility Agent otherwise agrees, the New Lender must pay to the
Facility Agent for its own account, on or before the date any assignment or
transfer occurs, a fee of £1,750.

27.2.7
Any reference in this Agreement to a Lender includes a New Lender but excludes a
Lender if no amount is or may be owed to or by it under this Agreement.

27.3
Procedure for transfer by way of novations

27.3.1
A novation is effected if:





--------------------------------------------------------------------------------

 





(a)
the Existing Lender and the New Lender deliver to the Facility Agent a duly
completed Transfer Certificate; and

(b)
the Facility Agent executes it.

Subject to sub-clause 27.2.4 of Clause 27.2 (Assignments and transfers by
Lenders), the Facility Agent must execute as soon as reasonably practicable a
Transfer Certificate delivered to it and which appears on its face to be in
order.
27.3.2
Each Party (other than the Existing Lender and the New Lender) irrevocably
authorises the Facility Agent to execute any duly completed Transfer Certificate
on its behalf.

27.3.3
Subject to Clause ‎27.9 (Pro rata interest settlement), on the Transfer Date:

(a)
the New Lender will assume the rights and obligations of the Existing Lender
expressed to be the subject of the novation in the Transfer Certificate in
substitution for the Existing Lender; and

(b)
the Existing Lender will be released from those obligations and cease to have
those rights.

27.4
Procedure for assignment

27.4.1
Subject to the conditions set out in Clause 27.2 (Assignment and transfers by
Lenders), an assignment may be effected in accordance with sub-clause 27.4.2
below when the Facility Agent executes an otherwise duly completed Assignment
Agreement delivered to it by the Existing Lender and the New Lender. The
Facility Agent shall, subject to sub-clause 27.2.4, as soon as reasonably
practicable after receipt by it of a duly completed Assignment Agreement
appearing on its face to comply with the terms of this Agreement and delivered
in accordance with the terms of this Agreement, execute that Assignment
Agreement.

27.4.2
Subject to Clause 27.9 (Pro rata interest settlement), on the Transfer Date:

(a)
the Existing Lender will assign absolutely to the New Lender the rights under
the Finance Documents expressed to be the subject of the assignment in the
Assignment Agreement;

(b)
the Existing Lender will be released by the Borrower and the other Finance
Parties from the obligations owed by it (the "Relevant Obligations") and
expressed to be the subject of the release in the Assignment Agreement; and

(c)
the New Lender shall become a Party as a "Lender" and will be bound by
obligations equivalent to the Relevant Obligations.

27.4.3
Lenders may utilise procedures other than those set out in this Clause 27.4 to
assign their rights under the Finance Documents (but not, without the consent of
the Borrower or unless in accordance with Clause 27.4 (Procedure for transfer by
way





--------------------------------------------------------------------------------

 





of novation), to obtain a release by the Borrower from the obligations owed to
the Borrower by the Lenders nor the assumption of equivalent obligations by a
New Lender) provided that they comply with the conditions set out in Clause 27.2
(Assignments and transfers by Lenders).
27.5
Limitation of responsibility of Existing Lender

27.5.1
Unless expressly agreed to the contrary, an Existing Lender is not responsible
to a New Lender for the legality, validity, adequacy, accuracy, completeness or
performance of:

(a)
any Finance Document or any other document; or

(b)
any statement or information (whether written or oral) made in or supplied in
connection with any Finance Document,

and any representations or warranties implied by law are excluded.
27.5.2
Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

(a)
has made, and will continue to make, its own independent appraisal of all risks
arising under or in connection with the Finance Documents (including the
financial condition and affairs of the Borrower and its related entities and the
nature and extent of any recourse against any Party or its assets) in connection
with its participation in this Agreement; and

(b)
has not relied exclusively on any information supplied to it by the Existing
Lender in connection with any Finance Document.

27.5.3
Nothing in any Finance Document requires an Existing Lender to:

(a)
accept a re-transfer or re-assignment from a New Lender of any of the rights and
obligations assigned or transferred under this Clause; or

(b)
support any losses incurred by the New Lender by reason of the non-performance
by the Borrower of its obligations under any Finance Document or otherwise.

27.6
Costs resulting from change of Lender or Facility Office

27.6.1
If:

(a)
a Lender assigns or transfers any of its rights and obligations under the
Finance Documents or changes its Facility Office; and

(b)
as a result of circumstances existing at the date the assignment, transfer or
change occurs, the Borrower would be obliged to make a payment to the New Lender
or Lender acting through its new Facility Office under Clause 11 (Tax gross-up
and indemnities) or Clause 12 (Increased costs),





--------------------------------------------------------------------------------

 





then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.
27.6.2
This Clause 27.6 shall not apply in relation to Clause 11.2 (Tax gross-up), to a
Treaty Lender that has included an indication to the effect that it wishes the
HMRC DT Treaty Passport scheme to apply to this Agreement in accordance with
sub-clause 11.6.1 of Clause 11.6 (HMRC DT Treaty Passport scheme confirmation)
if the Borrower making the payment has not complied with its obligations under
sub-clause 11.6.2 of Clause 11.6 (HMRC DT Treaty Passport scheme confirmation).

27.7
Copy of Transfer Certificate, Assignment Agreement or Increase Confirmation to
Borrower

The Facility Agent shall, as soon as reasonably practicable after it has
executed a Transfer Certificate, Assignment Agreement or an Increase
Confirmation, send to the Borrower a copy of that Transfer Certificate,
Assignment Agreement or Increase Confirmation.
27.8
Security over Lenders' rights

In addition to the other rights provided to Lenders under this Clause 27, each
Lender may without consulting with or obtaining consent from the Borrower, at
any time charge, assign or otherwise create security in or over (whether by way
of collateral or otherwise) all or any of its rights under any Finance Document
to secure obligations of that Lender including, without limitation:
27.8.1
any charge, assignment or other security to secure obligations to a federal
reserve, central bank, governmental authority, agency or department (including
Her Majesty's Treasury); and

27.8.2
in the case of any Lender which is a fund, any charge, assignment or other
security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,

except that no such charge, assignment or security shall:
(a)
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or other security
for the Lender as a party to any of the Finance Documents; or

(b)
require any payments to be made by the Borrower or grant to any person any more
extensive rights than those required to be made or granted to the relevant
Lender under the Finance Documents.

27.9
Pro rata interest settlement

27.9.1
If the Facility Agent has notified the Lenders that it is able to distribute
interest payments on a "pro rata basis" to Existing Lenders and New Lenders then
(in respect of any transfer pursuant to Clause 27.3 (Procedure for transfer by
way of





--------------------------------------------------------------------------------

 





novations) or any assignment pursuant to Clause 27.4 (Procedure for assignment)
the Transfer Date of which, in each case, is after the date of such notification
and is not on the last day of a Term):
(a)
any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date ("Accrued
Amounts") and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Term (or, if
the Term is longer than six months, on the next of the dates which falls at six
monthly intervals after the first day of that Term); and

(b)
the rights transferred by the Existing Lender will not include the right to the
Accrued Amounts, so that, for the avoidance of doubt:

(i)
when the Accrued Amounts become payable, those Accrued Amounts will be payable
to the Existing Lender; and

(ii)
the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause ‎27.9, have been payable to it on
that date, but after deduction of the Accrued Amounts.

27.9.2
In this Clause 27.9 references to "Term" shall be construed to include a
reference to any other period for accrual of fees.

27.10
Disenfranchisement of Debt Purchase Transactions entered into by Relevant
Persons

27.10.1
For so long as a Holding Company of the Borrower or any of such Holding
Company's Affiliates other than a member of the Group (a "Relevant Person") (i)
beneficially owns a Commitment or (ii) has entered into a sub-participation
agreement relating to a Commitment or other agreement or arrangement having a
substantially similar economic effect and such agreement or arrangement has not
been terminated:

(a)
in ascertaining the Majority Lenders or whether any given percentage (including
for the avoidance of doubt, unanimity) of the Total Commitments has been
obtained to approve any request for a consent, waiver, amendment or other vote
under the Finance Documents such Commitment shall be deemed to be zero; and

(b)
for the purposes of Clause 26.2 (Exceptions), such Relevant Person or the person
with whom it has entered into such sub-participation, other agreement or
arrangement shall be deemed not to be a Lender (unless in the case of a person
not being a Relevant Person it is a Lender by a virtue otherwise than by
beneficially owning the relevant Commitment).





--------------------------------------------------------------------------------

 





27.10.2
Each Lender shall, unless such Debt Purchase Transaction is an assignment or
transfer, promptly notify the Facility Agent in writing if it knowingly enters
into a Debt Purchase Transaction with a Relevant Person (a "Notifiable Debt
Purchase Transaction"), such notification to be substantially in the form set
out in Part I of Schedule 9 (Forms of Notifiable Debt Purchase Transaction
Notice).

27.10.3
A Lender shall promptly notify the Facility Agent if a Notifiable Debt Purchase
Transaction to which it is a party:

(a)
is terminated; or

(b)
ceases to be with a Relevant Person,

such notification to be substantially in the form set out in Part II of the
Schedule 9 (Forms of Notifiable Debt Purchase Transaction Notice).
27.10.4
Each Relevant Person that is a Lender agrees that:

(a)
in relation to any meeting or conference call to which all the Lenders are
invited to attend or participate, it shall not attend or participate in the same
if so requested by the Facility Agent or, unless the Facility Agent otherwise
agrees, be entitled to receive the agenda or any minutes of the same; and

(b)
in its capacity as Lender, unless the Facility Agent otherwise agrees, it shall
not be entitled to receive any report or other document prepared at the request
of, or on the instructions of, the Facility Agent or one or more of the Lenders.

28.
CONFIDENTIALITY AND DISCLOSURE OF INFORMATION

28.1
Confidential Information

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 28.2
(Disclosure of Confidential Information) and Clause 28.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.
28.2
Disclosure of Confidential Information

Any Finance Party may disclose:
28.2.1
to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this sub-clause 28.2.1 is informed in writing of its
confidential nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is





--------------------------------------------------------------------------------

 





otherwise bound by requirements of confidentiality in relation to the
Confidential Information;
28.2.2
to any person:

(a)
to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents or which succeeds (or which may potentially succeed) it as Facility
Agent, and in each case to any of that person's Affiliates, Related Funds,
Representatives and professional advisers;

(b)
with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or the Borrower and to any of that person's
Affiliates, Related Funds, Representatives and professional advisers;

(c)
appointed by any Finance Party or by a person to whom paragraphs (a) or (b) of
sub-clause 28.2.2 above applies to receive communications, notices, information
or documents delivered pursuant to the Finance Documents on its behalf;

(d)
who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in paragraphs (a)
or (b) of sub-clause 28.2.2 above;

(e)
to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

(f)
to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates security (or may do so) pursuant to Clause 27.8 (Security over Lenders'
rights);

(g)
to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

(h)
who is a Party; or

(i)
with the consent of the Borrower;

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:
(i)
in relation to paragraphs (a), (b) and (c) of sub-clause 28.2.2 above, the
person to whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking except that there shall





--------------------------------------------------------------------------------

 





be no requirement for a Confidentiality Undertaking if the recipient is a
professional adviser and is subject to professional obligations to maintain the
confidentiality of the Confidential Information;
(ii)
in relation to paragraph (d) of sub-clause 28.2.2 above, the person to whom the
Confidential Information is to be given has entered into a Confidentiality
Undertaking or is otherwise bound by requirements of confidentiality in relation
to the Confidential Information they receive and is informed that some or all of
such Confidential Information may be price-sensitive information;

(iii)
in relation to paragraphs (e), (f) and (g) of sub-clause 28.2.2 above, the
person to whom the Confidential Information is to be given is informed of its
confidential nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances;

28.2.3
to any person appointed by that Finance Party or by a person to whom paragraph
(a) or (b) of sub-clause 28.2.2 above applies to provide administration or
settlement services in respect of one or more of the Finance Documents including
without limitation, in relation to the trading of participations in respect of
the Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this sub-clause 28.2.3 if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Borrower and the
relevant Finance Party; and

28.2.4
to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Borrower if the rating agency to whom the Confidential Information is
to be given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information.

28.3
Disclosure to numbering service providers

28.3.1
Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facility and/or the
Borrower the following information:

(a)
name of the Borrower;

(b)
country of domicile of the Borrower;

(c)
place of incorporation of the Borrower;





--------------------------------------------------------------------------------

 





(d)
date of this Agreement;

(e)
Clause 37 (Governing Law);

(f)
the names of the Facility Agent and the Arranger;

(g)
date of each amendment and restatement of this Agreement;

(h)
amount of Total Commitments;

(i)
currency of the Facility;

(j)
type of the Facility;

(k)
ranking of Facility;

(l)
Final Maturity Date for the Facility;

(m)
changes to any of the information previously supplied pursuant to paragraphs (a)
to (l) above; and

(n)
such other information agreed between such Finance Party and the Borrower,

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.
28.3.2
The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facility and/or the Borrower by a numbering service provider
and the information associated with each such number may be disclosed to users
of its services in accordance with the standard terms and conditions of that
numbering service provider.

28.3.3
The Borrower represents that none of the information set out in paragraphs (a)
to (n) of sub-clause 28.3.1 above is, nor will at any time be, unpublished
price-sensitive information.

28.3.4
The Facility Agent shall notify the Borrower and the other Finance Parties of:

(a)
the name of any numbering service provider appointed by the Facility Agent in
respect of this Agreement, the Facility and/or the Borrower; and

(b)
the number or, as the case may be, numbers assigned to this Agreement, the
Facility and/or the Borrower by such numbering service provider.

29.
CONFIDENTIALITY OF FUNDING RATES

29.1
Confidentiality and disclosure





--------------------------------------------------------------------------------

 





29.1.1
The Facility Agent and the Borrower agree to keep each Funding Rate confidential
and not to disclose it to anyone, save to the extent permitted by
sub-clauses 29.1.2 and 29.1.3 below.

29.1.2
The Facility Agent may disclose:

(a)
any Funding Rate to the Borrower pursuant to Clause 8.4 (Notification of rates
of interest); and

(b)
any Funding Rate to any person appointed by it to provide administration
services in respect of one or more of the Finance Documents to the extent
necessary to enable such service provider to provide those services if the
service provider to whom that information is to be given has entered into a
confidentiality agreement substantially in the form of the LMA Master
Confidentiality Undertaking for Use With Administration/Settlement Service
Providers or such other form of confidentiality undertaking agreed between the
Facility Agent and the relevant Lender.

29.1.3
The Facility Agent and the Borrower may disclose any Funding Rate to:

(a)
any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives if any person to
whom that Funding Rate is to be given pursuant to this paragraph (a) is informed
in writing of its confidential nature and that it may be price-sensitive
information except that there shall be no such requirement to so inform if the
recipient is subject to professional obligations to maintain the confidentiality
of that Funding Rate or is otherwise bound by requirements of confidentiality in
relation to it;

(b)
any person to whom information is required or requested to be disclosed by any
court of competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation if the person to whom that
Funding Rate is to be given is informed in writing of its confidential nature
and that it may be price-sensitive information except that there shall be no
requirement to so inform if, in the opinion of the Facility Agent or the
Borrower it is not practicable to do so in the circumstances;

(c)
any person to whom information is required to be disclosed in connection with,
and for the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes if the person to whom that Funding Rate
is to be given is informed in writing of its confidential nature and that it may
be price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of the Facility Agent or the Borrower it is not
practicable to do so in the circumstances; and

(d)
any person with the consent of the relevant Lender.

29.2
Related obligations





--------------------------------------------------------------------------------

 





29.2.1
The Facility Agent and the Borrower acknowledge that each Funding Rate is or may
be price-sensitive information and that its use may be regulated or prohibited
by applicable legislation including securities law relating to insider dealing
and market abuse and the Facility Agent and the Borrower undertake not to use
any Funding Rate for any unlawful purpose.

29.2.2
The Facility Agent and the Borrower agree (to the extent permitted by law and
regulation) to inform the relevant Lender:

(a)
of the circumstances of any disclosure made pursuant to paragraph (b) of
sub-clause 29.1.3 except where such disclosure is made to any of the persons
referred to in that paragraph during the ordinary course of its supervisory or
regulatory function; and

(b)
upon becoming aware that any information has been disclosed in breach of this
Clause 29.

29.3
No Event of Default

No Event of Default will occur under Clause 19.3 (Breach of other obligations)
by reason only of the Borrower's failure to comply with this Clause 29.
30.
SET-OFF

A Finance Party may set off any matured obligation owed to it by the Borrower
under the Finance Documents (to the extent beneficially owned by that Finance
Party) against any obligation (whether or not matured) owed by that Finance
Party to the Borrower, regardless of the place of payment, booking branch or
currency of either obligation. If the obligations are in different currencies,
the Finance Party may convert either obligation at a market rate of exchange in
its usual course of business for the purpose of the set-off.
31.
PRO RATA SHARING

31.1
Payments to Finance Parties

If a Finance Party (a "Recovering Finance Party") receives or recovers any
amount from the Borrower other than in accordance with Clause 14 (Payments) (a
"Recovery") and applies that amount to a payment due under the Finance Documents
then:
31.1.1
the Recovering Finance Party must, within three Business Days, supply details of
the Recovery to the Facility Agent;

31.1.2
the Facility Agent must calculate whether the receipt or recovery is in excess
of the amount which the Recovering Finance Party would have received if the
receipt or recovery had been received or made by the Facility Agent and
distributed in accordance with Clause 14 (Payments), without taking account of
any Tax which would have been imposed on the Facility Agent in relation to the
receipt, recovery or redistribution; and





--------------------------------------------------------------------------------

 





31.1.3
the Recovering Finance Party shall, within three Business Days of demand by the
Facility Agent, pay to the Facility Agent an amount (the "Redistribution") equal
to such receipt or recovery less any amount which the Facility Agent determines
may be retained by the Recovering Finance Party as its share of any payment to
be made, in accordance with Clause 14.8 (Partial payments).

31.2
Redistribution of payments

The Facility Agent shall treat the Redistribution as if it had been paid by the
Borrower and distribute it between the Finance Parties (other than the
Recovering Finance Party) (the "Sharing Finance Parties") in accordance with
Clause 14.8 (Partial payments) towards the obligations of the Borrower to the
Sharing Finance Parties.
31.3
Recovering Finance Party's rights

On a distribution by the Facility Agent under Clause 31.2 (Redistribution of
payments) of a payment received by a Recovering Finance Party from the Borrower,
as between the Borrower and the Recovering Finance Party, an amount of the
Recovery equal to the Redistribution will be treated as not having been paid by
the Borrower.
31.4
Reversal of Redistribution

If any part of the Redistribution received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:
31.4.1
each Sharing Finance Party shall, upon request of the Facility Agent, pay to the
Facility Agent for the account of that Recovering Finance Party an amount equal
to the appropriate part of its share of the Redistribution (together with an
amount as is necessary to reimburse that Recovering Finance Party for its
proportion of any interest on the Redistribution which that Recovering Finance
Party is required to pay) (the "Redistributed Amount"); and

31.4.2
as between the Borrower and each relevant Sharing Finance Party, an amount equal
to the relevant Redistributed Amount will be treated as not having been paid by
the Borrower.

31.5
Exceptions

31.5.1
This Clause 31 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the Borrower.

31.5.2
A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of legal or arbitration proceedings, where:

(a)
the Recovering Finance Party notified the Facility Agent of those proceedings;
and





--------------------------------------------------------------------------------

 





(b)
the other Finance Party had an opportunity to participate in those proceedings
but did not do so or did not take separate legal or arbitration proceedings as
soon as reasonably practicable after receiving notice of them.

32.
SEVERABILITY

If a term of a Finance Document is or becomes illegal, invalid or unenforceable
in any jurisdiction, that shall not affect:
32.1.1
the legality, validity or enforceability in that jurisdiction of any other term
of the Finance Documents; or

32.1.2
the legality, validity or enforceability in other jurisdictions of that or any
other term of the Finance Documents.

33.
COUNTERPARTS

Each Finance Document may be executed in any number of counterparts. This has
the same effect as if the signatures on the counterparts were on a single copy
of the Finance Document.
34.
NOTICES

34.1
In writing

34.1.1
Any communication in connection with a Finance Document must be in writing and,
unless otherwise stated, may be given in person, by post or (in respect of any
Party other than the Borrower) by fax.

34.1.2
Unless it is agreed to the contrary, any consent or agreement required under a
Finance Document must be given in writing.

34.2
Contact details

34.2.1
Except as provided below, the contact details of each Party for all
communications in connection with the Finance Documents are those notified by
that Party for this purpose to the Facility Agent on or before the date it
becomes a Party.

34.2.2
The contact details of the Borrower for this purpose are:

Address:
Western Power Distribution plc
Avonbank
Feeder Road
Bristol BS2 0TB
Tel:
+44 117 933 2354
E-mail:
wpdtreasuryconfirms@westernpower.co.uk
Attention:
Treasury Team







--------------------------------------------------------------------------------

 





The contact details of the Facility Agent for this purpose are:
Address:
Mizuho Bank, Ltd.
30 Old Bailey
London
EC4M 7AU
Fax number:
+44 (0) 203 147 4118
E-mail:
loanagency@mhcb.co.uk
Attention:
Agency Department

34.2.3
Any Party may change its contact details by giving five Business Days' notice to
the Facility Agent or (in the case of the Facility Agent) to the other Parties.

34.2.4
Where a Party nominates a particular department or officer to receive a
communication, a communication will not be effective if it fails to specify that
department or officer.

34.3
Effectiveness

34.3.1
Except as provided below, any communication in connection with a Finance
Document will be deemed to be given as follows:

(a)
if delivered in person, at the time of delivery;

(b)
if posted, five days after being deposited in the post, postage prepaid, in a
correctly addressed envelope; and

(c)
if by fax, when received in legible form.

34.3.2
A communication given under sub-clause 34.3.1 above but received on a
non-working day or after business hours in the place of receipt will only be
deemed to be given on the next working day in that place.

34.3.3
A communication to the Facility Agent will only be effective on actual receipt
by it.

34.4
Electronic communication

34.4.1
Any communication to be made between any two Parties under or in connection with
the Finance Documents may be made by electronic mail or other electronic means
(including, without limitation, by way of posting to a secure website) if those
two Parties:

(a)
notify each other in writing of their electronic mail address and/or any other
information required to enable the transmission of information by that means;
and

(b)
notify each other of any change to their address or any other such information
supplied by them by not less than five Business Days' notice.





--------------------------------------------------------------------------------

 





34.4.2
Any such electronic communication as specified in sub-clause 34.4.1 above to be
made between the Borrower and a Finance Party may only be made in that way to
the extent that those two Parties agree that, unless and until notified to the
contrary, this is to be an accepted form of communication.

34.4.3
Any such electronic communication as specified in sub-clause 34.4.1 above made
between any two Parties will be effective only when actually received (or made
available) in readable form and in the case of any electronic communication made
by a Party to the Facility Agent only if it is addressed in such a manner as the
Facility Agent shall specify for this purpose.

34.4.4
Any electronic communication which becomes effective, in accordance with
sub-clause 34.4.3 above, after 5:00 p.m. in the place in which the Party to whom
the relevant communication is sent or made available has its address for the
purpose of this Agreement shall be deemed only to become effective on the
following day.

34.4.5
Any reference in a Finance Document to a communication being sent or received
shall be construed to include that communication being made available in
accordance with this Clause 34.4.

34.5
The Borrower

All formal communication under the Finance Documents to or from the Borrower
must be sent through the Facility Agent.
34.6
Communication when Facility Agent is Impaired Agent

If the Facility Agent is an Impaired Agent the Parties may, instead of
communicating with each other through the Facility Agent, communicate with each
other directly and (while the Facility Agent is an Impaired Agent) all the
provisions of the Finance Documents which require communications to be made or
notices to be given to or by the Facility Agent shall be varied so that
communications may be made and notices given to or by the relevant Parties
directly. This provision shall not operate after a replacement Facility Agent
has been appointed.
35.
LANGUAGE

35.1.1
Any notice given in connection with a Finance Document must be in English.

35.1.2
Any other document provided in connection with a Finance Document must be:

(a)
in English; or

(b)
(unless the Facility Agent otherwise agrees) accompanied by a certified English
translation. In this case, the English translation prevails unless the document
is a statutory or other official document.

36.
GOVERNING LAW

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.




--------------------------------------------------------------------------------

 





37.
ENFORCEMENT

37.1
Jurisdiction

37.1.1
The English courts have exclusive jurisdiction to settle any dispute in
connection with any Finance Document including a dispute relating to any
non-contractual obligation arising out of or in connection with this Agreement.

37.1.2
The English courts are the most appropriate and convenient courts to settle any
such dispute and the Borrower waives objection to those courts on the grounds of
inconvenient forum or otherwise in relation to proceedings in connection with
any Finance Document.

37.1.3
This Clause is for the benefit of the Finance Parties only. To the extent
allowed by law, a Finance Party may take:

(a)
proceedings in any other court; and

(b)
concurrent proceedings in any number of jurisdictions.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.




--------------------------------------------------------------------------------

 






SCHEDULE 1
ORIGINAL PARTIES
Name of Original Lender
Commitment
(£)
Treaty Passport scheme reference number and jurisdiction of tax residence (if
applicable)
HSBC Bank plc
115,000,000
N/A
Mizuho Bank, Ltd.
115,000,000
N/A
Total
£230,000,000
 









--------------------------------------------------------------------------------

 






SCHEDULE 2
CONDITIONS PRECEDENT
The Borrower
1.
A certified copy of the constitutional documents of the Borrower.

2.
A certified copy of a resolution of the board of directors or a committee of the
board of directors of the Borrower approving the terms of, and the transactions
contemplated by, the Finance Documents.

3.
A specimen of the signature of each person authorised on behalf of the Borrower
to execute or witness the execution of any Finance Document or to sign or send
any document or notice in connection with any Finance Document.

4.
A certificate of the Borrower (signed by a director) confirming that borrowing
the Total Commitments would not cause any borrowing limit binding on the
Borrower to be exceeded.

5.
A certificate of an authorised signatory of the Borrower certifying that each
copy document relating to it specified in this Schedule 2 is correct, complete
and in full force and effect as at a date no earlier than the date of this
Agreement.

Legal opinions
6.
A legal opinion of Clifford Chance LLP, legal advisers to the Arranger and the
Facility Agent addressed to the Finance Parties.

Other documents and evidence
7.
Duly signed copies of each Finance Document.

8.
Evidence that all fees and expenses then due and payable from the Borrower under
this Agreement have been or will be paid no later than the first Drawdown Date.

9.
The Original Financial Statements.





--------------------------------------------------------------------------------

 






SCHEDULE 3
REQUESTS

PART I
REQUEST


To:    Mizuho Bank, Ltd. as Facility Agent
From:    Western Power Distribution plc
Date:    [•]
Western Power Distribution plc - £230,000,000 Term Facility Agreement dated [•]
2017 (the "Agreement")
1.
We refer to the Agreement. This is a Request. Terms defined in the Agreement
have the same meaning in this Request unless given a different meaning in this
Request.

2.
We wish to borrow a Loan on the following terms:

(a)
Drawdown Date: [•]

(b)
Amount: [•]

(c)
Term: [•]

3.
Our payment instructions are: [•]

4.
We confirm that each condition precedent under the Agreement which must be
satisfied on the date of this Request is so satisfied.

5.
The proceeds of this Loan should be credited to [account].

6.
We confirm that as at [relevant testing date] Consolidated EBITDA was [•] and
Interest Payable was [•]; therefore, the ratio of Consolidated EBITDA to
Interest Payable was [•] to 1.

7.
We confirm that as at [relevant testing date] Regulatory Asset Value was [•] and
Total Net Debt was [•]; therefore, Total Net Debt does not exceed an amount
equal to 87.5% of the Regulatory Asset Value.

8.
This Request is irrevocable.

By:
WESTERN POWER DISTRIBUTION PLC






--------------------------------------------------------------------------------

 






PART II
SELECTION NOTICE


From:        Western Power Distribution plc
To:        Mizuho Bank, Ltd. as Facility Agent
Dated:        


Dear Sirs
Western Power Distribution plc – £230,000,000 Term Facility Agreement dated [•]
2017 (the "Agreement")
1.
We refer to the Agreement. This is a Selection Notice. Terms defined in the
Agreement have the same meaning in this Selection Notice unless given a
different meaning in this Selection Notice.

2.
We refer to the following Loan(s) with an Interest Period ending on [•].*

3.
[We request that the above Loan[s] be divided into [•] Loans with the following
Interest Periods:]**

or
[We request that the next Interest Period for the above Loan[s] is [•]].***
4.
This Selection Notice is irrevocable.

Yours faithfully




________________________________
Authorised signatory for and on behalf of
Western Power Distribution plc
*    Insert details of all Loans which have an Interest Period ending on the
same date.
**    Use the option if division of Loans is requested.
***    Use the option if sub-division is not required.






--------------------------------------------------------------------------------

 






SCHEDULE 4
FORM OF TRANSFER CERTIFICATE
To:    Mizuho Bank, Ltd. as Facility Agent
From:
[THE EXISTING LENDER] (the "Existing Lender") and [THE NEW LENDER] (the "New
Lender")

Date:    [•]
Western Power Distribution plc - £230,000,000 Term Facility Agreement dated [•]
2017 (the "Agreement")
We refer to the Agreement. This is a Transfer Certificate.
1.
The Existing Lender transfers by novation to the New Lender all of the Existing
Lender's rights and obligations under the Agreement and the other Finance
Documents which relate to that portion of the Existing Lender's Commitment and
participations in Loans under the Agreement referred to in the Schedule below in
accordance with the terms of the Agreement.

2.
The proposed Transfer Date is [•].

3.
The administrative details of the New Lender for the purposes of the Agreement
are set out in the Schedule.

4.
The New Lender confirms, for the benefit of the Facility Agent and without
liability to the Borrower, that it is:

(a)
[a Qualifying Lender (other than a Treaty Lender);]

(b)
[a Treaty Lender;]

(c)
[not a Qualifying Lender].*

5.
[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

(a)
a company resident in the United Kingdom for United Kingdom tax purposes; or

(b)
a partnership each member of which is:

(i)
a company so resident in the United Kingdom; or

(ii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the CTA
2009) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA 2009; or





--------------------------------------------------------------------------------

 





(c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA 2009) of that company.]**

6.
[The New Lender confirms (for the benefit of the Facility Agent and without
liability to the Borrower) that it is a Treaty Lender that holds a passport
under the HMRC DT Treaty Passport scheme (reference number [•]), and is tax
resident in [•]*** so that interest payable to it by the Borrower is generally
subject to full exemption from UK withholding tax and notifies the Borrower that
the Borrower must make an application to HM Revenue & Customs under form DTTP2
within 30 days of the Transfer Date.]****

7.
This Transfer Certificate and any non-contractual obligations arising out of or
in connection with it are governed by English law.

NOTES:
*
Delete as applicable - each New Lender is required to confirm which of these
three categories it falls within.
**
Include if New Lender comes within paragraph (a)(ii) of the definition of
Qualifying Lender in Clause 11.1 (Definitions).
***
Insert jurisdiction of tax residence.
****
This confirmation must be included if the New Lender holds a passport under the
HMRC DT Treaty Passport scheme and wishes that scheme to apply to the Agreement.







--------------------------------------------------------------------------------

 







THE SCHEDULE
Rights and obligations to be transferred by novation
[insert relevant details, including applicable Commitment (or part)]


Administrative details of the New Lender
[insert details of Facility Office, address for notices and payment details
etc.]


[EXISTING LENDER]
[NEW LENDER]
By:
By:

The Transfer Date is confirmed by the Facility Agent as [•].
[•]
By:






--------------------------------------------------------------------------------

 






SCHEDULE 5
FORM OF ASSIGNMENT AGREEMENT


To:    Mizuho Bank, Ltd. as Facility Agent
From:
[THE EXISTING LENDER] (the "Existing Lender") and [THE NEW LENDER] (the "New
Lender")

Date:    [•]
Western Power Distribution plc - £230,000,000 Term Facility Agreement dated [•]
2017 (the "Agreement")
1.
We refer to the Agreement. This is an Assignment Agreement. Terms defined in the
Agreement have the same meaning in this Assignment Agreement unless given a
different meaning in this Assignment Agreement.

2.
We refer to Clause 27.4 (Procedure for assignment):

(a)
The Existing Lender assigns absolutely to the New Lender all the rights of the
Existing Lender under the Agreement and the other Finance Documents which relate
to that portion of the Existing Lender's Commitment and participations in Loans
under the Agreement as specified in the Schedule.

(b)
The Existing Lender is released from all the obligations of the Existing Lender
which correspond to that portion of the Existing Lender's Commitment and
participations in Loans under the Agreement specified in the Schedule.

(c)
The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under paragraph
(b) above.

3.
The proposed Transfer Date is [ ].

4.
On the Transfer Date the New Lender becomes Party to the Finance Documents as a
Lender.

5.
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 34.2 (Contact Details) are set out in
the Schedule.

6.
The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in Clause 27.5 (Limitation of Existing Lender).

7.
The New Lender confirms, for the benefit of the Facility Agent and without
liability to the Borrower, that it is:

(a)
[a Qualifying Lender (other than a Treaty Lender);]

(b)
[a Treaty Lender;]





--------------------------------------------------------------------------------

 





(c)
[not a Qualifying Lender].*

8.
[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

(a)
a company resident in the United Kingdom for United Kingdom tax purposes;

(b)
a partnership each member of which is:

(i)
a company so resident in the United Kingdom; or

(ii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

(c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.]**

9.
[The New Lender confirms (for the benefit of the Facility Agent and without
liability to the Borrower) that it holds a passport under the HMRC DT Treaty
passport scheme (reference number [•]) and is tax resident in [•]***, so that
interest payable to it by the Borrower is generally subject to full exemption
from UK withholding tax and notifies the Borrower that the Borrower must make an
application to HM Revenue & Customs under form DTTP2 within 30 days of the
Transfer Date.]****

10.
This Assignment Agreement acts as notice to the Facility Agent (on behalf of
each Finance Party) and, upon delivery in accordance with Clause 27.7 (Copy of
Transfer Certificate, Assignment Agreement or Increase Confirmation to
Borrower), to the Borrower of the assignment referred to in this Assignment
Agreement.

11.
This Assignment Agreement may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Assignment Agreement.

12.
This Assignment Agreement and any non-contractual obligations arising out of or
in connection with it are governed by English law.

13.
This Assignment Agreement has been entered into on the date stated at the
beginning of this Assignment Agreement.

NOTES:




--------------------------------------------------------------------------------

 





*
Delete as applicable - each New Lender is required to confirm which of these
three categories it falls within.
**
Include if New Lender comes within paragraph (a)(ii) of the definition of
Qualifying Lender in Clause 11.1 (Definitions).
***
Insert jurisdiction of tax residence.
****
This confirmation must be included if the New Lender holds a passport under the
HMRC DT Treaty Passport scheme and wishes that scheme to apply to the Agreement.



THE SCHEDULE
Rights to be assigned and obligations to be released and undertaken
[insert relevant details]
[Facility office address, fax number and attention details for notices and
account details for payments]


[Existing Lender]
[New Lender]
By:
By:

This Assignment Agreement is accepted by the Facility Agent and the Transfer
Date is confirmed as [      ].
Signature of this Assignment Agreement by the Facility Agent constitutes
confirmation by the Facility Agent of receipt of notice of the assignment
referred to herein, which notice the Facility Agent receives on behalf of each
Finance Party.
[Facility Agent]
By:



SCHEDULE 6
FORM OF COMPLIANCE CERTIFICATE
To:    Mizuho Bank, Ltd. as Facility Agent
From:    Western Power Distribution plc
Date:    [•]
Western Power Distribution plc - £230,000,000 Term Facility Agreement dated [•]
2017 (the "Agreement")
1.
We refer to the Agreement. This is a Compliance Certificate.





--------------------------------------------------------------------------------

 





2.
We confirm that as at [relevant testing date], Consolidated EBITDA was [•] and
Interest Payable was [•], therefore the ratio of Consolidated EBITDA to Interest
Payable was [•] to 1.

3.
We confirm that as at [relevant testing date], Regulatory Asset Value was [•]
and Total Net Debt was [•]; therefore Total Net Debt does not exceed 87.5% of
the Regulatory Asset Value.

4.
We set out below calculations establishing the figures in paragraphs 2 and 3
above:

[•].
5.
[We confirm that no Default is outstanding as at [relevant testing date].]



WESTERN POWER DISTRIBUTION PLC
By:
Director


Director








1.


If this statement cannot be made, the certificate should identify any Default
that is outstanding and the steps, if any, being taken to remedy it.







 






--------------------------------------------------------------------------------

 






SCHEDULE 7
FORM OF INCREASE CONFIRMATION
To:
Mizuho Bank, Ltd. as Facility Agent, and Western Power Distribution plc as
Borrower

From:    [the Increase Lender] (the "Increase Lender")
Dated:    [•]
Western Power Distribution plc - £230,000,000 Term Facility Agreement dated [•]
2017 (the "Agreement")
1.
We refer to the Agreement. This is an Increase Confirmation. Terms defined in
the Agreement have the same meaning in this Increase Confirmation unless given a
different meaning in this Increase Confirmation.

2.
We refer to Clause 2.2 (Increase) of the Agreement.

3.
In accordance with the terms of the Agreement, the Increase Lender agrees to
assume and will assume all of the obligations corresponding to the Commitment
specified in the Schedule (the "Relevant Commitment") as if it was an Original
Lender under the Agreement.

4.
The proposed date on which the increase in relation to the Increase Lender and
the Relevant Commitment is to take effect (the "Increase Date") is [•].

5.
On the Increase Date, the Increase Lender becomes party to the Finance Documents
as a Lender.

6.
The Facility Office and address, fax number and attention details for notices to
the Increase Lender are set out in the Schedule.

7.
The Increase Lender expressly acknowledges the limitations on the Lenders'
obligations referred to in Clause 2.2 (Increase).

8.
The Increase Lender confirms, for the benefit of the Facility Agent and without
liability to the Borrower, that it is:

(a)
[a Qualifying Lender (other than a Treaty Lender);]

(b)
[a Treaty Lender;]

(c)
[not a Qualifying Lender].*

9.
[The Increase Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

(a)
a company resident in the United Kingdom for United Kingdom tax purposes; or

(b)
a partnership each member of which is:





--------------------------------------------------------------------------------

 





(i)
a company so resident in the United Kingdom; or

(ii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the CTA
2009) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA 2009; or

(c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA 2009) of that company.]**

10.
[The Increase Lender confirms (for the benefit of the Facility Agent and without
liability to the Borrower) that it is a Treaty Lender that holds a passport
under the HMRC DT Treaty Passport scheme (reference number [•]), and is tax
resident in [•] *** so that interest payable to it by the Borrower is generally
subject to full exemption from UK withholding tax and notifies the Borrower that
the Borrower must make an application to HM Revenue & Customs under form DTTP2
within 30 days of the Transfer Date.]****

11.
This Increase Confirmation may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Increase Confirmation.

12.
This Increase Confirmation and any non-contractual obligations arising out of or
in connection with it are governed by English law.

13.
This Increase Confirmation has been entered into on the date stated at the
beginning of this Increase Confirmation.



NOTES:
*
Delete as applicable - each Increase Lender is required to confirm which of
these three categories it falls within.
**
Include if Increase Lender comes within paragraph (a)(ii) of the definition of
Qualifying Lender in Clause 11.1 (Definitions).
***
Insert jurisdiction of tax residence.
****
This confirmation must be included if the Increase Lender holds a passport under
the HMRC DT Treaty Passport scheme and wishes that scheme to apply to the
Agreement.







--------------------------------------------------------------------------------

 







THE SCHEDULE
Relevant Commitment/rights and obligations to be assumed by the Increase Lender
[insert relevant details]
[Facility office address, fax number and attention details for notices and
account details for payments]
[Increase Lender]
By:
This Increase Confirmation is confirmed as an Increase Confirmation for the
purposes of the Agreement by the Facility Agent and the Increase Date is
confirmed as [•].
Facility Agent
By:
as Facility Agent for and on behalf of each of the parties to the Agreement
(other than the Increase Lender)








--------------------------------------------------------------------------------

 






SCHEDULE 8
TIMETABLES
Delivery of a duly completed Request in accordance with Clause 5.1 (Giving of
Requests) or a Selection Notice (Clause 10.1 (Selection))
D-1
10:00am
Facility Agent notifies the Lenders of the Loan in accordance with Clause 5.4
(Advance of Loan)
D-1
4:00pm
LIBOR is fixed
Rate Fixing Day as of 11:00am
 
 



"D" = date of drawdown or, if applicable, in the case of a Loan that has already
been borrowed, the first day of the relevant Term for that Loan.
"D- X"= Business Days prior to date of drawdown.




--------------------------------------------------------------------------------

 






SCHEDULE 9
FORMS OF NOTIFIABLE DEBT PURCHASE TRANSACTION NOTICE

PART I
FORM OF NOTICE ON ENTERING INTO NOTIFIABLE DEBT PURCHASE TRANSACTION


To:    [    ] as Facility Agent
From:    [The Lender]
Dated:
Western Power Distribution plc - £230,000,000 Term Facility Agreement dated [•]
2017 (the "Facilities Agreement")
1.
We refer to sub-clause 27.10.2 of Clause 27.10 (Disenfranchisement of Debt
Purchase Transactions entered into by Relevant Persons) of the Facilities
Agreement. Terms defined in the Facilities Agreement have the same meaning in
this notice unless given a different meaning in this notice.

2.
We have entered into a Notifiable Debt Purchase Transaction.

3.
The Notifiable Debt Purchase Transaction referred to in paragraph 2 above
relates to [insert amount (of that Commitment) to which the relevant Debt
Purchase Transaction applies]

[Lender]
By:




--------------------------------------------------------------------------------

 






PART II
FORM OF NOTICE ON TERMINATION OF NOTIFIABLE DEBT PURCHASE TRANSACTION/NOTIFIABLE
DEBT PURCHASE TRANSACTION CEASING TO BE WITH RELEVANT PERSON


To:    [    ] as Agent
From:    [The Lender]
Dated:


Western Power Distribution plc - £230,000,000 Term Facility Agreement
dated [•] 2017 (the "Facilities Agreement")
1.
We refer to sub-clause 27.10.3 of Clause 27.10 (Disenfranchisement of Debt
Purchase Transactions entered into by Relevant Persons) of the Facilities
Agreement. Terms defined in the Facilities Agreement have the same meaning in
this notice unless given a different meaning in this notice.

2.
A Notifiable Debt Purchase Transaction which we entered into and which we
notified you of in a notice dated [ • ] has [terminated]/[ceased to be with a
Relevant Person].

3.
The Notifiable Debt Purchase Transaction referred to in paragraph 2 above
relates to [insert amount (of that Commitment) to which the relevant Debt
Purchase Transaction applies]

[Lender]
By:






--------------------------------------------------------------------------------

 






SCHEDULE 10
FORM OF SUBORDINATION DEED


THIS SUBORDINATION DEED is entered into as a deed on
[                                 ] and is made BETWEEN:
(1)
WESTERN POWER DISTRIBUTION PLC (registered number 09223384) (the Company);

(2)    [SUBORDINATED CREDITOR] (the Subordinated Creditor); and
(3)
MIZUHO BANK, LTD., as Facility Agent acting on behalf of the Lenders (each as
defined below) (the Facility Agent).

1.
INTERPRETATION

1.1
Definitions

In this Deed:
Agreement means the £230,000,000 Term Facility Agreement dated [l] 2017 between,
amongst others, Western Power Distribution plc as the Company and Mizuho Bank,
Ltd. as Facility Agent.
Certificate means a document substantially in the form set out in Annex 2 (Form
of Certificate).
Party means a party to this Deed.
Permitted Subordinated Debt Payment means:
(a)
the repayment or prepayment of any principal amount (or capitalised interest)
outstanding under the Subordinated Finance Document;

(b)
the payment of any interest, fee or charge accrued or due under or any other
amount payable in connection with the Subordinated Finance Document; or

(c)
the purchase, redemption, defeasance or discharge of any amount outstanding
under the Subordinated Finance Document,

provided that the Company, prior to any action referred to in paragraphs (a) to
(c) above being taken, delivers to the Facility Agent a Certificate, signed by
two directors of the Company, certifying that, taking into account any such
action, the Company will be in compliance with its obligations under Clause ‎17
(Financial Covenants) of the Agreement on each of the next two Measurement
Dates.
Senior Debt means any present or future liability (actual or contingent) payable
or owing by the Company to a Finance Party under or in connection with the
Finance Documents.




--------------------------------------------------------------------------------

 





Senior Debt Discharge Date means the date on which all the Senior Debt has been
unconditionally and irrevocably paid and discharged in full and no Finance Party
has any commitment or liability, whether present or future, actual or
contingent, in relation to the Facility, as determined by the Facility Agent.
Subordinated Creditor Accession Deed means a deed substantially in the form set
out in Annex 1 (Form of Subordinated Creditor Accession Deed).
Subordinated Debt means any present or future liability (actual or contingent)
payable or owing by the Company to the Subordinated Creditor under or in
connection with any Subordinated Finance Document.
Subordinated Finance Document means [l].
1.2
Construction

(a)
Capitalised terms defined in the Agreement have the same meaning in this Deed,
unless given a different meaning in this Deed.

(b)
The principles of construction set out in the Agreement will have effect as if
set out in this Deed.

(c)
Any undertaking by the Subordinated Creditor in this Deed remains in force from
the date of this Deed to the Senior Debt Discharge Date.

1.3
Third Party rights

Unless otherwise indicated and save in respect of any other creditor under any
of the Finance Documents, a person who is not a party to this Deed has no right
under the Contracts (Rights of Third Parties) Act 1999 (or any other applicable
law) to enforce any term of this Deed.
2.
SUBORDINATION

2.1
Ranking

Each of the Parties hereby agrees that the Senior Debt, whether secured or
unsecured, shall rank senior in priority to the Subordinated Debt.
2.2
Undertakings of the Company

The Company must not without the prior consent of the Lenders:
(a)
make any payment whatsoever in respect of the Subordinated Debt other than a
Permitted Subordinated Debt Payment; or

(b)
secure, in any manner, all or any part of the Subordinated Debt; or

(c)
defease, in any manner, all or any part of the Subordinated Debt; or





--------------------------------------------------------------------------------

 





(d)
give any financial support (including the taking of any participation, the
giving of any guarantee or other assurance or the making of any deposit) to any
person in connection with all or any part of the Subordinated Debt; or

(e)
procure any other person to do any of the acts or take any of the actions
referred to paragraphs (a) to (d) above.

2.3
Undertakings of the Subordinated Creditor

(a)
The Subordinated Creditor will not without the prior written consent of the
Lenders:

(i)
allow to exist or receive the benefit of any Security Interest, guarantee,
indemnity or other assurance against loss in respect of all or any of the
Subordinated Debt or all or any rights which it may have against the Company in
respect of all or any part of the Subordinated Debt; or

(ii)
take or omit to take any action or step whereby the subordination of all or any
of the Subordinated Debt might be terminated, impaired or adversely affected.

(b)
The Subordinated Creditor will not without the prior written consent of the
Lenders receive any payment save where such payment is a Permitted Subordinated
Debt Payment.

(c)
The Subordinated Creditor will not without the prior written consent of the
Lenders:

(i)
demand payment, declare prematurely due and payable or otherwise seek to
accelerate payment of or place on demand all or any part of the Subordinated
Debt or enforce the Subordinated Debt by execution or otherwise;

(ii)
initiate or support or take any steps with a view to, or which may lead to:

(A)
any insolvency, liquidation, reorganisation, administration or dissolution
proceedings;

(B)
any voluntary arrangement or assignment for the benefit of creditors; or

(C)
any similar proceedings,

involving the Company or any of its Subsidiaries, whether by petition, convening
a meeting, voting for a resolution or otherwise;
(iii)
bring or support any legal proceedings against the Company or any of its
Subsidiaries; or

(iv)
otherwise exercise any remedy for the recovery of all or any part of the
Subordinated Debt (including, without limitation, the exercise of any right of
set-off, counterclaim or lien).





--------------------------------------------------------------------------------

 





(d)
If the Subordinated Creditor receives any payment which is in breach of any
Finance Document, it shall hold such sums on trust for the Facility Agent
(acting on behalf of the Lenders) and pay them immediately to the Facility Agent
(acting on behalf of the Lenders) to be applied against the Senior Debt.

(e)
The Subordinated Creditor and the Company hereby agree for the benefit of the
Facility Agent and the Lenders that, notwithstanding the terms of the
Subordinated Finance Document and any agreement relating to the Subordinated
Debt, the Subordinated Debt is made available on terms such that it is not, save
for a Permitted Subordinated Debt Payment or otherwise with the consent of the
Lenders, repayable unless and until the Senior Debt Discharge Date shall have
occurred.

2.4
Subordination on insolvency

If there occurs any payment, distribution, division or application, partial or
complete, voluntary or involuntary, by operation of law or otherwise, of all or
any part of the assets of any kind or character of the Company or the proceeds
thereof, to creditors of the Company, by reason of the liquidation, dissolution
or other winding-up of the Company or its businesses or any bankruptcy,
reorganisation, receivership or insolvency or similar proceeding or any
assignment for the benefit of creditors or there is a marshalling of the assets
and liabilities of the Company, or the Company becomes subject to any event
mentioned in Clause 19.6 (Insolvency proceedings) of the Agreement or a
voluntary arrangement, then and in any such event:
(a)
the Subordinated Debt shall continue to be subordinated to the Senior Debt;

(b)
any payment or distribution of any kind or character and all and any rights in
respect thereof, whether in cash, securities or other property which is payable
or deliverable upon or with respect to the Subordinated Debt or any part thereof
by a liquidator, administrator or receiver (or the equivalent thereof) of the
Company or its estate (the "rights") made to or paid to, or received by the
Subordinated Creditor or to which the Subordinated Creditor is entitled shall be
held on trust by the Subordinated Creditor for the Lenders and shall forthwith
be paid or, as the case may be, transferred or assigned to the Lenders to be
applied against the Senior Debt;

(c)
if the trust referred to in paragraph (b) above or paragraph (d) of Clause 2.3
above fails or cannot be given effect to or if the Subordinated Creditor
receives and retains the relevant payment or distribution, the Subordinated
Creditor will pay over such rights in the form received to the Facility Agent
(acting on behalf of the Lenders) to be applied against the Senior Debt;

(d)
the Subordinated Creditor acknowledges the rights of the Facility Agent (acting
on behalf of the Lenders) to demand, sue and prove for, collect and receive
every payment or distribution referred to in paragraph (b) above and give
acquittance therefore and to file claims and take such other proceedings, in the
Facility Agent's own name or otherwise, as the Facility Agent may deem necessary
or advisable for the enforcement of this Deed; and





--------------------------------------------------------------------------------

 





(e)
the Subordinated Creditor by way of security for its obligations under this Deed
irrevocably appoints the Facility Agent to be its attorney in order to enable
the Facility Agent to enforce any and all claims upon or with respect to the
Subordinated Debt or any part thereof, and to collect and receive any and all
payments or distributions referred to in paragraph (b) above or to do anything
which that Subordinated Creditor has authorised the Facility Agent or any other
Party to do under this Deed or is itself required to do under this Deed but has
failed to do (and the Facility Agent may delegate that power on such terms as it
sees fit).

3.
SET-OFF

(a)
The Subordinated Creditor shall not set off against the Subordinated Debt any
amount payable by the Subordinated Creditor to the Company.

(b)
If any part of the Subordinated Debt is discharged in whole or in part by way of
set-off, the Subordinated Creditor will promptly pay to the Facility Agent for
application in accordance with the terms of paragraph (b) of Clause 2.4
(Subordination on insolvency) an amount equal to the amount of the Subordinated
Debt discharged by such set-off.

4.
NEW MONEY

The Subordinated Creditor hereby agrees that the Facility Agent (acting on
behalf of the Lenders) may, at its discretion, increase the facility made
available to the Company and make further advances to the Company, and each such
advance will be deemed to be made under the terms of the Agreement.
5.
PROTECTION OF SUBORDINATION

(a)
The subordination in this Deed is a continuing subordination and benefits the
ultimate balance of the Senior Debt.

(b)
Except as provided in this Deed, the subordination is, and the Subordinated
Creditor's obligations under this Deed will, not be affected by any act,
omission or thing which, but for this provision, would reduce, release or
prejudice the subordination or any of the Subordinated Creditor's obligations
under this Deed.

6.
MISCELLANEOUS

(a)
This Deed overrides anything in any Subordinated Finance Document to the
contrary.

(b)
Any communication in respect of this Deed must be in writing. Contact details
for each Party are set out opposite their name, below.

(c)
This Deed is a Finance Document.

7.
ASSIGNMENT

(a)
The Facility Agent (acting on behalf of the Lenders) shall have the full and
unfettered right to assign or otherwise transfer the whole or any part of the
benefit





--------------------------------------------------------------------------------

 





of this Deed to any person to whom all or a corresponding part of its rights,
benefits and obligations under any of the Finance Documents are assigned or
transferred in accordance with their provisions.
(b)
The Subordinated Creditor shall not assign or transfer all or any of its rights,
title, benefit and interest in or to all or any part of the Subordinated Debt
unless in full and on or prior to such assignment or transfer the assignee or
transferee accedes to this Deed as Subordinated Creditor pursuant to the
Subordinated Creditor Accession Deed.

8.
TRUSTS

The Facility Agent shall hold the benefit of this Deed upon trust for itself and
the Lenders.
9.
TERMINATION

Subject to Clause 4 (New Money), on the Senior Debt Discharge Date, the terms of
this Deed shall terminate.
10.
GOVERNING LAW

This Deed and any non-contractual obligations arising out of or in connection
with it are governed by English law.
11.
JURISDICTION

The English courts have exclusive jurisdiction to settle any dispute including a
dispute relating to non-contractual obligations arising out of or in connection
with this Deed and the Parties submit to the exclusive jurisdiction of the
English courts.
IN WITNESS whereof this Deed has been duly executed by the Parties on the day
and year first above written.




--------------------------------------------------------------------------------

 





Annex 1
Form of Subordinated Creditor Accession Deed


To:
MIZUHO BANK, LTD., as Facility Agent acting on behalf of the Lenders.

To:    WESTERN POWER DISTRIBUTION PLC


From:
[Acceding Subordinated Creditor]



THIS DEED is made on [date] by [Acceding Subordinated Creditor] (the "Acceding
Subordinated Creditor") in relation to the subordination deed (the
"Subordination Deed") dated [•] between, among others, Western Power
Distribution plc. as Company, Mizuho Bank, Ltd. as Facility Agent and the
Subordinated Creditor (as defined in the Subordination Deed). Terms defined in
the Subordination Deed shall, unless otherwise defined in this Deed, bear the
same meanings when used in this Deed.
In consideration of the Acceding Subordinated Creditor being accepted as the
Subordinated Creditor for the purposes of the Subordination Deed, the Acceding
Subordinated Creditor confirms that, as from [date], it intends to be party to
the Subordination Deed as the Subordinated Creditor and undertakes to perform
all the obligations expressed in the Subordination Deed to be assumed by the
Subordinated Creditor and agrees that it shall be bound by all the provisions of
the Subordination Deed, as if it had been an original party to the Subordination
Deed as the Subordinated Creditor.
This Deed and any non-contractual obligations arising out of or in connection
with it are governed by English law.
IN WITNESS whereof this Deed has been duly executed by the Parties on the day
and year first above written.




--------------------------------------------------------------------------------

 





SIGNATORIES
Company
EXECUTED as a DEED
)
 
by WESTERN POWER DISTRIBUTION PLC    
)
 
acting by
)
.................................................
 
 
 
 
Director

In the presence of:
Witness's Signature:    ……………………………………
Name:        ……………………….……………………
Address:    ……………………………….……………


Company contact details:


Address:
[●]
Fax number:
[●]
Phone number:
[●]
E-mail:
[●]
Attention:
[●]

Acceding Subordinated Creditor
EXECUTED as a DEED
)
 
by [ACCEDING SUBORDINATED CREDITOR]
)
 
acting by
)
..............................................
 
 
 
 
Director



In the presence of:
Witness's Signature:    ……………………………………
Name:        ……………………….……………………
Address:    ……………………………….……………
Subordinated Creditor contact details:




--------------------------------------------------------------------------------

 





Address:
[●]
Fax number:
[●]
Phone number:
[●]
E-mail:
[●]
Attention:
[●]



Facility Agent


EXECUTED as a DEED
)
 
by MIZUHO BANK, LTD.    
)
 
acting by
)
...............................................
 
 
 
 
Director



In the presence of:
Witness's Signature:    ……………………………………
Name:        ……………………….……………………
Address:    ……………………………….……………
Facility Agent contact details:
Address:
30 Old Bailey
London
EC4M 7AU


Fax number:
+44 (0) 203 147 4118
Phone number:
+44 207 012 4703
E-mail:
loanagency@mhcb.co.uk
Attention:
Agency Department





--------------------------------------------------------------------------------

 





Annex 2
Form of Certificate




To:    Mizuho Bank, Ltd. as Facility Agent
From:    [Western Power Distribution plc]
Date:    [l]


Western Power Distribution plc - £230,000,000 Term Facility Agreement dated [l]
2017 (the "Agreement") and Subordination Deed dated [l] (the "Deed")
1.
We refer to the Agreement and the Deed. Capitalised terms defined in the Deed
have the same meaning in this Certificate, unless given a different meaning in
this Certificate.

2.
We confirm that the Company will make [insert type of payment] of [insert amount
and currency] under [insert description of relevant Subordinated Finance
Document] on [insert date of payment].

3.
We confirm that, taking into account such payment, the Company will be in
compliance with its obligations under Clause 17 (Financial Covenants) of the
Agreement on each of the next two Measurement Dates (as such term is defined in
the Agreement).





WESTERN POWER DISTRIBUTION PLC
By:


Director


By:


Director




--------------------------------------------------------------------------------

 







SIGNATORIES
Company
EXECUTED as a DEED
)
 
by WESTERN POWER DISTRIBUTION PLC
)
 
acting by
)
............................................
 
 
 
 
Director

In the presence of:
Witness's Signature:    ……………………………………
Name:        ……………………….……………………
Address:    ……………………………….……………
Company contact details:
Address:
[●]
Phone number:
[●]
E-mail:
[●]
Attention:
[●]

Subordinated Creditor
EXECUTED as a DEED
)
 
by [SUBORDINATED CREDITOR]
)
 
acting by
)
.............................................
 
 
 
 
Director

In the presence of:
Witness's Signature:    ……………………………………
Name:        ……………………….……………………
Address:    ……………………………….……………
Subordinated Creditor contact details:
Address:
[●]
Fax number:
[●]
Phone number:
[●]
E-mail:
[●]
Attention:
[●]





--------------------------------------------------------------------------------

 







Facility Agent
EXECUTED as a DEED
)
 
by MIZUHO BANK, LTD.
)
 
acting by
)
...........................................
 
 
 
 
Director



In the presence of:
Witness's Signature:    ……………………………………
Name:        ……………………….……………………
Address:    ……………………………….……………
Facility Agent contact details:
Address:
30 Old Bailey
London
EC4M 7AU
Fax number:
+44 (0) 203 147 4118
Phone number:
+44 207 012 4703
E-mail:
loanagency@mhcb.co.uk
Attention:
Agency Department







--------------------------------------------------------------------------------

 






SCEDULE 11
FORM OF DISTRIBUTION CERTIFICATE


To:    Mizuho Bank, Ltd. as Facility Agent
From:    [Western Power Distribution plc]
Date:    [l]


Western Power Distribution plc - £230,000,000 Term Facility Agreement dated [l]
2017 (the "Facility Agreement")
1.
We refer to the Facility Agreement. Capitalised terms defined in the Facility
Agreement have the same meaning in this Distribution Certificate, unless given a
different meaning in this Distribution Certificate

2.
We confirm that the Company will make [insert type of payment] of [insert amount
and currency] on [insert date of payment].

3.
We confirm that, taking into account such payment, the Borrower will be in
compliance with its obligations under Clause 17 (Financial Covenants) of the
Facility Agreement on each of the next two Measurement Dates.





WESTERN POWER DISTRIBUTION PLC
By:
Director


By:
Director




--------------------------------------------------------------------------------

 









SIGNATORIES
THE BORROWER


Signed by
for and on behalf of
WESTERN POWER DISTRIBUTION PLC
)
)     /s/ D. C. S. Oosthuizen
)
)         Daniel Oosthuizen



Address:
Western Power Distribution plc
Avonbank
Feeder Road
Bristol BS2 OTB
Tel:
+44 117 933 2354
E-mail:
wpdtreasuryconfirms@westernpower.co.uk
Attention:
Treasury Team









--------------------------------------------------------------------------------

 







THE MANDATED LEAD ARRANGERS


Signed by
for and on behalf of
HSBC BANK PLC
)
)     /s/ Nick Baker
)
)          Nick Baker



Address:
3 Rivergate
Temple Quay
Bristol BS1 3ER
United Kingdom
Tel:
+44 345 583 9817
E-mail:
sharondaw@hsbc.com







--------------------------------------------------------------------------------

 







Signed by
for and on behalf of
MIZUHO BANK, LTD.
)
)     /s/ Mark Ralston
)
)          Mark Ralston



Address:






Tel:
Fax:
E-mail:
30 Old Bailey
 London
EC4M 7AU


+44 (0) 203 147 4118
+44 207 012 4301
csg@mhcb.co.uk







--------------------------------------------------------------------------------

 







THE ORIGINAL LENDERS

Signed by
for and on behalf of
HSBC BANK PLC
)
)     /s/ Nick Baker
)
)          Nick Baker



Address:
3 Rivergate
Temple Quay
Bristol BS1 3ER
United Kingdom
Tel:
+44 345 583 9817
E-mail:
sharondaw@hsbc.com



Signed by
for and on behalf of
MIZUHO BANK, LTD.
)
)     /s/ Mark Ralston
)
)          Mark Ralston


 

Address:






Tel:
Fax:
E-mail:
30 Old Bailey
London
EC4M 7AU


+44 (0) 203 147 4118
+44 207 012 4301
csg@mhcb.co.uk







--------------------------------------------------------------------------------

 









THE FACILITY AGENT


Signed by
for and on behalf of
MIZUHO BANK, LTD.


)
)     /s/ Mark Ralston
)
)          Mark Ralston


Address: 30 Old Bailey
London
EC4M 7AU
Tel: +44 (0) 203 147 4118
Fax: +44 207 012 4053
E-mail: loanagency@mhcb.co.uk
 





